UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 5/31/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund May 31, 2010 (Unaudited) Common Stocks98.1% Shares Value ($) Consumer Discretionary12.5% Autoliv 383,000 a 18,192,500 Carnival 177,080 6,415,608 Darden Restaurants 228,140 a 9,787,206 Gap 278,430 6,069,774 Home Depot 357,400 12,101,564 Limited Brands 350,910 8,723,623 Newell Rubbermaid 1,006,520 a 16,768,623 News, Cl. A 800,350 10,564,620 News, Cl. B 1,025,120 a 15,745,843 Stanley Black and Decker 204,890 11,430,813 Target 376,730 20,543,087 Time Warner 343,883 10,656,934 Whirlpool 107,480 a 11,225,211 Consumer Staples10.6% Clorox 218,370 13,718,003 CVS Caremark 288,260 9,982,444 Energizer Holdings 239,360 a,b 13,449,638 Nestle, ADR 327,870 14,800,052 PepsiCo 538,137 33,843,436 Philip Morris International 329,429 14,534,407 Unilever, ADR 921,190 a 24,908,978 Wal-Mart Stores 187,450 9,477,472 Energy10.0% Alpha Natural Resources 161,790 b 6,207,882 Chevron 240,730 17,782,725 ConocoPhillips 297,430 15,424,720 ENSCO, ADR 275,750 10,313,050 EOG Resources 104,570 10,963,119 Hess 220,670 11,739,644 Newfield Exploration 325,340 b 16,937,200 Occidental Petroleum 351,450 28,998,140 Valero Energy 436,870 8,160,732 Financial13.3% American Express 319,590 12,742,053 Bank of America 2,182,920 34,359,161 Capital One Financial 272,060 11,236,078 Franklin Resources 90,890 8,915,400 Genworth Financial, Cl. A 803,020 b 12,519,082 Goldman Sachs Group 40,390 5,826,661 JPMorgan Chase & Co. 791,436 31,325,037 Lincoln National 414,920 10,978,783 MetLife 337,930 13,682,786 Morgan Stanley 259,130 7,025,014 Wells Fargo & Co. 563,830 16,176,283 XL Capital, Cl. A 238,500 4,199,985 Health Care15.6% Alexion Pharmaceuticals 205,120 a,b 10,262,154 AmerisourceBergen 607,750 19,010,420 Amgen 208,280 b 10,784,738 Amylin Pharmaceuticals 744,080 b 12,292,202 CIGNA 269,300 9,013,471 Covidien 178,380 7,561,528 Hospira 173,200 a,b 9,016,792 Human Genome Sciences 585,730 a,b 14,502,675 King Pharmaceuticals 708,160 b 6,139,747 Mednax 109,640 b 6,200,142 Merck & Co. 764,203 25,745,999 Pfizer 1,916,800 29,192,864 St. Jude Medical 166,560 b 6,219,350 Teva Pharmaceutical Industries, ADR 135,490 7,427,562 Thermo Fisher Scientific 131,930 b 6,868,276 Universal Health Services, Cl. B 209,200 8,865,896 WellPoint 150,730 b 7,732,449 Industrial10.8% AMR 779,930 a,b 5,982,063 Caterpillar 154,410 9,381,952 Cummins 159,720 10,857,766 Dover 336,320 15,097,405 FedEx 123,830 10,338,567 General Electric 612,646 10,016,762 Norfolk Southern 459,370 25,936,030 Parker Hannifin 94,270 5,793,834 Raytheon 335,690 17,593,513 Textron 533,690 a 11,031,372 Tyco International 419,870 15,195,095 Information Technology19.6% Apple 164,660 b 42,343,966 BMC Software 255,090 b 9,440,881 Cisco Systems 974,554 b 22,570,671 EMC 1,003,050 b 18,676,791 Google, Cl. A 43,320 b 21,017,998 Hewlett-Packard 402,180 18,504,302 Informatica 476,537 b 12,294,655 International Business Machines 139,170 17,432,434 Microsoft 1,160,316 29,936,153 Oracle 1,060,650 23,938,870 QUALCOMM 185,370 6,591,757 Research In Motion 194,160 b 11,785,512 Teradata 422,983 b 13,510,077 Materials1.8% Dow Chemical 281,770 7,582,431 E.I. du Pont de Nemours & Co. 434,480 15,715,142 Telecommunication Services1.5% AT & T 754,929 Utilities2.4% American Electric Power 241,270 7,710,989 Entergy 92,010 6,907,190 Public Service Enterprise Group 499,880 15,311,324 Total Common Stocks (cost $1,046,812,577) Other Investment2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $25,811,000) 25,811,000 c Investment of Cash Collateral for Securities Loaned5.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $63,697,561) 63,697,561 c Total Investments (cost $1,136,321,138) 105.1% Liabilities, Less Cash and Receivables (5.1%) Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $50,330,597 and the total market value of the collateral held by the fund is $63,697,561. b Non-income producing security. c Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,136,321,138. Net unrealized appreciation on investments was $195,317,336 of which $231,473,693 related to appreciated investment securities and $36,156,357 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 3 - Significant Level 1 -Unadjusted Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic + 1,154,702,259 - - Equity Securities - Foreign + 87,427,654 - - Mutual Funds 89,508,561 - - + See Statement of Investments for industry classification. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The funds are entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the funds bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund May 31, 2010 (Unaudited) Common Stocks99.8% Shares Value ($) Consumer Discretionary14.1% Carnival 30,330 1,098,856 Home Depot 49,810 1,686,567 Johnson Controls 71,450 2,038,469 News, Cl. A 218,190 2,880,108 Omnicom Group 57,370 2,177,192 Staples 53,750 1,156,700 Time Warner 110,350 3,419,747 Consumer Staples7.5% Clorox 9,430 592,393 CVS Caremark 53,380 1,848,549 Dr. Pepper Snapple Group 20,510 776,509 Kraft Foods, Cl. A 29,340 839,124 PepsiCo 49,380 3,105,508 Philip Morris International 11,490 506,939 Energy13.2% Chevron 26,836 1,982,375 ConocoPhillips 91,600 4,750,376 Marathon Oil 16,560 514,850 Occidental Petroleum 61,330 5,060,338 Schlumberger 23,340 1,310,541 Financial24.9% American Express 13,230 527,480 Ameriprise Financial 27,480 1,093,429 Bank of America 256,478 4,036,964 Berkshire Hathaway, Cl. B 7,470 a 527,008 Capital One Financial 13,500 557,550 Comerica 15,160 577,596 Fidelity National Financial, Cl. A 61,170 882,071 Franklin Resources 4,990 489,469 Goldman Sachs Group 8,980 1,295,455 JPMorgan Chase & Co. 128,609 5,090,344 Marsh & McLennan 23,250 507,083 MetLife 41,200 1,668,188 Morgan Stanley 36,830 998,461 People's United Financial 33,010 461,150 PNC Financial Services Group 13,330 836,458 Prudential Financial 14,590 841,989 State Street 18,780 716,833 Travelers 14,621 723,301 U.S. Bancorp 62,590 1,499,656 Wells Fargo & Co. 80,860 2,319,873 Health Care9.9% AmerisourceBergen 24,870 777,933 Amgen 10,190 a 527,638 Cardinal Health 24,440 842,935 Johnson & Johnson 10,760 627,308 Merck & Co. 97,440 3,282,754 Pfizer 239,208 3,643,138 WellPoint 9,890 a 507,357 Industrial10.9% Dover 26,510 1,190,034 Eaton 9,900 692,505 Emerson Electric 12,930 600,469 General Electric 237,712 3,886,591 Norfolk Southern 37,430 2,113,298 Pitney Bowes 71,370 1,615,817 Raytheon 10,540 552,401 United Technologies 7,950 535,671 Information Technology6.4% AOL 24,396 a 503,289 Cisco Systems 63,300 a 1,466,028 Hewlett-Packard 20,360 936,764 Microsoft 92,760 2,393,208 QUALCOMM 19,960 709,778 Tyco Electronics 18,880 544,121 Materials2.8% Air Products & Chemicals 6,040 417,122 Dow Chemical 29,930 805,416 Freeport-McMoRan Copper & Gold 7,730 541,487 Packaging Corp. of America 51,020 1,129,583 Telecommunication Services7.8% AT & T 132,365 3,216,469 Vodafone Group, ADR 134,160 b 2,696,616 Windstream 199,792 2,131,781 Utilities2.3% Entergy 18,010 1,352,011 Questar 23,400 1,049,724 Total Common Stocks (cost $93,176,180) Investment of Cash Collateral for Securities Loaned1.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $2,003,301) 2,003,301 c Total Investments (cost $95,179,481) 101.7% Liabilities, Less Cash and Receivables (1.7%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's security on loan is $1,964,212 and the total market value of the collateral held by the fund is $2,003,301. c Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $95,179,481. Net unrealized appreciation on investments was $9,520,310 of which $13,188,053 related to appreciated investment securities and $3,667,743 related to depreciated investment securities. STATEMENT OF OPTIONS WRITTEN May 31, 2010 (Unaudited) Contracts Value ($) Call Options: Clorox, July 2010 @ 70 94 a (2,350) Franklin Resources, July 2010 @ 130 49 a (735) Freeport-Mcmoran, August 2010 @ 100 28 a (560) (Premiums received $15,390) a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 99,988,129 - - Equity Securities - Foreign+ 2,696,616 - - Mutual Funds 2,003,301 - - Liabilities ($) Other Financial Instruments:++ Options (3,645) - - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The funds are entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the funds bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS May 31, 2010 (Unaudited) BNY Mellon Midcap Stock Fund Common Stocks99.2% Shares Value ($) Consumer Discretionary13.3% Abercrombie & Fitch, Cl. A 313,400 11,229,122 American Eagle Outfitters 675,400 8,847,740 Boyd Gaming 792,300 a,b 10,434,591 Brinker International 710,700 12,636,246 Carter's 289,700 b 8,853,232 Chico's FAS 692,700 8,471,721 Darden Restaurants 242,500 10,403,250 DeVry 102,600 5,898,474 Guess? 235,900 8,961,841 Gymboree 210,900 b 9,401,922 Interpublic Group of Cos. 812,200 b 6,781,870 Lear 196,600 b 13,303,922 Macy's 601,900 13,368,199 MDC Holdings 335,100 10,515,438 Royal Caribbean Cruises 283,600 a,b 8,224,400 Toll Brothers 702,200 b 14,795,354 Urban Outfitters 272,000 a,b 9,873,600 Consumer Staples3.2% Dr. Pepper Snapple Group 210,600 7,973,316 Energizer Holdings 204,800 b 11,507,712 Herbalife 148,000 6,682,200 Smithfield Foods 548,400 a,b 9,454,416 SUPERVALU 392,800 5,291,016 Energy5.8% Brigham Exploration 386,400 b 6,638,352 Cimarex Energy 243,000 17,855,640 Complete Production Services 580,100 b 7,547,101 Exterran Holdings 196,010 b 4,998,255 Forest Oil 502,400 b 13,383,936 Helix Energy Solutions Group 653,200 b 7,113,348 Newfield Exploration 183,800 b 9,568,628 PetroHawk Energy 416,300 b 8,005,449 Financial21.1% Alexandria Real Estate Equities 163,400 a,c 10,715,772 AMB Property 498,500 c 12,926,105 AmeriCredit 413,300 a,b 8,935,546 Apollo Investment 799,900 8,342,957 CB Richard Ellis Group, Cl. A 737,700 b 11,677,791 CNO Financial Group 1,285,100 a,b 7,209,411 Comerica 365,600 13,929,360 Digital Realty Trust 134,800 a,c 7,671,468 Fidelity National Financial, Cl. A 793,400 a 11,440,828 Fifth Third Bancorp 725,000 9,417,750 Forest City Enterprises, Cl. A 636,800 a,b 8,443,968 Genworth Financial, Cl. A 534,200 b 8,328,178 Hartford Financial Services Group 211,500 5,302,305 Host Hotels & Resorts 921,059 a,c 13,134,301 Huntington Bancshares 2,589,800 15,953,168 KeyCorp 1,638,200 13,138,364 Liberty Property Trust 404,200 c 12,453,402 MGIC Investment 767,200 b 7,180,992 New York Community Bancorp 586,600 9,414,930 Old Republic International 613,460 8,502,555 Raymond James Financial 382,200 a 10,804,794 Rayonier 260,386 a,c 11,686,124 Realty Income 371,500 a,c 11,568,510 Reinsurance Group of America 244,300 11,474,771 SEI Investments 190,400 4,015,536 SunTrust Banks 304,200 8,198,190 Synovus Financial 886,700 a 2,624,632 Waddell & Reed Financial, Cl. A 292,300 7,836,563 Health Care12.9% Biovail 566,700 8,506,167 CareFusion 262,100 b 6,662,582 Charles River Laboratories International 306,400 b 10,276,656 DaVita 92,500 b 5,867,275 Edwards Lifesciences 163,200 b 8,246,496 Health Net 412,500 b 10,168,125 Hill-Rom Holdings 313,100 8,729,228 Hologic 359,500 a,b 5,356,550 Human Genome Sciences 252,000 b 6,239,520 ICON, ADR 279,100 b 7,764,562 LifePoint Hospitals 251,300 b 8,918,637 Lincare Holdings 213,900 a,b 10,014,798 Resmed 113,100 a,b 7,112,859 Salix Pharmaceuticals 219,000 a,b 7,868,670 STERIS 289,000 9,198,870 Thoratec 239,400 a,b 10,502,478 United Therapeutics 194,500 a,b 9,962,290 Universal Health Services, Cl. B 240,400 10,188,152 Vertex Pharmaceuticals 426,800 b 14,763,012 Industrial14.6% AMETEK 340,050 13,806,030 BE Aerospace 422,200 b 11,450,064 Cooper Industries 151,900 7,134,743 Cummins 105,000 7,137,900 Harsco 114,500 3,115,545 IDEX 320,500 9,788,070 JB Hunt Transport Services 321,900 11,115,207 Joy Global 275,100 14,030,100 Kansas City Southern 400,400 b 15,283,268 KBR 535,900 11,779,082 Manitowoc 503,300 6,004,369 Manpower 250,700 11,459,497 Navistar International 149,500 b 8,099,910 Parker Hannifin 98,200 6,035,372 Roper Industries 123,200 7,148,064 Textron 305,400 a 6,312,618 Trinity Industries 301,200 6,581,220 United Rentals 530,300 a,b 6,443,145 URS 124,500 b 5,550,210 WABCO Holdings 291,600 b 8,864,640 Waste Connections 312,600 b 11,006,646 Information Technology16.3% Alliance Data Systems 160,300 a,b 11,326,798 ANSYS 379,100 b 16,578,043 Avnet 431,600 b 12,395,552 Check Point Software Technologies 198,500 a,b 6,087,995 Cognizant Technology Solutions, Cl. A 247,000 b 12,359,880 Cree 159,200 b 10,566,104 Equinix 124,400 b 11,446,044 F5 Networks 265,700 a,b 18,686,681 Hewitt Associates, Cl. A 285,700 b 10,642,325 JDS Uniphase 813,300 b 9,352,950 Lexmark International, Cl. A 205,000 b 7,697,750 NetApp 204,600 a,b 7,709,328 ON Semiconductor 1,098,100 a,b 8,027,111 Quest Software 586,600 b 11,353,643 Rovi 338,100 a,b 12,624,654 Silicon Laboratories 205,200 b 9,322,236 Tellabs 797,600 7,178,400 TiVo 799,200 b 7,224,768 Trimble Navigation 421,300 b 12,103,949 Veeco Instruments 197,100 a,b 7,523,307 Materials7.4% Albemarle 277,800 11,962,068 Ashland 169,700 9,097,617 Carpenter Technology 278,700 10,844,217 Cliffs Natural Resources 202,500 11,311,650 Cytec Industries 216,400 9,246,772 Greif, Cl. A 168,000 9,206,400 Louisiana-Pacific 877,900 a,b 7,462,150 Temple-Inland 457,200 9,660,636 United States Steel 188,300 a 8,889,643 Walter Energy 93,000 7,377,690 Telecommunication Services.8% SBA Communications, Cl. A 298,400 a,b Utilities3.7% National Fuel Gas 254,100 12,349,260 Northeast Utilities 256,100 6,645,795 NV Energy 1,029,300 12,135,447 ONEOK 143,700 6,390,339 Wisconsin Energy 210,700 10,324,300 Total Common Stocks (cost $1,159,776,749) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,510,000) 6,510,000 d Investment of Cash Collateral for Securities Loaned13.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $173,993,386) 173,993,386 d Total Investments (cost $1,340,280,135) 113.2% Liabilities, Less Cash and Receivables (13.2%) Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $177,602,085 and the total market value of the collateral held by the fund is $185,323,756, consisting of cash collateral of $173,993,386 and U.S. Government and agency securities valued at $11,330,370. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,340,280,135. Net unrealized appreciation on investments was $118,032,094 of which $163,856,135 related to appreciated investment securities and $45,824,041 related to depreciated investment securities. 100-259-59 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,255,450,119 - - Equity Securities - Foreign+ 22,358,724 - - Mutual Funds 180,503,386 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The funds are entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the funds bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Stock Fund May 31, 2010 (Unaudited) Common Stocks98.0% Shares Value ($) Consumer Discretionary16.3% ArvinMeritor 257,700 a 3,746,958 Boyd Gaming 286,300 a,b 3,770,571 Brinker International 216,200 3,844,036 Carter's 169,500 a 5,179,920 Coldwater Creek 393,000 a 2,452,320 Cracker Barrel Old Country Store 106,100 5,286,963 Crocs 581,800 a,b 6,021,630 Gymboree 90,400 a 4,030,032 JAKKS Pacific 270,600 a,b 4,007,586 KB Home 237,400 b 3,437,552 Lear 74,900 a 5,068,483 NutriSystem 116,400 b 2,589,900 OfficeMax 340,500 a 6,071,115 Pier 1 Imports 315,300 a 2,506,635 Ruby Tuesday 628,100 a,b 6,758,356 Saks 410,200 a,b 3,765,636 Shuffle Master 406,100 a 3,370,630 Talbots 248,953 a,b 3,744,253 Vitamin Shoppe 200,100 5,126,562 Consumer Staples1.6% SUPERVALU 266,200 3,585,714 TreeHouse Foods 98,600 a 4,545,460 Energy5.0% Brigham Exploration 149,000 a 2,559,820 Exterran Holdings 85,590 a 2,182,545 Gulfport Energy 224,100 a 2,942,433 Helix Energy Solutions Group 288,600 a 3,142,854 Lufkin Industries 51,600 4,114,068 Oil States International 55,400 a,b 2,162,816 Patriot Coal 145,100 a,b 2,418,817 Rex Energy 244,200 a,b 2,551,890 St. Mary Land & Exploration 68,790 2,974,480 Financial20.7% BioMed Realty Trust 327,240 b,c 5,566,352 Brandywine Realty Trust 285,100 c 3,304,309 CNO Financial Group 1,029,700 a 5,776,617 Columbia Banking System 256,500 b 5,727,645 DiamondRock Hospitality 405,700 a 3,708,098 DuPont Fabros Technology 145,200 3,708,408 East West Bancorp 251,000 b 4,267,000 Entertainment Properties Trust 119,570 b,c 4,895,196 Extra Space Storage 107,270 b,c 1,613,341 FelCor Lodging Trust 318,700 a 2,154,412 First Midwest Bancorp 267,940 b 3,716,328 Kite Realty Group Trust 632,700 3,100,230 KKR Financial Holdings 651,800 b,c 5,396,904 MGIC Investment 240,400 a 2,250,144 National Retail Properties 222,500 b,c 4,890,550 Och-Ziff Capital Management Group, Cl. A 360,000 b 5,169,600 Portfolio Recovery Associates 63,400 a 4,340,364 Post Properties 129,700 3,252,876 ProAssurance 96,455 a 5,677,341 Signature Bank 125,440 a,b 4,746,650 Susquehanna Bancshares 507,100 4,447,267 Umpqua Holdings 227,300 b 2,854,888 Whitney Holding 379,400 4,495,890 Wilmington Trust 155,800 b 2,349,464 Wintrust Financial 147,700 b 5,266,982 Health Care12.4% Biovail 266,500 b 4,000,165 eResearch Technology 375,300 a 2,979,882 ev3 332,400 a,b 6,289,008 Health Net 221,700 a 5,464,905 Healthsouth 177,900 a,b 3,533,094 Healthways 247,800 a 3,513,804 ICON, ADR 99,200 a 2,759,744 Inspire Pharmaceuticals 387,431 a 2,202,545 Integra LifeSciences Holdings 98,800 a 3,892,720 King Pharmaceuticals 220,090 a 1,908,180 Odyssey HealthCare 208,100 a 5,527,136 PAREXEL International 139,700 a,b 3,116,008 Regeneron Pharmaceuticals 113,400 a,b 3,239,838 Salix Pharmaceuticals 131,600 a,b 4,728,388 Savient Pharmaceuticals 414,700 a 4,992,988 STERIS 110,200 3,507,666 Industrial18.8% Actuant, Cl. A 236,000 4,771,920 Acuity Brands 122,600 b 5,042,538 AMR 433,800 a 3,327,246 Atlas Air Worldwide Holdings 48,200 a 2,519,414 Baldor Electric 127,200 b 4,570,296 BE Aerospace 103,100 a 2,796,072 Belden 147,000 b 3,807,300 Cenveo 487,978 a 3,601,278 Con-way 93,600 3,184,272 Gardner Denver 118,700 5,405,598 Healthcare Services Group 190,400 b 3,828,944 Heidrick & Struggles International 89,900 b 2,081,185 Insituform Technologies, Cl. A 117,400 a 2,402,004 Interface, Cl. A 342,300 4,034,005 Knight Transportation 76,600 1,522,808 Manitowoc 191,900 2,289,367 Middleby 46,600 a 2,624,046 Navistar International 49,200 a 2,665,656 RailAmerica 224,300 2,505,431 Simpson Manufacturing 131,400 3,839,508 Teledyne Technologies 85,330 a 3,354,322 Tetra Tech 162,600 a 3,685,329 Titan International 268,700 b 2,840,159 TransDigm Group 59,400 3,133,944 Triumph Group 51,100 b 3,546,851 United Rentals 191,400 a 2,325,510 WABCO Holdings 81,900 a 2,489,760 Watsco 87,500 5,123,125 Information Technology18.4% Arris Group 424,600 a 4,657,862 Blue Coat Systems 179,500 a,b 3,853,865 Brightpoint 492,000 a 3,655,560 Brooks Automation 399,000 a 3,319,680 Concur Technologies 58,480 a,b 2,473,704 DG Fastchannel 92,200 a 3,915,734 Diodes 157,600 a 3,114,176 Itron 39,500 a 2,633,070 JDS Uniphase 307,500 a 3,536,250 Littelfuse 65,300 a 2,360,595 Mellanox Technologies 108,200 a 2,515,650 Microsemi 311,520 a 4,822,330 MKS Instruments 220,100 a 4,371,186 NETGEAR 183,000 a 4,155,930 NetScout Systems 213,100 a 2,883,243 Photronics 742,900 a,b 3,759,074 Plexus 171,270 a,b 5,831,744 Riverbed Technology 127,300 a 3,402,729 Skyworks Solutions 422,490 a,b 6,730,266 Taleo, Cl. A 168,300 a 4,215,915 TiVo 324,100 a,b 2,929,864 Veeco Instruments 131,400 a,b 5,015,538 Websense 166,100 a,b 3,474,812 Wright Express 126,900 a 3,984,660 Materials3.8% Carpenter Technology 67,100 2,610,861 Cytec Industries 102,500 4,379,825 Ferro 570,100 a 5,136,601 RTI International Metals 160,900 a 4,265,459 Solutia 164,900 a 2,498,235 Utilities1.0% Cleco 188,200 b Total Common Stocks (cost $461,856,999) Other Investment3.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,687,000) 14,687,000 d Investment of Cash Collateral for Securities Loaned18.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $89,493,270) 89,493,270 d Total Investments (cost $566,037,269) 119.0% Liabilities, Less Cash and Receivables (19.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $84,956,549 and the total market value of the collateral held by the fund is $89,493,270. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $566,037,269. Net unrealized appreciation on investments was $25,239,923 of which $47,211,165 related to appreciated investment securities and $21,971,242 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 480,337,013 - - Equity Securities - Foreign+ 6,759,909 - - Mutual Funds 104,180,270 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The funds are entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the funds bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon U.S. Core Equity 130/30 Fund May 31, 2010 (Unaudited) Common Stocks128.9% Shares Value ($) Consumer Discretionary18.5% Abercrombie & Fitch, Cl. A 27,310 a 978,517 Autoliv 59,840 a 2,842,400 Carnival 26,410 a 956,834 Darden Restaurants 34,870 1,495,923 Dick's Sporting Goods 33,530 a,b 955,940 Home Depot 91,000 a 3,081,260 Johnson Controls 20,570 a 586,862 Macy's 48,510 a 1,077,407 Newell Rubbermaid 246,770 a 4,111,188 News, Cl. A 421,140 a 5,559,048 Nordstrom 48,980 a 1,944,506 Staples 66,110 a 1,422,687 Target 123,930 a 6,757,903 Tiffany & Co. 21,490 a 976,291 Time Warner 91,370 a 2,831,556 Consumer Staples16.7% Clorox 62,010 a 3,895,468 CVS Caremark 66,860 a 2,315,362 Energizer Holdings 50,340 a,b 2,828,605 Kraft Foods, Cl. A 38,860 1,111,396 Kroger 74,470 a 1,499,081 Molson Coors Brewing, Cl. B 14,690 a 602,878 Nestle, ADR 46,910 a 2,117,517 Pactiv 41,190 b 1,177,210 PepsiCo 119,190 a 7,495,859 Philip Morris International 88,534 a 3,906,120 Unilever, ADR 138,490 a 3,744,770 Wal-Mart Stores 27,950 1,413,152 Energy10.8% Alpha Natural Resources 23,480 a,b 900,928 Cameron International 26,960 b 975,952 Chevron 43,300 a 3,198,571 ConocoPhillips 49,090 a 2,545,807 ENSCO, ADR 67,830 a 2,536,842 EOG Resources 15,880 1,664,859 Hess 33,490 a 1,781,668 Newfield Exploration 49,250 a,b 2,563,955 Occidental Petroleum 42,060 a 3,470,371 Valero Energy 66,320 a 1,238,858 Exchange Traded Funds.5% Standard & Poor's Depository Receipts S&P rust 8,810 Financial13.2% American Express 50,370 a 2,008,252 Bank of America 318,200 a 5,008,468 Capital One Financial 42,160 a 1,741,208 Franklin Resources 14,110 a 1,384,050 Genworth Financial, Cl. A 114,660 a,b 1,787,549 Goldman Sachs Group 6,360 a 917,494 JPMorgan Chase & Co. 122,320 a 4,841,426 Lincoln National 59,260 a 1,568,020 MetLife 48,050 a 1,945,545 Morgan Stanley 40,190 a 1,089,551 Wells Fargo & Co. 82,910 a 2,378,688 XL Capital, Cl. A 36,270 a 638,715 Health Care23.6% Alexion Pharmaceuticals 37,420 a,b 1,872,123 Allergan 8,700 523,653 AmerisourceBergen 114,890 a 3,593,759 Amgen 28,050 a,b 1,452,429 Amylin Pharmaceuticals 171,710 a,b 2,836,649 Celgene 8,660 a,b 456,902 CIGNA 57,010 a 1,908,125 Covidien 72,380 a 3,068,188 Edwards Lifesciences 10,240 b 517,427 Express Scripts 4,130 b 415,478 Henry Schein 5,020 b 283,178 Hospira 52,070 a,b 2,710,764 Human Genome Sciences 102,940 b 2,548,794 King Pharmaceuticals 185,030 a,b 1,604,210 Lincare Holdings 24,170 a,b 1,131,639 Mednax 16,290 a,b 921,200 Merck & Co. 130,124 a 4,383,878 Myriad Genetics 13,560 b 247,470 Omnicare 15,170 a 380,919 Pfizer 269,840 a 4,109,663 Salix Pharmaceuticals 19,550 a,b 702,432 St. Jude Medical 50,680 a,b 1,892,391 Teva Pharmaceutical Industries, ADR 15,590 a 854,644 Thermo Fisher Scientific 29,990 a,b 1,561,279 Universal Health Services, Cl. B 54,790 a 2,322,000 Warner Chilcott, Cl. A 20,720 a,b 479,046 WellPoint 23,940 a,b 1,228,122 Zimmer Holdings 26,620 a,b 1,488,857 Industrial10.5% AMR 112,760 a,b 864,869 Caterpillar 23,480 1,426,645 Cummins 20,790 a 1,413,304 Dover 48,510 a 2,177,614 FedEx 18,410 1,537,051 General Electric 84,930 a 1,388,606 Norfolk Southern 68,190 a 3,850,007 Parker Hannifin 14,170 870,888 Raytheon 48,140 a 2,523,017 Stanley Black and Decker 45,360 2,530,634 Textron 77,090 a 1,593,450 Information Technology27.8% Akamai Technologies 9,330 b 370,588 Apple 33,990 a,b 8,740,868 BMC Software 36,340 a,b 1,344,943 Cisco Systems 150,560 a,b 3,486,970 EMC 271,540 a,b 5,056,075 Equinix 12,920 a,b 1,188,769 Google, Cl. A 9,060 a,b 4,395,731 Hewlett-Packard 60,880 a 2,801,089 Informatica 147,760 a,b 3,812,208 International Business Machines 21,230 a 2,659,270 Microsoft 175,660 a 4,532,028 NetFlix 3,500 b 389,025 Oracle 187,890 a 4,240,677 Research In Motion 67,360 a,b 4,088,752 Teradata 90,256 a,b 2,882,777 Tyco International 61,900 a 2,240,161 VMware, Cl. A 21,611 b 1,430,864 Materials1.8% Dow Chemical 41,500 a 1,116,765 E.I. du Pont de Nemours & Co. 64,100 a 2,318,497 Telecommunication Services2.4% AT & T 147,090 a 3,574,287 QUALCOMM 27,530 978,967 Utilities3.1% American Electric Power 34,690 a 1,108,692 Entergy 13,920 1,044,974 PG & E 34,670 a 1,438,805 Public Service Enterprise Group 76,180 a 2,333,393 Total Common Stocks (cost $241,162,558) Other Investment1.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,432,000) 3,432,000 c Total Investments (cost $244,594,558) 130.7% Liabilities, Less Cash and Receivables (30.7%) Net Assets 100.0% ADR - American Depository Receipts a Held by a broker as collateral for open short positions. b Non-income producing security. c Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $244,594,558. Net unrealized appreciation on investments was $8,066,769 of which $18,867,015 related to appreciated investment securities and $10,800,246 related to depreciated investment securities. STATEMENT OF SECURITIES SOLD SHORT May 31, 2010 (Unaudited) Common Stocks30.0% Shares Value ($) Consumer Discretionary7.4% Advance Auto Parts Discovery Communications 39,040 a Family Dollar Stores Genuine Parts J.C. Penney Polo Ralph Lauren Ross Stores Tim Hortons Urban Outfitters 72,790 a Consumer Staples5.7% Avon Products 29,350 777,482 Church & Dwight 31,520 2,074,331 Coca-Cola 18,840 968,376 Constellation Brands, Cl. A 58,800 a 979,608 Flowers Foods 93,620 2,313,350 General Mills 11,920 849,062 Hain Celestial Group 46,350 a 999,306 H.J. Heinz 22,160 979,029 Hormel Foods 24,070 957,986 Energy.4% Baker Hughes 22,190 Health Care7.1% AstraZeneca, ADR 38,810 1,639,723 Auxilium Pharmaceuticals 19,590 a 563,800 Becton, Dickinson & Co. 10,200 727,260 CareFusion 32,700 a 831,234 Charles River Laboratories International 19,340 a 648,664 Covance 24,640 a 1,300,006 C.R. Bard 12,580 1,018,603 DaVita 6,680 a 423,712 Dentsply International 34,240 1,110,403 Gen-Probe 31,310 a 1,376,388 Haemonetics 18,110 a 976,853 Intuitive Surgical 4,460 a 1,439,554 Techne 14,650 887,058 VCA Antech 29,740 a 775,025 Information Technology7.8% Adobe Systems 24,780 a 794,942 Altera 58,720 1,384,030 Corning 47,230 823,219 International Rectifier 47,610 a 997,906 Linear Technology 49,400 1,381,224 Marvell Technology Group 106,840 a 2,027,823 McAfee 8,430 a 268,074 National Semiconductor 116,260 1,633,453 Nokia, ADR 43,270 437,892 Texas Instruments 44,540 1,087,667 Vishay Intertechnology 104,320 a 944,096 Western Digital 43,640 a 1,519,108 Xilinx 20,180 493,401 Yahoo! 77,650 a 1,191,151 Materials1.2% Alcoa 78,080 908,851 FMC Technologies 15,650 a 910,048 Sigma-Aldrich 7,950 423,576 Telecommunication Services.4% Verizon Communications 24,830 Total Securities Sold Short (proceeds $58,842,475) 30.0% ADR-American Depository Receipts a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 - Level 2 - Other Level 3 -Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic + 230,934,071 - - Equity Securities - Foreign + 16,184,925 - - Mutual Funds/Exchange Traded Funds 4,395,550 - - Liabilities ($) Investments in Securities Sold, Not Yet (57,695,694) - - Purchased ++ + See Statement of Investments for industry classification. ++ See Statement of Securities Sold Short for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities May 31, 2010 (Unaudited) Common Stocks99.1% Shares Value ($) Consumer Discretionary14.1% Costco Wholesale 120,365 7,011,261 Johnson Controls 231,355 6,600,558 Lowe's 269,570 6,671,858 Walt Disney 249,685 8,344,473 Consumer Staples5.2% Avon Products 191,735 5,079,060 Kraft Foods, Cl. A 191,945 5,489,627 Energy15.3% Chevron 85,910 6,346,172 Halliburton 189,385 4,702,429 Occidental Petroleum 77,655 6,407,314 Questar 147,745 6,627,841 Southwestern Energy 181,545 a 6,827,907 Financial15.4% Aflac 129,650 5,743,495 Assured Guaranty 332,300 5,582,640 Invesco 285,260 5,294,425 Morgan Stanley 275,600 7,471,516 U.S. Bancorp 300,285 7,194,829 Health Care10.2% Abbott Laboratories 90,260 4,292,766 Allergan 102,600 6,175,494 Covidien 121,125 5,134,489 Teva Pharmaceutical Industries, ADR 92,100 5,048,922 Industrial7.5% Caterpillar 113,325 6,885,627 Honeywell International 194,705 8,327,533 Information Technology22.0% Apple 57,476 a 14,780,528 Google, Cl. A 20,065 a 9,735,137 Marvell Technology Group 410,460 a 7,790,531 MasterCard, Cl. A 28,711 5,793,018 Research In Motion 107,685 a 6,536,480 Materials6.3% Air Products & Chemicals 79,540 5,493,032 Cliffs Natural Resources 130,755 7,303,974 Technology3.1% International Game Technology 315,800 Total Common Stocks (cost $208,262,143) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,895,000) 2,895,000 b Total Investments (cost $211,157,143) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $211,157,143. Net unrealized depreciation on investments was $7,389,001 of which $3,954,302 related to appreciated investment securities and $11,343,303 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS May 31, 2010 (Unaudited) BNY Mellon Small/Mid Cap Fund Common Stocks97.1% Shares Value ($) Consumer Discretionary22.0% Abercrombie & Fitch, Cl. A 34,655 1,241,689 American Eagle Outfitters 54,060 708,186 ArvinMeritor 142,295 a 2,068,969 Carter's 36,070 a 1,102,299 Chatham Lodging Trust 75,900 a 1,366,200 Chico's FAS 91,790 1,122,592 FelCor Lodging Trust 120,190 a 812,484 Gymboree 27,910 a 1,244,228 Hertz Global Holdings 131,210 a,b 1,490,546 Interpublic Group of Cos. 153,020 a 1,277,717 KB Home 53,840 779,603 Macy's 80,800 1,794,568 MDC Partners, Cl. A 104,204 1,269,205 Morgans Hotel Group 242,095 a,b 1,838,712 Navistar International 24,810 a 1,344,206 Office Depot 169,430 a 982,694 Photronics 180,340 a 912,520 Quanta Services 76,560 a 1,587,089 Royal Caribbean Cruises 25,230 a 731,670 Saks 145,890 a,b 1,339,270 Sonic Solutions 141,090 a,b 1,677,560 Standard-Pacific 264,155 a,b 1,333,983 Talbots 140,590 a,b 2,114,474 Tenneco 101,890 a 2,257,882 Titan International 135,410 b 1,431,284 United Rentals 115,890 a 1,408,064 Urban Outfitters 36,115 a 1,310,975 Vitamin Shoppe 152,360 a 3,903,463 WABCO Holdings 41,515 a 1,262,056 WMS Industries 17,445 a 808,227 Consumer Staples2.2% Green Mountain Coffee Roasters 40,000 a 946,000 J & J Snack Foods 38,020 1,689,229 McCormick & Co. 21,165 816,334 Watsco 14,645 857,465 Energy7.0% Atmos Energy 35,790 970,625 Brigham Exploration 56,360 a 968,265 Cabot Oil & Gas 28,540 990,053 Cleco 50,600 1,339,382 Complete Production Services 65,800 a 856,058 Exterran Holdings 34,350 a 875,925 Forest Oil 64,610 a 1,721,210 Gulfport Energy 79,030 a 1,037,664 Helix Energy Solutions Group 64,770 a 705,345 New Jersey Resources 27,065 959,454 PetroHawk Energy 47,170 a 907,079 Rex Energy 85,875 a 897,394 Walter Energy 16,000 1,269,280 Financial17.7% Affiliated Managers Group 18,060 a 1,293,999 Arch Capital Group 11,565 a 850,259 Assured Guaranty 63,165 1,061,172 Axis Capital Holdings 30,780 935,712 Brandywine Realty Trust 137,095 c 1,588,931 Centerstate Banks 115,195 1,332,806 Chimera Investment 212,275 836,363 City National 19,440 1,121,299 CNO Financial Group 138,730 a 778,275 Douglas Emmett 82,015 1,269,592 Enstar Group 15,454 a 967,420 Fidelity National Financial, Cl. A 53,070 765,269 First Interstate BancSystem 114,290 1,800,068 First Niagara Financial Group 49,045 647,884 FirstMerit 46,490 866,574 Forest City Enterprises, Cl. A 87,985 a,b 1,166,681 Forestar Group 60,585 a 1,111,735 Host Hotels & Resorts 102,030 c 1,454,948 Huntington Bancshares 326,700 2,012,472 KeyCorp 190,345 1,526,567 KKR Financial Holdings 242,765 b,c 2,010,094 MGIC Investment 97,150 a 909,324 Och-Ziff Capital Management Group, Cl. A 120,625 1,732,175 SCBT Financial 25,110 898,687 SunTrust Banks 49,710 1,339,685 SVB Financial Group 25,240 a 1,132,266 Thomas Properties Group 177,100 731,423 Webster Financial 69,320 1,327,478 Zions Bancorporation 33,850 810,708 Health Care12.4% Alexion Pharmaceuticals 27,880 a 1,394,836 Alliance Healthcare Service 227,740 a 1,266,234 Emergent Biosolutions 82,530 a 1,299,848 ev3 77,700 a 1,470,084 Health Net 70,000 a 1,725,500 Healthcare Services Group 39,430 792,937 Healthsouth 59,120 a 1,174,123 Human Genome Sciences 45,110 a 1,116,924 ICON, ADR 47,760 a 1,328,683 Inspire Pharmaceuticals 260,140 a 1,478,896 Lincare Holdings 23,255 a 1,088,799 MAP Pharmaceuticals 107,990 a,b 1,611,211 Odyssey HealthCare 54,640 a 1,451,238 Salix Pharmaceuticals 47,270 a 1,698,411 Savient Pharmaceuticals 235,110 a 2,830,724 ViroPharma 144,690 a 1,760,877 Volcano 24,195 a 536,887 Industrials13.6% Advanced Energy Industries 116,380 a 1,438,457 Aircastle 163,930 1,614,710 AMETEK 27,945 1,134,567 AMR 128,260 a 983,754 BE Aerospace 40,110 a 1,087,783 Cenveo 421,575 a 3,111,224 China Digital TV Holding, ADR 196,070 a,b 1,156,813 Cooper Industries 19,010 892,900 Cummins 12,395 842,612 Goodrich 12,655 878,257 Heidrick & Struggles International 28,255 654,103 JB Hunt Transport Services 26,065 900,024 Kansas City Southern 34,455 a 1,315,147 KBR 36,635 805,237 KVH Industries 106,610 a 1,390,194 Manitowoc 84,120 1,003,552 Manpower 17,090 781,184 Middleby 16,605 a 935,028 Roper Industries 23,265 1,349,835 Tetra Tech 35,440 a 803,248 Toll Brothers 58,970 a 1,242,498 TransDigm Group 19,360 1,021,434 UAL 45,900 a,b 918,459 Information Technology13.2% Acme Packet 43,740 a 1,282,019 American Superconductor 50,790 a,b 1,557,221 ArcSight 73,460 a 1,591,144 Blue Coat Systems 45,000 a 966,150 Cavium Networks 36,000 a 956,880 Ceva 87,205 a 1,013,322 Equinix 8,570 a 788,526 F5 Networks 25,240 a 1,775,129 Fortinet 87,470 a,b 1,427,510 Itron 13,480 a 898,577 NutriSystem 98,380 2,188,955 ON Semiconductor 122,725 a 897,120 OPNET Technologies 105,285 1,687,719 Rackspace Hosting 32,140 a 565,664 Riverbed Technology 27,665 a 739,485 Rovi 40,680 a 1,518,991 TiVo 101,950 a 921,628 Varian Semiconductor Equipment Associates 40,560 a 1,261,010 Vishay Intertechnology 111,060 a 1,005,093 Websense 57,060 a 1,193,695 Xyratex 78,960 a 1,281,521 Materials4.0% Cliffs Natural Resources 16,440 918,338 Cytec Industries 22,295 952,665 Ferro 141,745 a 1,277,122 Globe Specialty Metals 104,585 a 1,220,507 Interface, Cl. A 88,890 1,047,569 Louisiana-Pacific 104,545 a 888,633 Temple-Inland 66,940 1,414,442 Telecommunication Services1.8% Aruba Networks 95,960 a,b 1,285,864 Ciena 75,780 a,b 1,179,895 SBA Communications, Cl. A 34,340 a 1,134,250 Utilities3.2% DPL 49,190 1,231,718 EnerNOC 78,270 a,b 2,199,387 ITC Holdings 26,460 1,394,707 Pepco Holdings 83,515 1,347,097 Total Common Stocks (cost $185,159,903) Other Investment3.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,939,000) 5,939,000 d Investment of Cash Collateral for Securities Loaned8.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $15,575,031) 15,575,031 d Total Investments (cost $206,673,934) 108.3% Liabilities, Less Cash and Receivables (8.3%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $14,754,966 and the total market value of the collateral held by the fund is $15,575,031. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $206,673,934. Net unrealized appreciation on investments was $2,745,925 of which $11,347,069 related to appreciated investment securities and $8,601,144 related to depreciated investment securities. 100-291-91 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 184,151,127 - - Equity Securities - Foreign+ 3,754,701 - - Mutual Funds 21,514,031 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The funds are entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the funds bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Fund May 31, 2010 (Unaudited) Common Stocks97.3% Shares Value ($) Australia6.1% AGL Energy 152,900 1,743,525 Atlas Iron 787,740 a 1,361,771 BHP Billiton 101,820 3,307,396 BlueScope Steel 1,156,840 2,236,539 Commonwealth Bank of Australia 102,640 4,497,488 Foster's Group 1,489,374 6,943,313 Incitec Pivot 328,549 828,137 Insurance Australia Group 1,861,811 5,731,622 Macquarie Group 50,510 1,862,760 National Australia Bank 541,679 11,311,780 Nufarm 1,259,163 a 6,358,499 Primary Health Care 1,280,166 3,994,752 Qantas Airways 1,402,760 a 2,889,979 QBE Insurance Group 95,680 1,579,202 Stockland 868,610 2,822,614 Westfield Group 323,968 3,490,676 Westpac Banking 76,501 1,502,301 Austria.3% Erste Group Bank 77,861 Denmark.3% Carlsberg, Cl. B 39,110 Finland2.2% Fortum 101,590 2,296,340 Nokia 1,400,799 14,267,556 Sampo, Cl. A 156,490 3,312,618 UPM-Kymmene 197,753 2,535,917 France12.0% Alstom 121,560 5,798,303 Atos Origin 42,110 a 1,848,675 BNP Paribas 91,260 5,260,133 Carrefour 149,146 6,188,031 Credit Agricole 339,025 3,708,931 Danone 105,655 5,439,631 France Telecom 514,133 9,832,817 GDF Suez 300,203 9,425,321 Lagardere 91,730 2,934,595 Legrand 43,670 1,285,610 Peugeot 90,720 a 2,175,877 Rhodia 138,610 2,383,874 Sanofi-Aventis 331,562 19,942,952 Societe Generale 182,462 7,959,902 Technip 28,700 1,876,823 Total 461,042 21,575,453 Valeo 94,680 a 2,645,556 Vallourec 12,200 2,268,880 Vinci 71,020 3,206,315 Vivendi 309,295 6,733,211 Germany6.6% Allianz 41,571 4,159,141 BASF 41,430 2,178,519 Bayer 125,984 7,049,013 Daimler 95,990 a 4,747,082 Deutsche Lufthansa 222,286 a 2,954,175 Deutsche Telekom 406,820 4,569,923 E.ON 349,310 10,645,618 HeidelbergCement 40,470 2,143,932 Lanxess 37,510 1,522,218 Metro 93,520 4,904,377 Muenchener Rueckversicherungs 46,190 5,858,064 RWE 99,533 7,177,027 SAP 62,340 2,653,791 Siemens 49,210 4,435,482 Stada Arzneimittel 53,650 1,921,103 Greece.2% Bank of Cyprus Public 249,520 1,169,673 Public Power 86,490 a 1,356,415 Hong Kong2.7% BOC Hong Kong Holdings 709,600 1,588,196 Esprit Holdings 854,837 4,832,627 Hang Seng Bank 787,300 10,550,340 Hongkong Land Holdings 798,000 3,798,480 Hutchison Whampoa 989,700 6,158,824 NWS Holdings 116,000 200,876 Ireland.4% CRH 105,325 2,365,256 Dragon Oil 252,800 a 1,504,392 Israel.2% Teva Pharmaceutical Industries, ADR 45,440 Italy3.4% Banco Popolare 358,630 1,974,908 Buzzi Unicem 239,140 2,652,872 Enel 403,790 1,858,157 ENI 417,534 7,864,949 Finmeccanica 654,153 6,819,278 Saras 2,582,968 a 5,191,927 Terna Rete Elettrica Nazionale 360,930 1,350,885 UniCredit 1,756,990 3,693,366 Unipol Gruppo Finanziario 3,960,437 3,353,419 Japan24.1% Asahi Kasei 467,000 2,405,572 Astellas Pharma 115,400 3,640,389 Bridgestone 342,000 5,523,797 Canon 120,900 4,952,558 Central Japan Railway 551 4,363,288 Chuo Mitsui Trust Holdings 2,286,860 8,045,165 Credit Saison 220,600 2,494,817 Daihatsu Motor 237,000 2,139,501 Daito Trust Construction 43,100 2,169,149 Daiwa House Industry 545,890 5,236,816 East Japan Railway 115,000 7,301,805 Fujitsu 734,000 4,697,992 Hino Motors 427,000 2,127,616 Hitachi 1,230,000 5,104,899 Honda Motor 152,300 4,625,990 INPEX 408 2,547,551 JS Group 120,700 2,315,364 Kaneka 340,000 2,079,737 Kao 80,300 1,705,957 KDDI 1,619 7,390,945 Keihin 209,000 3,810,355 Lawson 48,600 2,046,783 Makita 87,500 2,396,067 Matsumotokiyoshi Holdings 191,600 3,841,072 Medipal Holdings 82,500 947,621 Miraca Holdings 64,600 1,894,460 Mitsubishi 229,400 5,178,878 Mitsubishi Chemical Holdings 707,500 3,317,190 Mitsubishi Gas Chemical 745,000 4,032,528 Mitsubishi UFJ Financial Group 2,801,400 13,608,292 Murata Manufacturing 34,470 1,678,663 NEC 917,000 2,539,611 Nintendo 6,220 1,806,737 Nippon Express 605,000 2,656,530 Nomura Holdings 1,025,900 6,375,779 Panasonic 391,800 4,983,823 Rengo 693,000 4,027,934 Ricoh 147,800 2,112,718 Ryohin Keikaku 94,200 3,842,649 Sankyo 172,000 7,437,879 Secom 133,100 5,720,915 Seven & I Holdings 490,000 11,245,261 Shimachu 134,500 2,518,506 Shimizu 1,108,000 3,784,333 Shin-Etsu Chemical 73,600 3,710,960 SMC 31,800 4,067,886 Softbank 86,200 2,074,170 Sumitomo 329,900 3,577,879 Sumitomo Mitsui Financial Group 415,200 12,341,607 Sumitomo Trust & Banking 240,000 1,281,290 Tokai Rika 78,200 1,559,479 Tokyo Electron 26,700 1,561,301 Tokyo Gas 952,830 4,156,931 Tokyo Steel Manufacturing 482,100 5,321,254 Toyo Suisan Kaisha 163,000 3,556,901 Toyoda Gosei 141,800 3,616,125 Toyota Motor 236,600 8,669,303 Ushio 195,800 3,036,262 Yahoo! Japan 6,038 2,105,172 Yamada Denki 25,180 1,756,003 Luxembourg.7% ArcelorMittal 72,900 2,211,422 L'Occitane International 1,020,500 a 2,075,726 Millicom International Cellular, SDR 28,760 2,307,672 Netherlands3.4% Aegon 802,532 a 4,570,562 European Aeronautic Defence and Space 345,612 6,821,903 ING Groep 410,370 a 3,255,162 Koninklijke Ahold 155,200 1,956,903 Koninklijke Philips Electronics 104,770 3,138,986 Koninklijke Vopak 56,920 2,169,861 Royal Dutch Shell, Cl. A 223,641 5,857,918 STMicroelectronics 181,050 1,424,583 TNT 153,070 3,865,727 Unilever 69,700 1,909,074 Norway1.0% DNB NOR 169,600 1,700,824 Norsk Hydro 395,486 2,402,224 Petroleum Geo-Services 232,400 2,361,064 Telenor 308,600 3,813,166 Singapore1.6% DBS Group Holdings 1,183,266 11,608,521 United Overseas Bank 327,000 4,227,020 Spain2.6% Amadeus IT Holding, Cl. A 145,640 2,208,995 Banco Bilbao Vizcaya Argentaria 345,880 3,660,836 Banco Santander 618,540 6,375,918 Gamesa Tecnologica 442,620 4,289,867 Grifols 480,943 5,481,062 Iberdrola 637,106 4,268,743 Sweden1.3% Electrolux, Ser. B 150,040 3,344,180 Investor, Cl. B 278,390 4,492,363 Telefonaktiebolaget LM Ericsson, Cl. B 546,947 5,520,636 Switzerland6.8% Adecco 59,590 2,889,025 Clariant 188,933 2,208,456 Credit Suisse Group 114,950 4,477,219 Lonza Group 27,291 1,792,796 Nestle 224,413 10,163,632 Novartis 391,302 17,755,767 Petroplus Holdings 171,100 a 2,466,426 Roche Holding 110,105 15,130,889 Sulzer 26,412 2,205,557 UBS 413,924 a 5,509,703 Zurich Financial Services 20,590 4,204,325 United Kingdom21.3% Anglo American 359,987 a 13,853,062 Aviva 243,690 1,127,369 BAE Systems 1,094,731 5,108,819 Barclays 704,980 3,110,521 Berkeley Group Holdings 281,650 a 3,262,544 BP 2,254,212 16,130,155 British American Tobacco 197,190 5,824,532 BT Group 1,676,930 3,079,873 Centrica 1,834,385 7,289,896 Compass Group 347,940 2,694,498 Cookson Group 521,071 a 3,577,847 Drax Group 969,740 4,706,427 GlaxoSmithKline 1,231,613 20,607,330 Home Retail Group 1,035,300 3,772,948 HSBC Holdings 2,315,397 21,021,363 IMI 387,680 3,672,221 Imperial Tobacco Group 103,270 2,688,195 J Sainsbury 638,840 2,993,307 Kingfisher 1,057,960 3,422,546 Legal & General Group 1,253,240 1,432,683 Lonmin 29,387 a 715,668 Old Mutual 1,356,550 2,236,427 QinetiQ Group 1,767,078 3,309,326 Reed Elsevier 544,463 3,792,005 Resolution 6,335,084 5,698,452 Rexam 994,242 4,520,524 Rio Tinto 125,650 5,794,702 Rolls-Royce Group 143,190 a 1,220,705 Royal Dutch Shell, Cl. A 557,315 14,692,696 Royal Dutch Shell, Cl. B 238,240 6,034,467 Smith & Nephew 202,340 1,833,230 Thomas Cook Group 1,608,780 4,832,226 Unilever 578,040 15,615,247 Vodafone Group 6,111,717 12,210,353 Wellstream Holdings 301,490 2,360,943 WPP 281,240 2,668,057 United States.1% iShares MSCI EAFE Index Fund 30,650 Total Common Stocks (cost $1,096,200,739) Preferred Stocks.3% Germany Volkswagen (cost $2,791,251) 32,888 Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,000,000) 12,000,000 b Total Investments (cost $1,110,991,990) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% ADR - American Depository Receipts SDR- Swedish Depository Recepits a Non-income producing security. b Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,110,991,990. Net unrealized depreciation on investments was $105,759,744 of which $54,730,720 related to appreciated investment securities and $160,490,464 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 22.5 Consumer Discretionary 10.7 Energy 8.9 Health Care 10.3 Industrial 13.0 Consumer Staples 9.0 Materials 8.5 Utilities 5.4 Telecommunication Services 4.6 Information Technology 4.6 Money Market Investments 1.2 Exchange Traded Funds .1  Based on net assets. See notes to financial statements. At May 31, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 6/1/2010 753,518 929,539 924,675 (4,864) Japanese Yen, Expiring 6/1/2010 17,954,746 197,435 197,500 65 Sales: Proceeds ($) Japanese Yen, Expiring 6/1/2010 65,627,403 723,885 721,894 1,991 Swiss Franc, Expiring 6/1/2010 3,693,977 3,170,252 3,186,661 (16,409) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 642,980,739 348,770,499 ++ - Mutual Funds/Exchange Traded Funds 13,481,008 - - Other Financial Instruments:+++ Forward Foreign Currency Exchange Contracts - 2,056 - Liabilities ($) Other Financial Instruments:+++ Forward Foreign Currency Exchange Contracts - (21,273) - + See Statement of Investments for country and industry classification. ++To adjust for the market difference between local market close and the calculation of the net asset value, the fund may utilize fair value model prices for international equities provided by an independent service resulting in a Level 2 classification. +++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund May 31, 2010 (Unaudited) Common Stocks88.9% Shares Value ($) Brazil9.0% Banco do Brasil 482,100 6,879,740 Banco Santander Brasil, ADR 908,350 9,465,007 Centrais Eletricas Brasileiras 110,603 1,377,775 Cia de Saneamento Basico do Estado de Sao Paulo 101,508 1,907,908 Cia de Saneamento Basico do Estado de Sao Paulo, ADR 7,420 280,624 Cia de Saneamento de Minas Gerais - Copasa 384,800 4,984,319 Cia Energetica de Minas Gerais, ADR 124,892 1,794,698 Cielo 419,300 3,552,234 Empresa Brasileira de Aeronautica, ADR 265,820 5,789,560 Fleury 592,400 5,821,961 Gafisa 963,300 5,707,854 Grendene 688,110 2,787,713 Itau Unibanco Holding, ADS 127,510 a,b,c 2,347,459 Itau Unibanco Holding, ADR 471,684 8,683,702 JBS 1,219,100 4,824,659 Marfrig Alimentos 489,200 4,583,933 Obrascon Huarte Lain Brasil 135,100 2,956,302 Petroleo Brasileiro, ADR 238,890 8,509,262 Petroleo Brasileiro (Preferred), ADR 518,410 16,055,158 Porto Seguro 523,700 5,340,196 Redecard 339,900 5,043,466 Rossi Residencial 1,000,900 7,381,586 Tele Norte Leste Participacoes, ADR 374,108 5,779,969 Totvs 115,900 8,240,926 Tractebel Energia 161,210 1,807,365 Vale, ADR 607,510 16,518,197 Chile.5% Lan Airlines, ADR 412,480 China10.7% Asia Cement China Holdings 7,022,000 3,248,268 Bank of China, Cl. H 19,529,000 9,710,564 Beijing Capital International Airport, Cl. H 5,602,000 3,040,232 Bosideng International Holdings 4,344,000 1,009,932 China Communications Services, Cl. H 7,470,000 3,292,403 China Construction Bank, Cl. H 27,023,990 21,632,564 China Life Insurance, Cl. H 2,291,000 9,968,295 China Petroleum & Chemical, ADR 44,920 3,533,407 China Petroleum & Chemical, Cl. H 15,944,000 12,571,347 China Railway Construction, Cl. H 7,349,500 8,425,310 Fuqi International 186,280 a 1,723,090 Great Wall Motor, Cl. H 5,187,500 8,539,743 Harbin Power Equipment, Cl. H 4,420,000 3,209,220 Huaneng Power International, ADR 52,940 1,162,033 Huaneng Power International, Cl. H 6,438,200 3,603,081 Industrial & Commercial Bank of China, Cl. H 20,077,000 14,768,914 Lumena Resources 10,984,000 2,750,536 Maanshan Iron and Steel, Cl. H 10,962,000 5,285,145 PetroChina, ADR 51,850 5,563,505 PetroChina, Cl. H 9,584,000 10,302,395 Renhe Commercial Holdings 26,872,000 5,808,044 Shandong Chenming Paper, Cl. H 4,904,000 3,635,716 Sinotrans, Cl. H 17,813,600 3,971,672 Soho China 7,191,000 3,804,863 Sohu.com 50,590 a 2,236,078 TPV Technology 2,659,680 1,587,849 Weichai Power, Cl. H 1,085,000 7,901,194 Weiqiao Textile, Cl. H 5,978,900 3,675,992 Yanzhou Coal Mining, Cl. H 3,076,000 7,194,922 Zhejiang Expressway, Cl. H 3,978,000 3,645,629 Czech Republic.1% Central European Media Enterprises, Cl. A 96,714 a Hong Kong6.0% BYD Electronic International 998,500 612,587 China Agri-Industries Holdings 6,997,519 7,913,432 China Mobile 3,592,400 33,454,878 China Mobile, ADR 225,840 10,517,369 China Power International Development 19,549,920 4,228,822 China Unicom Hong Kong 1,440,514 1,748,800 CNOOC 7,089,000 11,096,815 Cosco Pacific 4,537,013 5,493,155 Denway Motors 17,778,700 7,021,530 Global Bio-Chem Technology Group 14,812,800 a 2,853,136 Hutchison Whampoa 694,000 4,318,706 NWS Holdings 3,012,871 5,217,349 Tianjin Development Holdings 9,395,000 5,141,163 Hungary.6% MOL Hungarian Oil and Gas 31,320 a 2,501,044 OTP Bank 303,840 a 7,827,868 India9.0% Apollo Tyres 2,870,990 4,292,447 Balrampur Chini Mills 2,231,350 3,876,364 Bank of Baroda 466,310 6,858,382 Bank of India 1,006,880 7,022,059 Bharat Petroleum 123,348 1,444,939 Bharti Airtel 1,991,630 11,186,824 Canara Bank 472,600 3,996,467 Chambal Fertilizers & Chemicals 4,209,870 5,133,909 Glenmark Pharmaceuticals 794,360 4,492,818 Grasim Industries 62,982 2,505,420 Hindustan Petroleum 436,023 3,301,990 India Cements 3,082,205 7,248,305 Indian Bank 715,355 3,278,593 Jet Airways India 95,016 a 1,005,523 Mahanagar Telephone Nigam 1,705,396 2,040,765 Mahanagar Telephone Nigam, ADR 274,750 656,652 NMDC 527,090 3,007,812 Oil & Natural Gas 259,438 6,281,616 Oriental Bank Of Commerce 927,856 6,476,192 Patni Computer Systems, ADR 186,650 4,910,762 Reliance Industries 484,432 10,675,463 Rolta India 1,296,540 4,519,178 Samruddhi Cement 62,982 a,c 726,692 SpiceJet 4,251,390 a 4,914,511 State Bank of India 31,210 1,500,189 State Bank of India, GDR 98,340 b 9,514,395 Tata Consultancy Services 772,090 12,389,845 Tata Motors 529,040 8,485,654 Tata Steel 375,740 3,951,995 Union Bank of India 437,917 2,704,041 Indonesia1.8% Astra International 1,665,500 7,493,738 Bank Mandiri 7,522,500 4,146,567 Indofood Sukses Makmur 17,113,500 6,663,315 Indosat 4,489,000 2,470,195 International Nickel Indonesia 7,546,500 3,156,979 Medco Energi Internasional 9,012,496 2,625,855 Telekomunikasi Indonesia 3,584,900 2,948,152 Israel.6% Bank Hapoalim 173,150 a 657,001 Bank Leumi Le-Israel 669,830 a 2,754,278 Makhteshim-Agan Industries 838,540 3,000,631 Teva Pharmaceutical Industries, ADR 54,760 3,001,943 Malaysia2.1% Gamuda 5,165,600 4,344,036 Genting Malaysia 9,850,960 7,949,841 Hong Leong Bank 1,076,500 2,764,270 Malayan Banking 5,120,402 11,109,903 Tenaga Nasional 3,345,910 8,355,896 Mexico2.4% America Movil, ADR, Ser. L 361,620 17,119,091 Consorcio ARA 3,395,900 2,089,097 Desarrolladora Homex, ADR 176,460 a 4,651,486 Embotelladoras Arca 1,358,240 4,661,297 Fomento Economico Mexicano, ADR 134,090 5,655,916 Grupo Continental 1,381,390 3,527,499 Grupo Simec, Ser. B 165,900 a 409,390 Industrias CH, Ser. B 419,500 a 1,496,475 Philippines.1% Bank of the Philippine Islands 1,385,961 1,326,956 Union Bank of the Philippines 801,100 690,553 Poland1.1% Asseco Poland 226,103 3,935,359 Bank Pekao 17,250 863,382 Getin Holding 1,250,860 a 3,831,619 KGHM Polska Miedz 196,850 5,781,352 Powszechny Zaklad Ubezpieczen 9,560 1,005,832 Telekomunikacja Polska 710,740 3,328,723 Russia6.0% Gazprom, ADR 2,024,740 41,810,881 LUKOIL, ADR 536,810 25,981,604 Magnitogorsk Iron & Steel Works, GDR 502,670 b,c 5,288,088 MMC Norilsk Nickel, ADR 906,253 14,862,549 VimpelCom, ADR 674,310 a 10,485,521 South Africa7.7% African Rainbow Minerals 250,950 5,744,678 Anglo Platinum 26,381 a 2,668,989 AngloGold Ashanti, ADR 94,717 3,970,537 ArcelorMittal South Africa 337,918 a 3,556,119 Aveng 1,644,821 7,846,495 Barloworld 576,850 3,468,234 Bidvest Group 388,070 a 6,676,479 FirstRand 4,417,204 11,390,238 Gold Fields 408,940 5,622,185 Gold Fields, ADR 101,510 1,395,762 JD Group 982,648 5,287,502 Metropolitan Holdings 2,426,441 5,107,625 MTN Group 1,906,459 26,724,537 Murray & Roberts Holdings 1,361,230 7,396,237 Nampak 2,251,863 5,377,097 Nedbank Group 19,745 350,687 Sappi 914,757 a 3,472,009 Sasol 195,883 7,099,825 Sasol, ADR 50,290 1,810,440 Standard Bank Group 625,074 8,795,114 Telkom 515,480 2,514,669 South Korea15.1% Busan Bank 692,330 6,049,343 Chong Kun Dang Pharmaceutical 143,210 1,933,734 CJ Cheiljedang 11,801 2,094,335 Daegu Bank 520,090 5,957,253 Daehan Steel 220,730 1,653,334 Hana Financial Group 199,360 5,012,153 Honam Petrochemical 36,110 3,785,892 Hyosung 87,764 4,650,701 Hyundai Development 223,810 4,310,075 Hyundai Mobis 92,617 15,180,810 Jinro 79,930 2,104,046 Kangwon Land 426,480 6,001,159 KB Financial Group 202,468 8,279,205 KB Financial Group, ADR 38,490 1,538,830 Korea Electric Power 417,615 a 11,345,720 Korean Reinsurance 610,966 4,525,991 KT 187,510 6,904,269 KT & G 125,560 6,070,692 KT, ADR 195,470 3,637,697 Kukdo Chemical 79,030 2,073,479 LG Electronics 48,107 4,075,452 Lotte Chilsung Beverage 935 615,477 Lotte Shopping 9,593 2,522,081 Nong Shim 22,023 4,151,581 OCI 24,229 3,951,924 POSCO 45,843 17,877,468 POSCO, ADR 41,420 3,991,645 S-Oil 102,036 4,340,558 Samsung Electronics 81,143 52,448,882 Samsung Fire & Marine Insurance 34,233 5,100,808 Shinhan Financial Group 378,593 13,353,003 Shinsegae 6,781 2,655,935 SK Telecom 17,757 2,365,956 SK Telecom, ADR 342,280 5,322,454 Tong Yang Life Insurance 573,310 5,816,206 Woori Finance Holdings 293,740 3,764,226 Youngone 496,688 3,769,268 Youngone Holdings 155,572 4,085,622 Yuhan 47,310 5,692,308 Taiwan9.6% Advanced Semiconductor Engineering 5,051,000 4,213,506 Asia Cement 7,331,920 6,272,133 Asustek Computer 385,975 c 3,888,308 AU Optronics 549,000 532,989 AU Optronics, ADR 405,440 3,940,877 Catcher Technology 2,074,000 5,014,424 Chang Hwa Commercial Bank 9,736,000 3,849,003 China Steel 2,693,111 2,542,438 Chinatrust Financial Holding 10,280,375 5,219,356 CTCI 6,826,000 6,910,465 First Financial Holding 14,334,792 7,334,236 Fubon Financial Holding 4,922,000 a 5,565,484 HON HAI Precision Industry 4,131,400 16,290,938 HTC 402,000 5,432,352 Lite-On Technology 3,968,874 4,483,404 Mega Financial Holding 2,625,000 1,372,799 Nan Ya Printed Circuit Board 724,970 3,035,360 Pegatron 1,038,857 a,c 0 Powertech Technology 2,353,250 6,991,962 Quanta Computer 5,882,000 10,545,282 SinoPac Financial Holdings 16,937,225 a 5,022,620 Taishin Financial Holdings 12,802,725 a 4,468,959 Taiwan Semiconductor Manufacturing 6,170,517 11,269,007 Taiwan Semiconductor Manufacturing, ADR 1,968,027 19,188,263 Tatung 25,278,000 a 4,581,526 Transcend Information 789,380 2,060,520 United Microelectronics 13,820,397 a 6,155,694 United Microelectronics, ADR 504,000 a 1,668,240 Thailand2.7% Asian Property Development 14,040,400 1,960,867 Bangchak Petroleum 9,434,100 3,904,132 Bangkok Bank 2,966,800 10,301,568 Banpu 310,300 5,122,839 Charoen Pokphand Foods 10,534,000 5,159,433 Kasikornbank 4,242,100 10,955,019 Krung Thai Bank 5,968,100 1,862,262 PTT 570,000 4,209,718 Thai Union Frozen Products 591,000 703,673 Turkey2.9% Anadolu Efes Biracilik ve Malt Sanayii 71,050 d 806,305 Arcelik 1,099,490 4,731,627 Asya Katilim Bankasi 2,644,610 5,766,379 Haci Omer Sabanci Holding 1,286,954 5,374,274 KOC Holding 1,599,860 d 5,558,965 Turk Sise ve Cam Fabrikalari 1,900,537 a,d 2,205,277 Turkcell Iletisim Hizmet 507,020 2,763,800 Turkcell Iletisim Hizmet, ADR 215,240 2,901,435 Turkiye Halk Bankasi 690,730 4,623,950 Turkiye Is Bankasi, Cl. C 3,893,776 12,114,521 United Kingdom.4% African Barrick Gold 439,370 3,952,163 JKX Oil & Gas 579,931 1,965,001 United States.5% iShares MSCI Emerging Markets Index Fund 224,970 Total Common Stocks (cost $1,396,451,190) Preferred Stocks7.9% Brazil Banco Bradesco 378,960 6,161,951 Bradespar 340,400 6,820,196 Braskem, Cl. A 918,200 a 5,384,951 Cia de Bebidas das Americas 85,200 8,148,299 Cia de Tecidos do Norte de Minas - Coteminas 721,960 1,750,930 Cia Energetica de Minas Gerais 473,058 6,701,166 Cia Paranaense de Energia, Cl. B 637,200 11,734,244 Itau Unibanco Holding 664,435 12,305,369 Petroleo Brasileiro 2,054,000 31,926,581 Tele Norte Leste Participacoes 289,800 4,525,305 Usinas Siderurgicas de Minas Gerais, Cl. A 219,050 5,469,458 Vale, Cl. A 868,100 20,072,644 Vivo Participacoes 311,800 8,507,152 Total Preferred Stocks (cost $111,320,708) Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $18,800,000) 18,800,000 e Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $3,924,021) 3,924,021 e Total Investments (cost $1,530,495,919) 98.2% Cash and Receivables (Net) 1.8% Net Assets 100.0% ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010, these securities had a total market value of $17,149,942 or 1.0% of net assets. c The valuation of these securities has been determined in good faith under the direction of the Board of Directors. At period end, the value of these securities amounted to $12,250,547 or .7% of net assets. d Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $3,638,261 and the total market value of the collateral held by the fund is $3,924,021. e Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,530,495,919. Net unrealized appreciation on investments was $86,322,256 of which $174,985,574 related to appreciated investment securities and $88,663,318 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 22.2 Energy 13.9 Materials 12.7 Information Technology 12.4 Telecommunication Services 10.4 Consumer Discretionary 7.6 Industrial 7.3 Consumer Staples 5.0 Utilities 3.6 Health Care 1.3 Money Market Investments 1.3 Exchange Traded Funds .5  Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Significant Level 1 -Unadjusted Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 715,087,576 870,435,221 ++ - Mutual Funds/Exchange Traded Funds 31,295,378 - - + See Statement of Investments for country and industry classification. ++To adjust for the market difference between local market close and the calculation of the net asset value, the fund may utilize fair value model prices for international equities provided by an independent service resulting in a Level 2 classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The funds are entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the funds bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund May 31, 2010 (Unaudited) Common Stocks97.5% Shares Value ($) Consumer Discretionary10.4% Adidas, ADR 11,075 274,882 Bridgestone, ADR 14,362 463,175 British Sky Broadcasting Group, ADR 13,695 450,976 Casio Computer, ADR 4,290 290,120 Compass Group, ADR 42,121 326,438 Daimler 31,607 a 1,554,748 Denso, ADR 5,786 620,028 Electrolux, Cl. B, ADR 12,867 575,284 Fiat, ADR 39,395 427,042 Hennes & Mauritz, ADR 69,203 770,921 Honda Motor, ADR 57,648 1,751,923 Intercontinental Hotels Group, ADR 25,633 404,489 Kingfisher, ADR 66,928 426,331 LVMH Moet Hennessy Louis Vuitton, ADR 38,319 808,914 Marks & Spencer Group, ADR 43,055 431,842 Marui Group, ADR 32,401 453,290 Mediaset, ADR 21,720 406,164 Nissan Motor, ADR 54,662 a 789,319 Panasonic, ADR 59,420 758,199 Pearson, ADR 21,712 298,757 Peugeot, ADR 12,756 307,445 Publicis Groupe, ADR 42,032 870,062 Reed Elsevier, ADR 10,831 303,160 Sega Sammy Holdings, ADR 136,084 419,139 Sharp, ADR 42,418 455,994 Sodexo, ADR 26,462 1,501,719 Sony, ADR 35,522 1,093,367 Sumitomo Electric Industries, ADR 3,702 440,869 Television Broadcasts, ADR 49,737 428,733 Toyota Motor, ADR 40,448 2,926,008 Vivendi, ADR 24,593 532,438 Volkswagen, ADR 15,442 263,286 Wolters Kluwer, ADR 11,972 221,482 WPP, ADR 8,629 405,390 Consumer Staples10.0% Aeon, ADR 79,968 a 814,074 Ajinomoto, ADR 4,423 374,987 British American Tobacco, ADR 26,200 1,534,010 Coca Cola Hellenic Bottling, ADR 11,185 244,952 Coca-Cola Amatil, ADR 65,681 1,192,110 DANONE, ADR 79,602 811,144 Delhaize Group, ADR 16,273 1,274,664 Diageo, ADR 14,398 882,309 Foster's Group, ADR 120,506 551,917 Heineken, ADR 18,509 397,018 Henkel & Co., ADR 14,272 655,798 Imperial Tobacco Group, ADR 13,887 715,458 J. Sainsbury, ADR 14,245 265,669 Kao, ADR 22,970 489,261 Kirin Holdings, ADR 35,382 471,642 Koninklijke Ahold, ADR 35,754 449,428 L'Oreal, ADR 44,914 838,994 Nestle, ADR 99,955 4,511,969 Orkla, ADR 26,607 185,544 Sabmiller, ADR 24,142 680,804 Shiseido, ADR 22,862 437,121 Tesco, ADR 77,821 1,378,210 Unilever (NY Shares) 39,403 1,076,096 Unilever, ADR 27,090 732,514 Yamazaki Baking, ADR 5,023 615,309 Energy7.7% BG Group, ADR 20,587 1,579,229 BP, ADR 84,595 3,633,355 ENI, ADR 41,275 1,549,876 Repsol, ADR 29,557 606,510 Royal Dutch Shell, Cl. A, ADR 46,998 2,462,695 Royal Dutch Shell, Cl. B, ADR 39,993 2,025,246 Statoil, ADR 32,955 662,396 Technip, ADR 8,428 547,820 Total, ADR 62,169 2,898,940 Woodside Petroleum, ADR 21,015 764,105 Financial23.7% Aegon (NY Shares) 82,300 a 469,110 Ageas, ADR 128,757 324,468 Allianz, ADR 164,170 1,630,208 Alpha Bank, ADR 55,424 83,136 Australian & New Zealand Banking Group, ADR 84,598 1,613,284 AXA, ADR 66,100 1,090,650 Banco Bilbao Vizcaya Argentaria, ADR 139,898 1,454,939 Banco Santander, ADR 234,383 2,378,987 Bank of Yokohama, ADR 8,083 383,943 Barclays, ADR 71,444 1,258,843 BNP Paribas, ADR 49,361 1,409,257 British Land, ADR 47,476 315,715 Capitaland, ADR 61,696 308,480 Cheung Kong Holdings, ADR 50,143 564,610 City Developments, ADR 87,591 630,655 Commerzbank, ADR 37,925 266,234 Commonwealth Bank of Australia, ADR 16,423 b 2,176,815 Credit Agricole, ADR 22,091 119,733 Credit Suisse Group, ADR 34,774 1,345,406 Daiwa House Industry, ADR 4,061 387,826 Daiwa Securities Group, ADR 89,390 404,043 Danske Bank, ADR 27,008 269,270 Deutsche Bank 21,989 1,309,885 DnB NOR, ADR 482 b 48,481 Erste Group Bank, ADR 4,433 80,681 Hachijuni Bank, ADR 2,799 148,263 Hang Seng Bank, ADR 32,669 434,824 HSBC Holdings, ADR 96,578 4,380,778 Hysan Development, ADR 89,301 467,955 ING Groep, ADR 146,569 a 1,160,826 Intesa Sanpaolo, ADR 151,034 2,378,786 Legal & General Group, ADR 92,800 538,240 Lend Lease, ADR 184,716 1,215,099 Lloyds Banking Group, ADR 191,480 629,969 Mitsubishi Estate, ADR 5,695 864,216 Mitsubishi UFJ Financial Group, ADR 350,892 1,698,317 Mizuho Financial Group, ADR 172,842 617,046 MS&AD Insurance Group Holdings, ADR 49,502 589,074 National Australia Bank, ADR 67,129 1,394,941 National Bank of Greece, ADR 136,731 334,991 Nomura Holdings, ADR 128,957 795,665 ORIX, ADR 10,179 389,245 Prudential, ADR 53,350 832,794 Shinsei Bank, ADR 57,546 117,699 Shizuoka Bank, ADR 3,560 290,860 Sino Land, ADR 37,855 317,002 Social Generale, ADR 109,645 942,947 Sumitomo Mitsui Financial Group, ADR 332,593 987,801 Sumitomo Trust & Banking, ADR 75,933 403,204 Sun Hung Kai Properties, ADR 49,737 658,021 Suruga Bank, ADR 3,621 326,901 Swire Pacific, ADR 43,906 471,550 Swiss Reinsurance, ADR 15,329 616,992 Tokio Marine Holdings, ADR 33,355 909,257 Tokyu Land, ADR 10,001 368,412 UBS 106,851 a 1,424,324 United Overseas Bank, ADR 24,700 643,188 Westfield Group, ADR 28,114 610,108 Westpac Banking, ADR 19,023 1,868,629 Zurich Financial Services, ADR 49,197 994,271 Health Care7.0% AstraZeneca, ADR 38,812 1,639,807 Cie Generale d'Opitique Essilor International, ADR 15,084 428,386 Eisai, ADR 28,923 939,998 Elan, ADR 9,218 a 52,911 Fresenius Medical Care & Co., ADR 7,675 380,757 GlaxoSmithKline, ADR 66,999 2,241,787 Novartis, ADR 37,887 1,705,294 Novo Nordisk, ADR 23,115 1,775,694 Roche Holding, ADR 79,516 2,727,399 Sanofi-Aventis, ADR 60,039 1,795,766 Smith & Nephew, ADR 8,293 374,512 Teva Pharmaceutical Industries, ADR 17,900 981,278 Industrial11.7% ABB, ADR 88,972 1,513,414 Air France, ADR 40,458 a 488,328 All Nippon Airways, ADR 79,722 a 476,897 Asahi Glass, ADR 66,076 710,317 Atlas Copco, Cl. A, ADR 47,447 676,594 Atlas Copco, Cl. B, ADR 47,220 608,666 Bae Systems, ADR 11,421 212,202 British Airways, ADR 11,481 a 330,194 Dai Nippon Printing, ADR 30,828 371,169 Deutsche Lufthansa, ADR 34,416 462,895 European Aeronautic Defence and Space, ADR 19,043 373,052 Experian, ADR 29,740 268,255 Hutchison Whampoa, ADR 9,330 288,857 Invensys, ADR 88,290 352,277 ITOCHU, ADR 5,941 488,944 Kajima, ADR 12,417 293,563 Kawasaki Heavy Industries, ADR 38,754 451,484 Keppel, ADR 37,443 459,051 Komatsu, ADR 35,588 662,293 Koninklijke Philips Electronics (NY Shares) 33,142 988,294 Kubota, ADR 16,871 686,650 Marubeni, ADR 5,423 305,044 Metso, ADR 18,812 590,697 Mitsubishi, ADR 21,557 970,281 Mitsubishi Electric, ADR 9,155 744,759 Mitsui & Co., ADR 2,811 812,351 MTR, ADR 9,562 323,674 Neptune Orient Lines, ADR 77,900 419,881 Nippon Yusen, ADR 63,873 452,221 NSK, ADR 7,242 525,769 Olympus, ADR 62,140 1,605,772 Rolls-Royce Group, ADR 14,497 621,196 Ryanair Holdings, ADR 10,360 a 243,874 Sandvik, ADR 50,376 598,467 Secom, ADR 4,640 402,474 Siemens, ADR 24,811 2,221,329 SKF, ADR 38,690 671,658 Sumitomo, ADR 28,536 315,894 TNT, ADR 18,313 462,403 Tomkins, ADR 27,526 385,364 Toppan Printing, ADR 7,981 329,216 Toto, ADR 4,089 256,293 Vestas Wind Systems, ADR 11,708 a 186,040 Volvo, ADR 65,152 a 677,581 Wolseley, ADR 8,599 a 20,036 Information Technology5.3% Advantest, ADR 17,445 387,279 Canon, ADR 37,897 1,549,229 Computershare, ADR 47,642 442,594 Dassault Systemes, ADR 6,885 396,232 Fujifilm Holdings, ADR 19,819 581,688 Fujitsu, ADR 13,602 438,120 Hitachi, ADR 11,435 a 462,088 Kyocera, ADR 7,112 621,020 Nidec, ADR 26,881 609,661 Nintendo, ADR 26,353 960,567 Nokia, ADR 112,414 1,137,630 Omron, ADR 21,660 453,970 Ricoh, ADR 4,031 286,483 Sage Group, ADR 16,187 225,485 SAP, ADR 22,962 974,278 TDK, ADR 8,571 497,547 Telefonaktiebolaget LM Ericsson, ADR 104,404 1,048,216 Trend Micro, ADR 12,337 357,156 Materials11.2% Air Liquide, ADR 34,677 717,814 Akzo Nobel, ADR 5,605 286,135 Alumina, ADR 49,520 278,302 Amcor, ADR 26,296 546,168 Anglo American, ADR 83,894 a 1,594,825 ArcelorMittal (NY Shares) 21,105 639,904 Asahi Kasei, ADR 8,897 462,555 BASF, ADR 31,896 1,666,566 Bayer, ADR 24,830 1,383,031 BHP Billiton, ADR 82,738 1,813,236 Boral, ADR 29,021 552,049 CRH, ADR 16,353 370,559 James Hardie Industries, ADR 15,724 482,727 Johnson Matthey, ADR 6,130 275,850 Kobe Steel, ADR 52,450 542,333 Koninklijke DSM, ADR 11,846 119,052 Lafarge, ADR 20,620 292,392 Newcrest Mining, ADR 17,239 469,763 Nippon Steel, ADR 21,965 763,284 Nisshin Steel, ADR 6,880 251,172 Nitto Denko, ADR 1,531 539,080 Norsk Hydro, ADR 40,233 240,996 Oji Paper, ADR 848 40,097 Panasonic Electric Works, ADR 3,672 380,363 Rexam, ADR 13,836 314,077 Rio Tinto, ADR 38,400 1,770,240 Solvay, ADR 4,368 383,135 Stora Enso, ADR 52,234 378,697 Sumitomo Metal Industries, ADR 22,929 581,938 Svenska Cellulosa, ADR 38,119 445,992 Syngenta, ADR 18,695 824,076 Taiheiyo Cement, ADR 12,787 170,137 Teijin, ADR 14,424 404,456 Toray Industries, ADR 8,528 433,222 UPM-Kymmene, ADR 39,622 509,539 Telecommunications5.4% Alcatel-Lucent, ADR 87,481 a 224,826 BT Group, ADR 23,103 424,171 Deutsche Telekom, ADR 70,834 792,632 France Telecom, ADR 48,702 929,721 Hellenic Telecommunications Organization, ADR 7,159 30,354 Koninklijke KPN, ADR 40,229 522,977 NICE Systems, ADR 1,700 a 50,694 Nippon Telegraph & Telephone, ADR 39,582 810,639 NTT Docomo, ADR 56,665 847,142 Portugal Telecom, ADR 17,340 174,961 Singapore Telecommunications, ADR 23,960 482,794 Swisscom, ADR 7,236 229,960 Telecom Corp New Zealand, ADR 13,228 84,395 Telecom Italia, ADR 56,066 587,858 Telefonica, ADR 38,476 2,207,368 Telenor, ADR 6,496 241,976 Telstra, ADR 30,948 382,517 Vodafone Group, ADR 131,524 2,643,632 Utilities5.1% Centrica, ADR 44,440 702,152 CLP Holdings, ADR 76,213 526,632 E.ON, ADR 56,894 1,732,422 Enel, ADR 168,807 771,448 Energias de Portugal, ADR 11,130 345,030 GDF Suez, ADR 36,436 1,140,447 Hong Kong & China Gas, ADR 217,154 464,710 Iberdrola, ADR 47,893 1,269,165 International Power, ADR 11,394 486,524 National Grid, ADR 15,908 644,910 RWE, ADR 21,130 1,516,500 Scottish & Southern Energy, ADR 35,782 538,519 United Utilities Group, ADR 14,047 216,464 Veolia Enviroment, ADR 26,277 675,319 Total Common Stocks (cost $280,087,855) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 6/10/10 (cost $339,989) 340,000 c Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,189,000) 3,189,000 d Total Investments (cost $283,616,844) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010, these securities had a total market value of $2,225,296 or 1.0% of net assets. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. STATEMENT OF FINANCIAL FUTURES May 31, 2010 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration (Depreciation) ($) Financial Futures Long DJ Euro Stoxx 50 57 1,823,525 June 2010 (9,450) FTSE 100 15 1,125,179 June 2010 (25,135) SPI 200 Futures 5 473,005 June 2010 (1,879) Topix Index 12 1,165,548 June 2010 (71,775) At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $283,616,844. Net unrealized depreciation on investments was $69,553,963 of which $16,497,637 related to appreciated investment securities and $86,051,600 related to depreciated investment securities. At May 31, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 6/16/2010 69,992 62,160 59,176 (2,984) Australian Dollar, Expiring 6/16/2010 114,300 100,752 96,637 (4,115) Australian Dollar, Expiring 6/16/2010 233,600 206,236 197,503 (8,733) Australian Dollar, Expiring 6/16/2010 112,400 98,403 95,031 (3,372) Australian Dollar, Expiring 6/16/2010 109,700 90,374 92,748 2,374 British Pounds, Expiring 6/16/2010 72,401 110,007 104,706 (5,301) British Pounds, Expiring 6/16/2010 102,000 152,922 147,512 (5,410) British Pounds, Expiring 6/16/2010 432,500 629,809 625,480 (4,329) British Pounds, Expiring 6/16/2010 52,400 75,263 75,781 518 British Pounds, Expiring 6/16/2010 52,400 75,928 75,781 (147) Euro, Expiring 6/16/2010 117,424 154,968 144,126 (10,842) Euro, Expiring 6/16/2010 89,252 114,667 109,547 (5,120) Euro, Expiring 6/16/2010 98,600 126,691 121,021 (5,670) Euro, Expiring 6/16/2010 793,200 982,953 973,568 (9,385) Euro, Expiring 6/16/2010 130,400 160,012 160,052 40 Euro, Expiring 6/16/2010 260,800 324,115 320,104 (4,011) Euro, Expiring 6/16/2010 77,800 96,152 95,491 (661) Japanese Yen, Expiring 6/16/2010 7,661,312 81,317 84,297 2,980 Japanese Yen, Expiring 6/16/2010 8,130,159 88,241 89,456 1,215 Japanese Yen, Expiring 6/16/2010 380,000 4,077 4,181 104 Japanese Yen, Expiring 6/16/2010 56,910,000 617,419 626,179 8,760 Japanese Yen, Expiring 6/16/2010 27,645,000 298,491 304,177 5,686 Gross Unrealized Appreciation Gross Unrealized Depreciation (48,403) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 210,533,892 - - Mutual Funds 3,189,000 - - U.S. Treasury - 339,989 - Other Financial Instruments:++ Forward Foreign Currency Exchange Contracts - 21,677 - Liabilities ($) Other Financial Instruments:++ Forward Foreign Currency Exchange Contracts - (70,080) - Futures (108,239) - - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse guarantees the futures against default. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund May 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes99.0% Rate (%) Date Amount ($) Value ($) Asset - Backed Certificates.5% CIT Equipment Collateral, Ser. 2009-VT1, Cl. A2 2.20 6/15/11 7,137,278 a Asset-Backed Ctfs./Auto Receivables3.6% Daimler Chrysler Auto Trust, Ser. 2006-C, Cl. A4 4.98 11/8/11 484,021 484,570 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. A4A 5.47 6/15/12 755,000 780,284 Franklin Auto Trust, Ser. 2007-1, Cl. A4 5.03 2/16/15 5,865,000 5,994,102 Harley-Davidson Motorcycle Trust, Ser. 2009-2, Cl. A3 2.62 3/15/14 21,235,000 21,580,691 Harley-Davidson Motorcycle Trust, Ser. 2005-3, Cl. A2 4.41 6/15/12 556,156 558,610 Harley-Davidson Motorcycle Trust, Ser. 2007-1, Cl. A4 5.21 6/17/13 4,757,990 4,893,832 Honda Auto Receivables Owner Trust, Ser. 2007-1, Cl. A4 5.09 7/18/13 1,329,533 1,344,982 Honda Auto Receivables Owner Trust, Ser. 2006-3, Cl. A4 5.11 4/15/12 4,643,396 4,653,219 Household Automotive Trust, Ser. 2007-1, Cl. A4 5.33 11/17/13 6,465,000 6,648,334 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A4 5.15 5/15/13 3,073,726 3,131,186 USAA Auto Owner Trust, Ser. 2006-4 Cl. A4 4.98 10/15/12 1,968,602 1,995,384 Automotive, Trucks & Parts.7% Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 8,414,000 Banks4.9% Bank of America, Sub. Notes 5.49 3/15/19 14,300,000 13,707,751 BankAmerica Capital II, Gtd. Secs., Ser. 2 8.00 12/15/26 6,775,000 6,622,563 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 12,610,000 12,475,867 Citigroup, Sub. Notes 5.00 9/15/14 1,735,000 1,717,088 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 3,135,000 3,202,111 Goldman Sachs Group, Sr. Notes 3.63 8/1/12 5,390,000 5,421,413 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 3,980,000 3,737,459 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 3,695,000 3,939,594 Morgan Stanley, Sub. Notes 4.75 4/1/14 9,590,000 9,528,346 Royal Bank of Scotland, Gtd. Notes 4.88 3/16/15 9,115,000 9,020,204 Building & Construction.4% CRH America, Gtd. Notes 5.30 10/15/13 5,930,000 Commercial & Professional Services.6% Seminole Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 8,546,000 a Commercial Mortgage Pass-Through Ctfs.6.2% Banc of America Commercial Mortgage, Ser. 2004-4, Cl. A3 4.13 7/10/42 553,618 553,317 Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A2 5.17 9/10/47 2,890,000 b 2,920,033 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A3 4.57 7/11/42 7,922,000 8,032,991 Bear Stearns Commercial Mortgage Securities, Ser. 2005-T20, Cl. A1 4.94 10/12/42 14,179 14,169 Chase Commercial Mortgage Securities, Ser. 2000-3, Cl. A2 7.32 10/15/32 14,181,374 14,275,493 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2005-CD1, Cl. A1 5.05 7/15/44 149,798 149,662 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 2,155,530 2,159,560 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 5,391,803 5,514,506 First Union National Bank Commercial Mortgage, Ser. 2000-C2, Cl. A2 7.20 10/15/32 1,048,742 1,054,127 GE Capital Commercial Mortgage, Ser. 2004-C3, Cl. A3 4.87 7/10/39 8,130,000 b 8,211,961 GMAC Commercial Mortgage Securities, Ser. 2001-C2, Cl. B 6.79 4/15/34 4,400,000 4,574,566 GMAC Commercial Mortgage Securities, Ser. 2001-C1, Cl. D 7.03 4/15/34 7,926,000 b 7,733,960 JP Morgan Chase Commercial Mortgage Securities, Ser. 2004-C1, Cl. A2 4.30 1/15/38 1,256,915 1,268,687 LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Cl. A2 4.06 9/15/27 1,288,892 b 1,290,680 LB-UBS Commercial Mortgage Trust, Ser. 2000-C5, Cl. A2 6.51 12/15/26 7,845,946 7,926,921 Prudential Mortgage Capital Funding, Ser. 2001-ROCK, Cl. A2 6.61 5/10/34 9,603,650 9,856,514 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Cl. A4 5.24 7/15/42 6,379,000 b 6,387,253 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. A1 5.69 6/15/49 6,622,249 6,763,931 Diversified Financial Services4.5% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/20 7,090,000 7,895,454 AXA Financial, Sr. Unscd. Notes 7.75 8/1/10 6,815,000 6,887,198 Blackrock, Sr. Unscd. Notes 6.25 9/15/17 7,860,000 8,908,265 General Electric Capital, Sr. Unscd. Notes 5.63 9/15/17 10,070,000 10,668,088 Goldman Sachs Capital I, Gtd. Cap. Secs. 6.35 2/15/34 1,152,000 987,926 HSBC Finance, Sr. Unscd. Notes 5.00 6/30/15 8,815,000 9,129,343 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 6,255,000 6,882,451 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 6,221,000 6,691,345 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 6,485,000 6,632,813 Electric Utilities.7% Emerson Electric, Sr. Unscd. Notes 5.00 12/15/14 3,500,000 3,908,586 Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 5,785,000 5,854,611 Entertainment.4% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 2,168,000 a 2,063,914 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 2,010,000 a 1,921,460 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 2,576,000 a 2,452,326 Food & Beverages1.8% Diageo Finance, Gtd. Notes 5.50 4/1/13 5,945,000 6,542,787 General Mills, Sr. Unscd. Notes 5.65 2/15/19 2,215,000 2,459,678 Kraft Foods, Sr. Unscd. Notes 4.13 2/9/16 9,265,000 9,577,953 Pepsico, Sr. Unscd. Notes 4.50 1/15/20 7,040,000 7,342,628 Foreign/Governmental1.3% Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 10,855,000 10,906,735 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 5,975,000 6,438,063 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 1,480,000 c 1,668,700 Information Technology1.6% International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 3,272,000 3,970,749 Intuit, Sr. Unscd. Notes 5.40 3/15/12 6,942,000 7,411,578 Oracle, Sr. Unscd. Notes 5.75 4/15/18 10,410,000 11,768,234 Manufacturing.7% Tyco International Finance, Gtd. Notes 3.38 10/15/15 10,415,000 Media & Telecommunications5.4% America Movil Sab de CV, Gtd. Notes 3.63 3/30/15 3,000,000 a 3,055,920 AT&T, Sr. Unscd. Notes 5.80 2/15/19 8,145,000 8,993,505 AT&T, Sr. Unscd. Notes 5.88 8/15/12 5,995,000 6,535,227 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 5,550,000 6,305,222 Comcast, Gtd. Notes 5.90 3/15/16 8,975,000 9,909,926 News America Holdings, Gtd. Debs. 7.60 10/11/15 3,750,000 4,402,935 News America Holdings, Gtd. Debs. 9.25 2/1/13 904,000 1,053,342 News America, Gtd. Notes 6.15 3/1/37 2,375,000 2,413,931 Rogers Communications, Gtd. Notes 6.38 3/1/14 6,810,000 7,661,373 Telefonica Emisiones, Gtd. Notes 4.95 1/15/15 5,280,000 5,479,848 Time Warner Cable, Gtd. Notes 8.25 4/1/19 6,005,000 7,322,053 Time Warner, Gtd. Notes 5.50 11/15/11 1,905,000 2,012,067 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 10,755,000 11,594,127 Office And Business Equipment.3% Xerox, Sr. Unscd. Notes 7.13 6/15/10 4,275,000 Property & Casualty Insurance1.1% MetLife, Sr. Unscd. Notes 7.72 2/15/19 6,865,000 7,957,173 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 7,135,000 7,344,855 Real Estate.6% Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 8,245,000 Residential Mortgage Pass-Through Ctfs..1% GMAC Mortgage Corporation Loan Trust, Ser. 2004-JR1, Cl. A6 0.79 12/25/33 877,469 b 852,598 GMAC Mortgage Corporation Loan Trust, Ser. 2004-J2, Cl. A2 0.84 6/25/34 932,439 b 858,662 State/Territory General Obligations1.8% California GO (Various Purpose) (Build America Bonds) 7.30 10/1/39 15,215,000 15,648,780 State of Illinois, Taxable Bonds 4.42 1/1/15 4,935,000 4,988,051 State of Washington Motor Vehicle Fuel Tax GO (Build America Bonds) 3.55 8/1/17 5,340,000 5,288,843 Transportation.2% GATX, Sr. Unscd. Notes 4.75 5/15/15 2,850,000 U.S. Government Agencies6.4% Federal Agricultural Mortgage Corp., Notes 2.10 8/10/12 9,140,000 9,357,962 Federal Farm Credit Banks, Bonds 3.00 9/22/14 12,955,000 13,422,054 Federal Home Loan Banks, Bonds 3.63 10/18/13 11,670,000 12,427,873 Federal Home Loan Mortgage Corp., Notes, Ser. 1 2.00 9/28/12 10,255,000 d 10,290,359 Federal Home Loan Mortgage Corp., Notes, Ser. 1 2.00 11/5/12 10,300,000 d 10,354,672 Federal National Mortgage Association, Notes 2.00 9/28/12 10,495,000 d 10,540,307 Federal National Mortgage Association, Notes 2.63 12/10/14 7,980,000 d 8,040,568 Federal National Mortgage Association, Notes 3.00 9/16/14 6,610,000 d 6,870,560 Federal National Mortgage Association, Notes 4.38 7/17/13 9,520,000 d 10,335,664 U.S. Government Agencies/Mortgage-Backed35.6% Federal Home Loan Mortgage Corp.: 4.50%, 3/1/21 2,342,469 d 2,477,648 5.00%, 4/1/22 - 12/1/39 29,284,783 d 30,960,635 5.50%, 12/1/37 - 1/1/38 17,285,863 d 18,446,636 5.76%, 4/1/37 2,312,408 b,d 2,449,131 6.00%, 7/1/37 - 6/1/39 33,864,394 d 36,581,484 6.50%, 9/1/37 - 4/1/39 19,424,742 d 21,199,525 7.00%, 11/1/26 - 4/1/32 987,686 d 1,102,975 7.50%, 9/1/11 - 7/1/31 109,975 d 124,784 5.00%, 11/15/16 1,010,351 d 1,036,652 Federal National Mortgage Association: 5.50% 18,450,000 d,e 19,683,844 6.00% 6,765,000 d,e 7,296,201 4.00%, 4/1/24 - 1/1/25 22,523,817 d 23,158,762 4.50%, 3/1/23 - 5/1/40 85,465,148 d 88,248,032 5.00%, 3/1/21 - 11/1/39 54,391,731 d 57,369,923 5.50%, 4/1/36 - 6/1/38 40,424,098 d 43,180,891 5.61%, 4/1/37 4,419,952 b,d 4,678,039 5.90%, 5/1/37 - 8/1/37 10,383,891 b,d 11,134,424 6.00%, 4/1/33 - 9/1/39 39,556,183 d 42,867,067 6.50%, 10/1/36 - 1/1/39 32,280,394 d 35,203,386 7.00%, 4/1/32 - 10/1/32 1,503,089 d 1,687,491 Ser. 2003-64, Cl. BC, 5.50%, 3/25/30 13,774,929 d 14,202,282 Government National Mortgage Association I: 5.00%, 11/15/34 - 1/15/39 26,426,267 28,093,214 5.50%, 2/15/36 3,096,276 3,336,268 6.00%, 7/15/38 8,563,151 9,309,988 6.50%, 8/15/38 4,870,923 5,321,103 U.S. Government Securities19.6% U.S. Treasury Bonds: 4.63%, 2/15/40 14,000,000 14,951,566 6.25%, 8/15/23 2,405,000 3,021,656 7.13%, 2/15/23 3,014,000 4,046,295 U.S. Treasury Inflation Protected Securities, Bonds, 2.38%, 1/15/27 13,611,963 f 14,864,686 Securities, Notes, 0.50%, 4/15/15 7,259,715 f 7,307,361 Securities, Notes, 0.63%, 4/15/13 6,980,010 c,f 7,102,160 Securities, Notes, 1.38%, 7/15/18 12,003,244 f 12,267,688 Securities, Notes, 2.38%, 1/15/17 13,628,149 f 14,882,361 U.S. Treasury Notes: 1.38%, 5/15/13 5,710,000 5,732,760 1.75%, 4/15/13 22,545,000 22,884,911 3.38%, 11/15/19 23,000,000 23,145,544 3.63%, 6/15/10 19,005,000 19,031,721 3.63%, 2/15/20 36,500,000 37,443,890 4.00%, 11/15/12 7,750,000 8,322,772 4.25%, 8/15/13 35,015,000 38,204,656 4.25%, 11/15/13 16,845,000 18,421,591 4.50%, 11/15/15 11,585,000 12,936,286 5.13%, 5/15/16 13,675,000 15,711,290 Total Bonds and Notes (cost $1,377,479,487) Common Stocks.0% Shares Value ($) Internet.0% AboveNet 1,266 g Media & Telecommunications.0% XO Holdings 635 g Total Common Stocks (cost $0) Other Investment2.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $31,836,000) 31,836,000 h Investment of Cash Collateral for Securities Loaned.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $1,731,600) 1,731,600 h Total Investments (cost $1,411,047,087) 101.3% Liabilities, Less Cash and Receivables (1.3%) Net Assets 100.0% GO - General Obligations a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010, these securities had a total market value of $25,240,133 or 1.8% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $7,977,200 and the total market value of the collateral held by the fund is $8,344,100, consisting of cash collateral of $1,731,600 and U.S. Government and Agency securities valued at $6,612,500. d On September 7, 2008, the Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. e Purchased on a forward commitment basis. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Non-income producing security. h Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,411,047,087. Net unrealized appreciation on investments was $39,965,711 of which $45,216,078 related to appreciated investment securities and $5,250,367 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic + 58,529 - - U.S. Treasury - 280,279,194 - Asset-Backed - 59,216,123 - Corporate Bonds + - 341,762,185 - Foreign Government - 19,013,498 - Municipal Bonds - 25,925,674 - U.S. Government Agencies/Mortgage-Backed - 600,790,404 - Residential Mortgage-Backed - 1,711,260 - Commercial Mortgage-Backed - 88,688,331 - Mutual Funds 33,567,600 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Trusts Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trusts Board, or are determined by the funds not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trusts Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to certain qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The funds are entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the funds bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund May 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes98.4% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.6% General Dynamics, Gtd. Notes 5.25 2/1/14 3,050,000 3,398,673 United Technologies, Sr. Unscd. Notes 6.13 2/1/19 1,860,000 2,150,024 Asset-Backed Ctfs./Auto Receivables1.2% Harley-Davidson Motorcycle Trust, Ser. 2005-3, Cl. A2 4.41 6/15/12 398,465 400,224 Harley-Davidson Motorcycle Trust, Ser. 2007-1, Cl. A4 5.21 6/17/13 1,844,748 1,897,417 Honda Auto Receivables Owner Trust, Ser. 2007-1, Cl. A4 5.09 7/18/13 2,166,145 2,191,314 Honda Auto Receivables Owner Trust, Ser. 2006-3, Cl. A4 5.11 4/15/12 2,695,421 2,701,123 Household Automotive Trust, Ser. 2007-1, Cl. A4 5.33 11/17/13 2,125,000 2,185,261 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A4 5.15 5/15/13 2,288,218 2,330,994 Automotive, Trucks & Parts1.3% Daimler Finance North America, Gtd. Notes 6.50 11/15/13 4,385,000 4,885,214 GATX, Sr. Unscd. Notes 4.75 5/15/15 1,900,000 1,953,774 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 5,230,000 5,707,645 Bank & Finance13.2% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,616,000 a 1,538,416 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 990,000 a 946,391 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 1,967,000 a 1,872,564 AXA Financial, Sr. Unscd. Notes 7.75 8/1/10 3,625,000 3,663,403 Bank of America, Sub. Notes 5.42 3/15/17 8,900,000 8,695,834 BankAmerica Capital II, Gtd. Secs., Ser. 2 8.00 12/15/26 4,975,000 4,863,063 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 8,250,000 8,162,245 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 4,975,000 5,630,655 Citigroup, Sub. Notes 5.00 9/15/14 4,400,000 4,354,574 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 2,840,000 2,900,796 General Electric Capital, Sr. Unscd. Notes 2.80 1/8/13 5,000,000 5,053,330 Goldman Sachs Group, Sr. Unscd. Notes 4.75 7/15/13 7,780,000 7,922,576 HSBC Finance, Sr. Unscd. Notes 6.38 11/27/12 8,508,000 9,177,937 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 5,805,000 6,387,311 JPMorgan Chase & Co., Sr. Unscd. Notes 5.38 10/1/12 4,110,000 4,420,420 Merrill Lynch & Co., Sr. Unscd. Notes 5.45 2/5/13 7,580,000 7,913,982 Morgan Stanley, Sub. Notes 4.75 4/1/14 5,985,000 5,946,522 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 5,305,000 5,706,090 Private Export Funding, Gov't Gtd. Notes 4.38 3/15/19 15,935,000 16,854,800 Royal Bank of Scotland, Bank Gtd. Notes 4.88 3/16/15 5,260,000 5,205,296 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 3,195,000 3,267,824 Wells Fargo & Co., Sub. Notes 6.38 8/1/11 5,240,000 5,464,178 Building & Construction.6% CRH America, Gtd. Notes 5.30 10/15/13 4,930,000 Commercial & Professional Services1.3% Dartmouth College, Unscd. Notes 4.75 6/1/19 2,000,000 2,122,508 Seminole Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 4,765,000 a 4,792,647 Stanford University, Bonds 4.75 5/1/19 5,000,000 5,303,740 Food & Beverages2.9% Coca-Cola, Sr. Unscd. Notes 5.35 11/15/17 4,880,000 5,501,961 Diageo Finance, Gtd. Notes 5.50 4/1/13 4,415,000 4,858,942 Kraft Foods, Sr. Unscd. Notes 4.13 2/9/16 6,930,000 7,164,082 McDonald's, Sr. Unscd. Notes 5.80 10/15/17 4,460,000 5,110,032 PepsiCo, Sr. Unscd. Notes 3.10 1/15/15 4,760,000 4,895,251 Foreign/Governmental1.4% Nova Scotia Province, Bonds 5.13 1/26/17 5,430,000 6,068,443 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,515,000 6,546,050 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 1,064,000 b 1,199,660 Health Care2.2% Amgen, Sr. Notes 5.70 2/1/19 2,905,000 3,291,748 Astrazeneca, Sr. Unscd. Notes 5.90 9/15/17 5,895,000 6,761,394 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 5,853,000 6,527,570 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 4,050,000 4,712,301 Industrials2.8% Emerson Electric, Sr. Unscd. Notes 4.63 10/15/12 3,000,000 3,221,799 Occidental Petroleum, Sr. Unscd. Notes 4.13 6/1/16 3,005,000 3,177,694 Progress Energy, Sr. Unscd. Notes 6.85 4/15/12 5,093,000 5,549,694 Shell International Finance, Gtd. Notes 3.25 9/22/15 1,850,000 b 1,898,896 Vulcan Materials, Sr. Unscd. Notes 5.60 11/30/12 5,885,000 6,359,107 Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 3,705,000 3,749,582 XTO Energy, Sr. Unscd. Notes 5.50 6/15/18 2,565,000 2,829,862 Media & Telecommunications6.5% AT&T, Sr. Unscd. Notes 5.80 2/15/19 5,095,000 b 5,625,772 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 7,135,000 8,105,902 Comcast, Gtd. Notes 5.90 3/15/16 5,135,000 5,669,913 News America, Gtd. Notes 5.30 12/15/14 5,260,000 5,747,954 Rogers Communications, Gtd. Notes 6.38 3/1/14 4,859,000 5,466,462 Telefonica Emisiones, Gtd. Notes 4.95 1/15/15 3,200,000 3,321,120 Time Warner Cable, Gtd. Notes 8.25 4/1/19 5,256,000 6,408,777 Time Warner, Gtd. Notes 5.50 11/15/11 6,625,000 6,997,345 Verizon Communications, Sr. Unscd. Notes 8.75 11/1/18 6,530,000 8,334,885 Vodafone Group, Sr. Unscd. Notes 5.35 2/27/12 6,200,000 6,553,660 Multi-Line Insurance1.0% MetLife, Sr. Unscd. Notes 6.75 6/1/16 4,450,000 4,992,838 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 4,735,000 4,874,266 Office And Business Equipment1.3% Xerox, Sr. Unscd. Notes 7.13 6/15/10 12,320,000 Real Estate1.2% Mack-Cali Realty, Sr. Unscd. Notes 7.75 2/15/11 5,280,000 5,462,355 Simon Property Group, Sr. Unscd. Notes 4.20 2/1/15 5,410,000 5,546,738 Retailing.5% Wal-Mart Stores, Sr. Unscd. Notes 4.55 5/1/13 4,675,000 Software & Services1.4% Intuit, Sr. Unscd. Notes 5.40 3/15/12 5,115,000 5,460,994 Oracle, Sr. Unscd. Notes 5.75 4/15/18 7,000,000 7,913,318 State/Territory General Obligations1.8% State of California Taxable Various Purpose, Bonds 5.45 4/1/15 4,550,000 4,804,072 State of California Taxable Various Purpose, Bonds 5.95 4/1/16 3,255,000 3,454,955 State of Illinois, Taxable Bonds 4.42 1/1/15 3,225,000 3,259,669 State of Ohio, Major New State Infrastructure Project Revenue (Build America Bonds) 4.42 6/15/20 2,000,000 1,986,840 State of Washington, Motor Vehicle Fuel Tax GO (Build America Bonds) 3.55 8/1/17 3,550,000 3,515,991 U.S. Government Agencies15.4% Federal Agricultural Mortgage Corp., Notes 2.10 8/10/12 5,560,000 5,692,589 Federal Farm Credit Banks, Bonds 2.13 6/18/12 9,065,000 9,266,587 Federal Farm Credit Banks, Bonds 2.25 4/24/12 12,935,000 13,250,135 Federal Farm Credit Banks, Bonds 3.00 9/22/14 8,155,000 8,449,004 Federal Farm Credit Banks, Bonds 3.40 2/7/13 15,800,000 16,652,805 Federal Farm Credit Banks, Bonds 3.88 10/7/13 9,335,000 10,024,931 Federal Home Loan Banks, Bonds 2.05 8/10/12 8,910,000 9,026,382 Federal Home Loan Banks, Bonds 3.63 10/18/13 6,850,000 7,294,853 Federal Home Loan Banks, Bonds 4.25 6/14/13 7,500,000 8,108,978 Federal Home Loan Banks, Bonds 5.13 9/10/10 5,050,000 5,121,528 Federal Home Loan Mortgage Corp., Notes 1.30 3/30/12 9,295,000 c 9,299,229 Federal Home Loan Mortgage Corp., Notes 1.88 3/8/13 9,000,000 c 9,050,751 Federal Home Loan Mortgage Corp., Notes 2.00 4/27/12 7,830,000 c 7,918,330 Federal National Mortgage Association, Notes 1.60 10/1/12 5,500,000 c 5,512,150 Federal National Mortgage Association, Notes 3.00 9/16/14 8,550,000 c 8,887,032 Federal National Mortgage Association, Notes 4.38 7/17/13 12,055,000 c 13,087,860 U.S. Government Agencies/Mortgage-Backed.1% Federal Home Loan Mortgage Corp., REMIC, Ser. 2134, Cl. PM, 5.50%, 3/15/14 521,471 c U.S. Government Securities41.7% U.S. Treasury Inflation Protected Securities: Notes, 0.50%, 4/15/15 9,272,956 d 9,333,814 Notes, 0.63%, 4/15/13 4,035,640 b,d 4,106,264 Notes, 1.38%, 7/15/18 7,850,798 d 8,023,759 Notes, 2.38%, 1/15/17 14,998,517 d 16,378,846 U.S. Treasury Notes: 0.88%, 2/29/12 2,000,000 b 2,005,934 1.00%, 7/31/11 15,500,000 15,591,435 1.00%, 12/31/11 10,000,000 10,051,960 1.13%, 6/30/11 2,500,000 2,518,360 1.13%, 12/15/12 10,500,000 10,512,306 1.38%, 10/15/12 11,000,000 11,109,142 1.38%, 2/15/13 10,000,000 10,056,250 1.38%, 5/15/13 2,455,000 b 2,464,786 1.50%, 7/15/12 9,000,000 9,134,298 2.50%, 3/31/13 8,915,000 9,254,189 3.38%, 11/15/19 5,000,000 5,031,640 3.50%, 5/15/20 2,500,000 b 2,541,793 3.63%, 2/15/20 7,500,000 7,693,950 3.75%, 11/15/18 2,575,000 2,697,112 4.00%, 11/15/12 43,500,000 46,714,911 4.25%, 8/15/13 40,180,000 43,840,157 4.25%, 11/15/13 27,860,000 30,467,529 4.50%, 4/30/12 8,500,000 9,112,604 4.50%, 11/15/15 1,450,000 1,619,129 4.63%, 8/31/11 57,250,000 60,170,666 4.63%, 2/29/12 39,750,000 42,495,254 4.75%, 5/31/12 10,000,000 10,792,190 4.88%, 6/30/12 10,000,000 10,859,380 5.13%, 5/15/16 2,885,000 3,314,594 Total Bonds and Notes (cost $914,437,995) Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,163,000) 11,163,000 e Investment of Cash Collateral for Securities Loaned.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $7,010,008) 7,010,008 e Total Investments (cost $932,611,003) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010, these securities had a total market value of $9,150,018 or 1.0% of net assets. b Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $12,212,134 and the total market value of the collateral held by the fund is $12,580,676, consisting of cash collateral of $7,010,008 and U.S. Government and Agency securities valued at $5,570,668. c On September 7, 2008, the Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $932,611,003. Net unrealized appreciation on investments was $24,199,267 of which $28,548,633 related to appreciated investment securities and $4,349,366 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Asset-Backed - 11,706,333 - Corporate Bonds+ - 351,007,508 - Foreign Government - 13,814,153 - Municipal Bonds - 17,021,527 - Mutual Funds 18,173,008 - - U.S. Government Agencies/Mortgage-Backed - 147,195,489 - U.S. Treasury - 397,892,252 - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Trusts Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trusts Board, or are determined by the funds not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trusts Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to certain qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The funds are entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the funds bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate U.S. Government Fund May 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes98.8% Rate (%) Date Amount ($) Value ($) Banks6.1% Bank of America, Gtd. Notes 3.13 6/15/12 915,000 953,053 Goldman Sachs Group, Gtd. Notes 3.25 6/15/12 245,000 255,854 JPMorgan Chase & Co., Gtd. Notes 3.13 12/1/11 250,000 258,435 Key Bank, Gtd. Notes 3.20 6/15/12 915,000 952,735 Regions Bank, Gtd. Notes 3.25 12/9/11 915,000 947,257 Wells Fargo & Co., Gtd. Notes 3.00 12/9/11 535,000 552,261 Diversified Financial Services3.4% General Electric Capital, Gtd. Notes 3.00 12/9/11 915,000 944,241 Private Export Funding, Gov't Gtd. Notes 4.38 3/15/19 1,220,000 1,290,421 U.S. Government Agencies29.4% Federal Agricultural Mortgage Corp., Notes 2.10 8/10/12 420,000 430,016 Federal Farm Credit Banks, Bonds 2.13 6/18/12 125,000 127,780 Federal Farm Credit Banks, Bonds 3.00 9/22/14 605,000 626,811 Federal Farm Credit Banks, Bonds 3.88 10/7/13 675,000 724,888 Federal Home Loan Banks, Bonds 1.63 3/20/13 1,515,000 1,524,549 Federal Home Loan Banks, Bonds 3.63 10/18/13 1,280,000 1,363,126 Federal Home Loan Banks, Bonds 4.25 6/14/13 635,000 686,560 Federal Home Loan Banks, Bonds 4.88 12/13/13 4,095,000 4,533,808 Federal Home Loan Mortgage Corp., Notes 1.13 3/2/12 1,515,000 a 1,515,568 Federal Home Loan Mortgage Corp., Notes 1.13 7/27/12 1,200,000 a 1,201,632 Federal Home Loan Mortgage Corp., Notes 5.50 8/20/12 1,345,000 a 1,474,526 Federal National Mortgage Association, Notes 2.00 6/24/13 1,200,000 a 1,203,200 Federal National Mortgage Association, Notes 3.00 9/16/14 500,000 a 519,710 Federal National Mortgage Association, Notes 4.38 7/17/13 1,270,000 a 1,378,812 Federal National Mortgage Association, Bonds, Ser. 1 4.75 11/19/12 1,125,000 a 1,220,789 Federal National Mortgage Association, Sub. Notes 5.13 1/2/14 440,000 a 483,426 U.S. Government Agencies/Mortgage-Backed9.7% Federal Home Loan Mortgage Corp.: Multiclass Mortgage Participation Ctfs., Ser. 2619, Cl. YK, 5.00%, 5/15/16 739,876 a 754,547 Multiclass Mortgage Participation Ctfs., Ser. 2587, Cl. WB, 5.00%, 11/15/16 261,943 a 268,762 Multiclass Mortgage Participation Ctfs., Ser. 3137, Cl. PA, 5.13%, 12/15/13 349,217 a 360,528 Government National Mortgage Association I: Ser. 2008-45, Cl. A, 3.58%, 11/16/27 199,094 202,289 Ser. 2004-23, Cl. AB, 3.63%, 9/16/27 233,360 240,123 Ser. 2005-76, Cl. A, 3.96%, 5/16/30 570,835 591,211 Ser. 2003-22, Cl. B, 3.96%, 5/16/32 105,041 106,413 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 145,538 150,235 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 157,698 160,789 Ser. 2003-47, Cl. C, 4.23%, 10/16/27 269,671 275,555 Ser. 2008-78, Cl. B, 4.52%, 6/16/32 400,000 421,880 Ser. 2005-79, Cl. B, 4.65%, 8/16/39 120,000 126,270 Ser. 2004-12, Cl. BA, 4.81%, 8/16/32 650,000 684,390 Ser. 2006-32, Cl. A, 5.08%, 1/16/30 620,958 651,153 Ser. 2004-60, Cl. C, 5.24%, 3/16/28 1,000,000 b 1,060,598 Ser. 2004-50, Cl. C, 5.32%, 8/16/30 230,189 b 244,265 U.S. Government Securities50.2% U.S. Treasury Bonds; 7.25%, 5/15/16 1,500,000 1,898,907 U.S. Treasury Inflation Protected Securities: Notes, 0.50%, 4/15/15 823,370 c 828,774 Notes, 0.63%, 4/15/13 406,652 c 413,769 Notes, 1.38%, 7/15/18 20,182 c 20,627 Notes, 2.38%, 1/15/17 2,019,944 c 2,205,842 U.S. Treasury Notes: 1.38%, 5/15/13 270,000 271,076 1.75%, 11/15/11 750,000 762,481 3.13%, 1/31/17 1,500,000 1,536,562 3.38%, 11/15/19 500,000 503,164 3.63%, 8/15/19 1,000,000 1,027,422 3.63%, 2/15/20 500,000 512,930 3.75%, 11/15/18 500,000 523,711 4.00%, 11/15/12 5,010,000 5,380,269 4.25%, 8/15/13 5,535,000 6,039,205 4.50%, 11/15/15 2,000,000 2,233,282 4.63%, 8/31/11 1,750,000 1,839,278 4.63%, 2/29/12 5,000,000 5,345,315 5.13%, 5/15/16 1,000,000 1,148,906 Total Bonds and Notes (cost $63,214,535) Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $310,000) 310,000 d Total Investments (cost $63,524,535) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% a On September 7, 2008, the Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. b Variable rate securityinterest rate subject to periodic change. c Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. d Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $63,524,535. Net unrealized appreciation on investments was $745,451 of which $1,107,215 related to appreciated investment securities and $361,764 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Corporate Bonds + - 6,154,257 - Mutual Funds 310,000 - - U.S. Government Agencies/Mortgage-Backed - 25,314,209 - U.S. Treasury - 32,491,520 - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Trusts Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trusts Board, or are determined by the funds not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trusts Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS May 31, 2010 (Unaudited) BNY Mellon Short-Term U.S. Government Securities Fund Coupon Maturity Principal Bonds and Notes98.1% Rate (%) Date Amount ($) Value ($) Banks3.2% Bank of America, Gtd. Notes 3.13 6/15/12 1,875,000 1,952,977 Goldman Sachs Group, Gtd. Notes 3.25 6/15/12 400,000 417,721 JPMorgan Chase & Co., Gtd. Notes 3.13 12/1/11 1,750,000 1,809,045 Key Bank, Gtd. Notes 3.20 6/15/12 2,000,000 a 2,082,480 Regions Bank, Gtd. Notes 3.25 12/9/11 1,875,000 1,941,099 Wells Fargo & Co., Gtd. Notes 3.00 12/9/11 1,000,000 1,032,264 Diversified Financial Services.6% General Electric Capital, Gtd. Notes 3.00 12/9/11 1,635,000 State/Territory General Obligations.4% California GO 5.25 4/1/14 1,000,000 U.S. Government Agencies14.4% Federal Agricultural Mortgage Corp., Notes 2.10 8/10/12 1,120,000 1,146,709 Federal Farm Credit Banks, Bonds 2.25 4/24/12 2,795,000 2,863,094 Federal Farm Credit Banks, Bonds 2.63 4/21/11 2,000,000 2,036,952 Federal Home Loan Banks, Bonds 1.63 3/20/13 5,825,000 5,861,715 Federal Home Loan Banks, Bonds 4.88 11/18/11 2,770,000 2,935,333 Federal Home Loan Mortgage Corp., Notes 1.13 3/2/12 5,825,000 b 5,827,184 Federal Home Loan Mortgage Corp., Notes 1.13 7/27/12 4,880,000 b 4,886,637 Federal Home Loan Mortgage Corp., Notes 2.13 3/23/12 3,910,000 b 4,002,057 Federal National Mortgage Association, Notes 1.75 3/23/11 6,450,000 b 6,514,655 Federal National Mortgage Association, Notes 2.00 6/24/13 4,880,000 b 4,893,015 U.S. Government Agencies/Mortgage-Backed14.5% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 981,211 b 981,389 4.00%, 6/1/11 - 11/1/11 3,899,722 b 3,985,697 5.00%, 6/1/10 - 7/1/12 4,699,818 b 4,824,168 REMIC, Ser. 3196, Cl. CE, 5.25%, 8/15/11 367,537 b 365,080 REMIC, Ser. 3020, Cl. MA, 5.50%, 4/15/27 271,928 b 276,352 REMIC, Ser. 2625, Cl. JD, 3.25%, 7/15/17 1,381,949 b 1,417,515 REMIC, Ser. 2619, Cl. YK, 5.00%, 5/15/16 3,698,334 b 3,771,663 REMIC, Ser. 2495, Cl. UC, 5.00%, 7/15/32 66,747 b 71,144 REMIC, Ser. 3137, Cl. PA 5.13%, 12/15/13 1,097,540 b 1,133,086 REMIC, Ser. 2557, Cl. VA, 5.50%, 11/15/13 1,291,530 b 1,319,797 REMIC, Ser. 1961, Cl. H, 6.50%, 5/15/12 31,022 b 31,602 Federal National Mortgage Association: 3.50%, 11/1/10 213,118 b 215,411 4.00%, 6/1/10 - 1/1/11 484,762 b 488,214 4.50%, 11/1/10 74,750 b 75,703 5.00%, 12/1/10 - 11/1/13 1,163,373 b 1,194,007 Ser. 2002-T11, Cl. A, 4.77%, 4/25/12 222,897 b 230,295 Ser. 2002-T3, Cl. A, 5.14%, 12/25/11 359,631 b 359,574 Ser. 2001-T6, Cl. A, 5.70%, 5/25/11 13,518 b 13,701 Ser. 2002-T3, Cl. B, 5.76%, 12/25/11 270,000 b 287,288 Ser. 2001-T2, Cl. B, 6.02%, 11/25/10 360,000 b 367,006 Government National Mortgage Association I: Ser. 2008-45, Cl. A, 3.58%, 11/16/27 796,376 809,155 Ser. 2004-23, Cl. AB, 3.63%, 9/16/27 512,879 527,744 Ser. 2006-68, Cl. A, 3.89%, 7/16/26 1,554,585 1,593,642 Ser. 2006-67, Cl. A, 3.95%, 11/16/30 1,669,841 1,720,763 Ser. 2005-76, Cl. A, 3.96%, 5/16/30 894,726 926,663 Ser. 2003-22, Cl. B, 3.96%, 5/16/32 420,165 425,654 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 582,151 600,941 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 404,354 412,280 Ser. 2003-47, Cl. C, 4.23%, 10/16/27 1,078,684 1,102,221 Ser. 2008-78, Cl. B, 4.52%, 6/16/32 1,500,000 1,582,051 Ser. 2005-79, Cl. B, 4.65%, 8/16/39 480,000 505,081 Ser. 2004-12, Cl. BA, 4.81%, 8/16/32 2,250,000 2,369,041 Ser. 2006-32, Cl. A, 5.08%, 1/16/30 2,363,875 2,478,822 Ser. 2004-60, Cl. C, 5.24%, 3/16/28 4,000,000 c 4,242,390 Ser. 2004-50, Cl. C, 5.32%, 8/16/30 690,567 c 732,796 U.S. Government Securities65.0% U.S. Treasury Notes: 0.88%, 3/31/11 11,000,000 11,045,980 0.88%, 4/30/11 11,000,000 11,046,838 0.88%, 5/31/11 11,000,000 11,050,281 0.88%, 2/29/12 5,500,000 a 5,516,318 1.00%, 7/31/11 11,000,000 11,064,889 1.00%, 10/31/11 11,000,000 11,061,017 1.00%, 12/31/11 11,000,000 11,057,156 1.00%, 3/31/12 2,250,000 2,261,423 1.13%, 6/30/11 11,000,000 11,080,784 1.13%, 12/15/12 4,000,000 4,004,688 1.38%, 5/15/12 6,500,000 6,580,743 1.38%, 10/15/12 4,000,000 4,039,688 1.38%, 1/15/13 4,000,000 4,025,624 1.38%, 2/15/13 4,000,000 4,022,500 1.50%, 7/15/12 5,000,000 5,074,610 1.75%, 8/15/12 4,000,000 4,079,688 1.75%, 4/15/13 1,500,000 1,522,615 1.88%, 6/15/12 9,000,000 9,203,904 2.50%, 3/31/13 3,250,000 3,373,653 4.00%, 11/15/12 5,000,000 5,369,530 4.25%, 1/15/11 6,250,000 6,403,812 4.50%, 4/30/12 11,000,000 11,792,781 4.63%, 8/31/11 7,500,000 7,882,620 4.63%, 2/29/12 11,000,000 11,759,693 4.75%, 5/31/12 5,000,000 5,396,095 4.88%, 6/30/12 5,000,000 5,429,690 Total Bonds and Notes (cost $278,912,369) Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,327,000) 3,327,000 d Investment of Cash Collateral for Securities Loaned.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $1,667,511) 1,667,511 d Total Investments (cost $283,906,880) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $3,657,028 and the total market value of the collateral held by the fund is $3,763,029, consisting of cash collateral of $1,667,511 and U.S. Government and agency securities valued at $2,095,517. b On September 7, 2008, the Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. c Variable rate securityinterest rate subject to periodic change. d Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $283,906,880. Net unrealized appreciation on investments was $610,254 of which $1,714,926 related to appreciated investment securities and $1,104,672 related to depreciated investment securities. 100-672-20 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investment in Securities: U.S. Treasury - 185,146,620 - Corporate Bonds+ - 10,922,836 - Municipal Bonds - 1,047,880 - U.S. Government - 82,405,287 - Agencies/Mortgage-Backed Mutual Funds 4,994,511 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Trusts Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trusts Board, or are determined by the funds not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trusts Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to certain qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The funds are entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the funds bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund May 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.7% Rate (%) Date Amount ($) Value ($) Alabama1.7% Birmingham Special Care Facilities Financing Authority-Baptist Medical Centers, Revenue (Baptist Health System, Inc.) 5.00 11/15/15 5,000,000 5,198,350 Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 1,180,000 1,105,188 Jefferson County, Limited Obligation School Warrants 5.25 1/1/16 4,810,000 4,422,939 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 13,500,000 12,846,735 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/13 1,365,000 1,527,135 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/14 2,500,000 2,850,300 Alaska.1% Anchorage, Electric Utility Revenue (Insured; National Public Finance Guarantee Corp.) 8.00 12/1/10 1,000,000 1,036,480 Arizona2.6% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/25 2,500,000 2,868,700 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/26 1,000,000 1,142,250 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/28 1,100,000 1,249,941 Arizona Transportation Board, Highway Revenue 5.00 7/1/26 5,000,000 5,481,900 Maricopa County Unified School District (Paradise Valley) (Insured; National Public Finance Guarantee Corp.) 6.35 7/1/10 550,000 552,909 Maricopa County Unified School District (Paradise Valley) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/11 1,905,000 2,031,797 Maricopa County Unified School District (Scottsdale School) 6.60 7/1/12 1,250,000 1,400,125 Phoenix, GO 6.25 7/1/16 1,250,000 1,536,713 Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) (Insured; AMBAC) 5.00 7/1/16 6,000,000 6,708,720 Salt Verde Financial Corporation, Senior Gas Revenue 5.50 12/1/29 3,060,000 3,078,207 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) (Prerefunded) 5.70 12/1/11 1,000,000 a 1,087,140 Tucson, GO 5.00 7/1/12 1,265,000 1,378,015 University Medical Center Corporation, HR 5.25 7/1/16 2,310,000 2,437,535 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 10,000,000 11,452,800 California14.6% Agua Caliente Band, Cahuilla Indians Revenue 5.60 7/1/13 1,525,000 b 1,507,081 Alameda Corridor Transportation Authority, Revenue (Insured; AMBAC) 0/5.25 10/1/21 5,000,000 c 4,232,050 California, Economic Recovery Bonds 5.00 7/1/15 2,950,000 3,275,119 California, Economic Recovery Bonds (Prerefunded) 5.00 7/1/14 2,050,000 a 2,354,363 California, GO 5.00 11/1/12 345,000 362,892 California, GO 5.50 6/1/20 270,000 270,937 California, GO 5.25 11/1/26 10,500,000 10,720,290 California, GO 5.50 11/1/33 3,900,000 3,987,594 California, GO (Prerefunded) 5.00 11/1/11 655,000 a 697,136 California, GO (Various Purpose) 6.00 3/1/33 10,000,000 10,985,100 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,398,850 California, GO (Various Purpose) 6.00 4/1/38 6,000,000 6,549,480 California, GO (Various Purpose) (Prerefunded) 5.00 2/1/14 1,825,000 a 2,075,682 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Golden Gate Tobacco Funding Corporation) 4.50 6/1/21 2,810,000 2,586,774 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Los Angeles County Securitization Corporation) 0/5.25 6/1/21 1,250,000 c 1,079,587 California Department of Water Resources, Power Supply Revenue 5.00 5/1/19 20,000,000 22,737,000 California Department of Water Resources, Power Supply Revenue 5.00 5/1/20 15,000,000 17,030,100 California Department of Water Resources, Power Supply Revenue 5.00 5/1/22 5,000,000 5,566,450 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/21 10,000,000 11,164,200 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 2,500,000 2,693,000 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 8,500,000 9,779,505 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/28 4,000,000 4,556,680 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 3,500,000 3,969,105 California Infrastructure and Economic Development Bank, Clean Water State Revolving Fund Revenue 5.00 10/1/17 2,500,000 2,718,375 California Infrastructure and Economic Development Bank, Revenue (California Independent System Operator Corporation Project) 6.00 2/1/30 8,000,000 8,510,640 California Infrastructure and Economic Development Bank, Revenue (The J. David Gladstone Institutes Project) 5.50 10/1/22 4,990,000 5,055,119 California State Public Works Board, LR (Department of General Services) (Capitol East End Complex - Blocks 171-174 and 225) (Insured; AMBAC) 5.25 12/1/19 5,000,000 5,117,500 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; Assured Guaranty Municipal Corp.) 4.50 7/1/18 4,315,000 4,518,366 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.25 8/1/24 5,000,000 5,571,850 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/15 1,740,000 1,941,701 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/18 590,000 590,159 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 10,335,000 9,351,108 Hesperia Public Financing Authority, Revenue (Redevelopment and Housing Projects) (Insured; XLCA) 5.00 9/1/37 4,200,000 3,526,110 Kern High School District, GO (Insured; National Public Finance Guarantee Corp.) 6.40 2/1/12 2,750,000 2,857,635 Long Beach Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/28 7,105,000 7,278,291 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/30 7,500,000 7,668,900 Los Angeles Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,395,000 2,564,422 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/16 2,000,000 2,346,600 New Haven Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/33 4,000,000 d 967,320 Newport Beach, Revenue (Hoag Memorial Hospital Presbyterian) 5.00 2/7/13 5,000,000 5,417,600 Oakland Joint Powers Financing Authority, LR (Oakland Convention Centers) (Insured; AMBAC) 5.50 10/1/13 1,500,000 1,619,670 Oceanside Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/36 11,100,000 d 2,117,769 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 3,000,000 3,270,390 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 0.72 6/1/34 8,000,000 e 5,470,000 Sacramento Municipal Utility District, Electric Revenue 5.30 7/1/12 565,000 590,391 Sacramento Municipal Utility District, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/13 3,530,000 3,919,394 Santa Barbara Financing Authority, Revenue (Airport Project) 5.00 7/1/39 3,000,000 3,041,460 Southern California Public Power Authority, Gas Project Revenue (Project Number One) 5.00 11/1/28 1,000,000 944,710 Southern California Public Power Authority, Power Project Revenue (San Juan Unit 3) (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/13 3,010,000 3,348,264 Southern California Public Power Authority, Power Project Revenue (San Juan Unit 3) (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/14 2,000,000 2,280,940 Westside Unified School District, GO (Insured; AMBAC) 6.00 8/1/14 385,000 435,739 Colorado4.4% Colorado Department of Transportation, Transportation RAN (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/10 1,000,000 1,002,360 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 2,000,000 2,260,020 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,600,000 1,777,552 Colorado Health Facilities Authority, Revenue (Vail Valley Medical Center Project) 5.00 1/15/20 1,250,000 1,267,450 Colorado Housing and Finance Authority, SFMR 4.90 11/1/11 1,210,000 1,249,277 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.75 4/1/15 50,000 50,952 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.05 10/1/16 60,000 63,805 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.70 10/1/16 25,000 26,123 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.75 10/1/21 145,000 157,796 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 7.15 10/1/30 35,000 35,785 Denver City and County, Airport System Revenue (Insured: Assured Guaranty Municipal Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 4,445,000 4,750,994 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0/5.00 9/1/16 3,565,000 c 3,721,254 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/16 5,000,000 5,263,500 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0/5.00 9/1/17 3,500,000 c 3,638,215 Jefferson County School District, GO (Insured; National Public Finance Guarantee Corp.) 6.50 12/15/10 1,500,000 1,550,625 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0/5.45 6/15/16 7,690,000 a,c 8,507,370 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0/5.70 6/15/16 7,345,000 a,c 8,209,139 Northwest Parkway Public Highway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 0/5.55 6/15/16 10,960,000 a,c 12,174,806 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 5.75 11/15/18 3,120,000 3,313,627 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.13 11/15/23 4,645,000 4,971,544 University of Colorado Regents, Enterprise System Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 4.75 6/1/12 2,000,000 a 2,162,840 University of Colorado Regents, Participation Interest (Sempra Energy Colorado, Inc., Lease, Development and Operating Agreement) (Insured; National Public Finance Guarantee Corp.) 6.00 12/1/22 5,000,000 5,190,700 Connecticut.4% Connecticut, GO (Insured; AMBAC) 5.25 6/1/18 1,500,000 1,788,690 Connecticut Health and Educational Facilities Authority, Revenue (Connecticut State University System Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/14 1,260,000 1,433,502 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 3,150,000 3,177,184 District of Columbia.6% District of Columbia, GO (Insured; Assured Guaranty Municipal Corp.) 3.19 6/1/16 5,000,000 e 4,826,900 Metropolitan Washington Airports Authority, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/12 2,470,000 2,489,513 Metropolitan Washington Airports Authority, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 10/1/14 2,270,000 2,410,309 Florida7.5% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/15 15,000,000 16,133,100 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/19 4,220,000 4,749,272 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/20 2,500,000 2,788,200 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/11 5,000,000 5,171,300 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/15 15,000,000 16,117,350 Florida Municipal Loan Council, Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/15 520,000 532,444 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/20 3,540,000 3,786,207 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/21 3,675,000 3,910,972 Hillsborough County Educational Facilities Authority, Revenue (University of Tampa Project) (Insured; Radian) 5.75 4/1/18 2,280,000 2,310,780 Lee County, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 10/1/19 3,000,000 3,050,160 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.00 10/1/10 3,000,000 3,038,760 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 5,000,000 5,158,850 Miami-Dade County, Subordinate Special Obligation Bonds (Insured; National Public Finance Guarantee Corp.) 0/5.00 10/1/22 2,000,000 c 1,707,280 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/39 20,000,000 20,785,000 Orlando Utilities Commission, Utility System Revenue 3.36 10/1/16 13,400,000 e 12,642,766 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/13 4,710,000 5,181,518 Sarasota County, Limited Ad Valorem Tax Bonds (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/25 6,895,000 7,500,795 Seminole Tribe, Special Obligation Revenue 5.75 10/1/22 5,000,000 b 4,891,650 Seminole Tribe, Special Obligation Revenue 5.50 10/1/24 2,000,000 b 1,893,520 Georgia3.2% Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 6,000,000 7,133,640 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) (Insured; National Public Finance Guarantee Corp.) 4.75 4/1/11 17,500,000 18,041,625 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) 6.13 1/1/24 2,480,000 2,487,762 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) 5.75 1/1/29 5,000,000 4,753,400 Crisp County Development Authority, EIR (International Paper Company Project) 5.55 2/1/15 1,000,000 1,059,750 Fulton County Development Authority, Revenue (Spelman College) 5.00 6/1/24 2,010,000 2,119,465 Georgia, GO 5.40 11/1/10 1,000,000 1,021,870 Main Street Natural Gas Inc., Gas Project Revenue 6.38 7/15/38 1,335,000 f 785,247 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 5,752,400 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/18 2,000,000 2,221,100 Putnam County Development Authority, PCR (Georgia Power Company) 5.10 6/1/23 6,120,000 6,282,058 Hawaii.5% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 7,000,000 7,652,190 Idaho.7% University of Idaho Regents, General Revenue 5.25 4/1/21 10,515,000 g 10,837,811 Illinois5.9% Chicago, Gas Supply Revenue (The Peoples Gas Light and Coke Company Project) 4.75 6/30/14 1,000,000 1,016,980 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 5,000,000 5,574,300 Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 5.00 12/1/17 1,110,000 1,241,835 Chicago Metropolitan Water Reclamation District, GO Capital Improvement 7.25 12/1/12 8,500,000 9,839,855 Cook County, GO Capital Improvement (Insured; AMBAC) 5.00 11/15/25 5,000,000 5,303,000 DuPage, Cook and Will Counties Community College District Number 502, GO (Prerefunded) 5.25 6/1/13 5,980,000 a 6,729,055 Illinois, GO 5.00 9/1/19 7,500,000 7,941,975 Illinois, GO (Fund for Infrastructure, Roads, School and Transit) 5.25 10/1/15 3,000,000 3,215,100 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 5,000,000 5,448,950 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/22 2,000,000 2,151,360 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/23 5,000,000 5,333,300 Illinois Finance Authority, Gas Supply Revenue (The Peoples Gas Light and Coke Company Project) (Insured; AMBAC) 4.30 6/1/16 2,500,000 2,573,075 Illinois Health Facilities Authority, Revenue (Loyola University Health System) 5.75 7/1/11 1,045,000 1,068,523 Illinois Housing Development Authority, MFHR (Lifelink Developments) (Collateralized; GNMA) 4.13 10/20/16 850,000 852,397 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 15,000,000 16,037,400 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (Insured; AMBAC) 5.38 6/1/14 5,000,000 5,017,150 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; AMBAC) 5.25 6/15/27 8,200,000 8,205,002 Regional Transportation Authority, GO (Insured; National Public Finance Guarantee Corp.) 7.75 6/1/10 1,620,000 1,620,956 Regional Transportation Authority, GO (Insured; National Public Finance Guarantee Corp.) 7.75 6/1/12 1,890,000 2,135,530 Will County School District Number 161, GO (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/23 4,355,000 4,567,524 Indiana.5% Indiana Finance Authority, Acquisition Revenue (National Collegiate Athletic Association Project) 5.00 5/1/15 1,000,000 1,149,090 Indiana Health Facility Financing Authority, HR (The Methodist Hospitals, Inc.) 5.25 9/15/10 650,000 653,198 Indiana Health Facility Financing Authority, HR (The Methodist Hospitals, Inc.) 5.25 9/15/11 750,000 763,118 Indiana Municipal Power Agency, Power Supply System Revenue (Insured; AMBAC) 5.13 1/1/20 4,045,000 4,143,253 Indiana University Trustees, Student Fee Revenue (Indiana University) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/11 1,425,000 1,499,428 Iowa.2% Muscatine, Electric Revenue (Insured; AMBAC) 5.50 1/1/11 3,000,000 3,083,220 Kansas.3% Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/22 5,000,000 5,604,650 Kentucky.9% Kentucky Housing Corporation, Housing Revenue 4.80 7/1/20 3,000,000 3,034,980 Kentucky Turnpike Authority, EDR (Revitalization's Projects) (Insured; AMBAC) 5.50 7/1/12 1,250,000 1,374,087 Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 5/15/34 10,000,000 10,520,900 Louisiana2.1% Jefferson Sales Tax District, Special Sales Tax Revenue (Insured; AMBAC) 5.25 12/1/21 4,375,000 4,877,294 Louisiana, Gasoline and Fuels Tax Second Lien Revenue 1.06 6/1/13 5,000,000 e,g 5,000,000 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) 5.25 6/1/13 5,000,000 5,346,300 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/25 14,500,000 16,234,055 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 2,000,000 2,126,560 Maine.2% Maine Housing Authority, Mortgage Purchase Bonds 4.75 11/15/21 2,450,000 2,464,014 Maine Housing Authority, Mortgage Purchase Bonds 5.30 11/15/23 715,000 723,365 Maryland.2% University System of Maryland, Auxiliary Facility and Tuition Revenue (Prerefunded) 5.00 4/1/13 2,405,000 a 2,677,054 Massachusetts3.8% Boston Water and Sewer Commission, General Revenue 5.00 11/1/26 2,155,000 2,424,526 Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/20 3,285,000 3,995,743 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 4.75 2/1/15 3,085,000 3,298,451 Massachusetts Development Finance Agency, Revenue (Olin College Issue) (Insured; XLCA) 5.25 7/1/33 5,000,000 5,076,600 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 3,500,000 3,528,980 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 2,000,000 2,447,620 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/29 5,000,000 5,791,450 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 1,500,000 1,714,560 Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 351,190 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/12 2,000,000 2,128,360 Massachusetts Port Authority, Revenue 5.75 7/1/10 1,325,000 1,331,678 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 6,000,000 6,721,320 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/30 20,000,000 21,023,000 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/17 275,000 312,845 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 380,000 382,690 Michigan1.3% Detroit, Water Supply System Second Lien Revenue (Insured; FGIC) 5.75 7/1/22 7,000,000 7,829,150 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 5.25 10/1/18 2,000,000 2,105,380 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 5.00 10/1/21 5,000,000 5,226,850 Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue 5.50 10/1/15 1,000,000 1,178,120 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/22 5,000,000 4,625,300 Minnesota1.4% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.63 11/15/28 12,000,000 13,490,520 Minnesota Higher Education Facilities Authority, Revenue (Macalester College) 5.00 3/1/14 1,410,000 1,593,356 University of Minnesota Regents, Special Purpose Revenue (State Supported Stadium Debt) 5.00 8/1/19 6,300,000 7,006,293 Mississippi.2% Mississippi Home Corporation, SFMR (Collateralized: FHLMC, FNMA and GNMA) 4.38 12/1/18 2,290,000 2,310,427 Mississippi State University Educational Building Corporation, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/16 400,000 465,076 Missouri.3% Curators of the University of Missouri, System Facilities Revenue 5.00 11/1/12 2,000,000 2,202,400 Missouri Environmental Improvement and Energy Resource Authority, Water PCR (State Revolving Fund Program - Master Trust) 5.50 7/1/14 1,250,000 1,449,588 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 5.05 9/1/24 635,000 642,106 Nebraska.3% Nebraska Investment Finance Authority, SFHR (Collateralized: FHLMC, FNMA and GNMA) 4.70 9/1/21 1,215,000 1,221,403 Nebraska Investment Finance Authority, SFHR (Collateralized: FHLMC, FNMA and GNMA) 5.25 9/1/22 755,000 763,524 Omaha City, GO (City of Omaha Convention Center/Arena Project) 6.50 12/1/16 1,000,000 1,256,730 Omaha Public Power District, Electric Revenue 7.63 2/1/12 935,000 1,005,873 Nevada1.7% Clark County, Highway Revenue (Motor Vehicle Fuel Tax) 5.00 7/1/28 15,000,000 15,645,000 Clark County School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/20 10,000,000 11,175,800 New Hampshire.1% Nashua, Capital Improvement Bonds (Prerefunded) 5.50 7/15/12 560,000 a 617,243 New Hampshire Business Finance Authority, PCR (Central Maine Power Company) 5.38 5/1/14 1,000,000 1,091,950 New Jersey3.3% Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 11/1/16 1,000,000 1,180,780 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/17 2,500,000 2,995,575 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/18 5,000,000 5,909,200 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/19 5,000,000 5,902,750 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/23 5,000,000 5,879,000 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/15 4,400,000 4,645,124 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 3,000,000 2,987,430 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/17 2,000,000 2,221,400 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/18 1,000,000 1,104,980 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; FGIC) (Prerefunded) 5.25 7/1/11 100,000 a 106,256 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 6/30/13 900,000 948,690 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) 7.50 12/1/32 3,750,000 4,331,963 New Jersey Transit Corporation, COP (Federal Transit Administration Grants) (Insured; AMBAC) (Prerefunded) 6.00 9/15/10 2,000,000 a 2,033,980 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 10,000,000 d 3,482,400 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/30 15,000,000 d 4,899,900 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/19 1,000,000 1,089,240 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 4,125,000 3,869,333 New Mexico.2% New Mexico Finance Authority, Revenue (Public Project Revolving Fund) (Insured; AMBAC) 5.25 6/1/17 1,000,000 1,123,030 New Mexico Highway Commission, Tax Revenue (Prerefunded) 6.00 6/15/10 2,000,000 a 2,005,240 New York7.3% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 1,000,000 1,051,940 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/11 950,000 1,006,516 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/12 950,000 1,054,196 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/13 950,000 1,094,742 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/14 950,000 1,130,775 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/15 950,000 1,156,948 Long Island Power Authority, Electric System General Revenue 5.25 12/1/12 4,000,000 4,415,960 Metropolitan Transportation Authority, Commuter Facilities Revenue 5.50 7/1/11 1,000,000 1,004,680 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 7,880,000 8,292,754 Metropolitan Transportation Authority, State Service Contract Revenue 5.50 7/1/16 5,000,000 5,726,400 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 1,500,000 1,769,235 Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; FGIC) 0.00 7/1/11 1,000,000 d 995,760 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 12,000,000 14,088,720 Monroe County, Public Improvement GO 6.00 6/1/11 115,000 118,012 New York City, GO 5.75 8/1/13 215,000 218,990 New York City, GO 5.13 12/1/24 10,000,000 10,899,400 New York City, GO (Prerefunded) 5.75 8/1/10 1,435,000 a 1,463,069 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.00 6/15/29 5,000,000 5,301,950 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 3,500,000 3,912,090 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.38 11/15/21 1,050,000 1,144,658 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50/14.00 11/1/26 3,000,000 h 3,195,960 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 1,000,000 1,045,170 New York Local Government Assistance Corporation, Revenue 6.00 4/1/12 1,370,000 1,449,364 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 200,000 233,044 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.25 5/15/12 3,800,000 4,102,138 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.00 10/1/18 1,500,000 1,514,235 New York State Power Authority, Revenue (Prerefunded) 5.00 11/15/12 2,000,000 a 2,209,180 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/15 5,000,000 5,741,100 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,763,400 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 5,000,000 5,541,400 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/25 3,000,000 3,216,090 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 4,500,000 4,897,350 New York State Urban Development Corporation, Correctional and Youth Facilities Service Contract Revenue 5.00 1/1/11 5,000,000 5,128,500 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/19 5,000,000 5,463,100 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) (Insured; National Public Finance Guarantee Corp.) 5.50 6/1/18 2,000,000 2,141,540 North Carolina4.2% Charlotte, GO 5.00 4/1/13 1,000,000 1,117,160 Concord, COP (Insured; National Public Finance Guarantee Corp.) 5.50 6/1/11 1,000,000 1,046,050 Durham County, Public Improvement GO (Prerefunded) 5.00 4/1/12 2,000,000 a 2,161,120 Guilford County, Public Improvement GO (Prerefunded) 5.10 10/1/10 1,500,000 a 1,554,765 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.38 1/1/16 1,500,000 1,604,805 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/17 8,000,000 9,216,160 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.25 1/1/20 5,000,000 5,456,850 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 18,000,000 18,922,860 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 1/1/25 4,075,000 4,795,582 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.50 1/1/13 4,055,000 4,338,607 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/24 5,500,000 5,871,635 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.50 10/1/34 5,000,000 5,241,450 Wake County, LOR 5.00 1/1/24 5,955,000 6,716,109 Ohio1.7% Akron, Sanitary Sewer System Special Revenue (Insured; AMBAC) 6.00 12/1/14 500,000 502,145 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/24 10,740,000 9,632,276 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/15 2,265,000 2,530,571 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/17 3,900,000 4,351,035 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 5.75 1/1/24 4,000,000 4,313,280 Montgomery County, Revenue (Catholic Health Initiatives) 6.00 10/1/23 3,055,000 3,440,694 Ohio, Revitalization Project Revenue (Insured; AMBAC) 5.00 10/1/11 1,300,000 1,372,163 Ohio Housing Finance Agency, MFHR (Uptown Towers Apartments Project) (Collateralized; GNMA) 4.75 10/20/15 930,000 962,866 Toledo-Lucas County Port Authority, Port Facilities Revenue (Cargill, Inc. Project) 4.50 12/1/15 900,000 956,322 Oregon.3% Eagle Point School District Number 9, GO (Prerefunded) 5.63 6/15/11 1,500,000 a 1,582,290 Jackson County School District Number 6, GO (Central Point) (Insured; FGIC) (Prerefunded) 5.75 6/15/10 2,265,000 a 2,270,844 Portland, Convention Center Urban Renewal and Redevelopment Bonds (Insured; AMBAC) 5.75 6/15/18 1,150,000 1,165,042 Pennsylvania1.3% Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.25 6/15/15 1,620,000 1,816,117 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/18 5,000,000 5,547,850 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/24 3,500,000 3,762,395 Philadelphia School District, GO 5.00 9/1/13 5,000,000 5,473,400 Philadelphia School District, GO (Insured; AMBAC) 5.00 4/1/17 2,165,000 2,327,851 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/11 1,000,000 1,058,790 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/12 1,400,000 1,538,586 Rhode Island.1% Rhode Island Health and Educational Building Corporation, Higher Educational Facility Revenue (Providence College Issue) (Insured; XLCA) 4.50 11/1/17 795,000 828,859 Rhode Island Health and Educational Building Corporation, Higher Educational Facility Revenue (Providence College Issue) (Insured; XLCA) 5.00 11/1/22 250,000 258,608 South Carolina2.9% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.25 12/1/10 10,000,000 10,224,900 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 3,000,000 3,481,530 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/24 1,000,000 1,035,740 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) (Prerefunded) 5.88 12/1/12 3,000,000 a 3,410,130 Horry County School District, GO (Insured; South Carolina State Department of Education) (Prerefunded) 5.38 3/1/12 5,030,000 a 5,447,741 Newberry Investing in Children's Education, Installment Purchase Revenue (School District of Newberry County, South Carolina Project) 5.25 12/1/20 1,000,000 1,022,520 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/18 15,080,000 16,713,918 South Carolina Jobs and Economic Development Authority, Hospital Facilities Revenue (Georgetown Memorial Hospital) (Insured; Radian) 5.25 2/1/21 1,250,000 1,246,875 Spartanburg Sanitary Sewer District, Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.13 3/1/26 1,000,000 1,005,460 Spartanburg Sanitary Sewer District, Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.25 3/1/27 3,130,000 3,162,270 Texas8.6% Austin, Public Improvement Bonds (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 9/1/12 3,000,000 a 3,287,640 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/31 1,000,000 1,007,710 Dallas, GO 5.00 2/15/27 2,500,000 2,729,375 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 1,000,000 1,130,770 Harris County, Toll Road Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/30 12,735,000 13,102,787 Harris County, Toll Road Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/25 4,000,000 4,245,840 Harris County, Unlimited Tax Road Bonds 5.00 10/1/21 13,705,000 15,826,534 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.00 12/1/27 5,000,000 5,649,150 Houston, Airport System Senior Lien Revenue 5.50 7/1/39 6,000,000 6,449,220 Houston, Combined Utility System First Lien Revenue (Insured; AMBAC) 5.00 5/15/11 11,000,000 11,372,680 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,794,600 Houston, Public Improvement GO 5.00 3/1/25 10,000,000 11,062,900 Katy Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 0.00 2/15/16 1,505,000 d 1,299,793 Klein Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 8/1/19 1,575,000 1,689,408 Lower Colorado River Authority, Junior Lien Revenue (Seventh Supplemental Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,135,000 1,301,107 Plano Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.00 2/15/12 3,000,000 a 3,223,920 Royse City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/14 3,260,000 d 3,023,291 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/17 5,000,000 5,791,900 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/25 10,000,000 10,762,800 Socorro Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.38 8/15/19 90,000 94,513 Socorro Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.38 8/15/11 1,560,000 a 1,653,116 Southwest Higher Educational Authority Inc., Higher Educational Revenue (Southern Methodist University Project) (Insured; AMBAC) (Prerefunded) 5.50 10/1/12 1,000,000 a 1,110,170 Texas A&M University System Board of Regents, Financing System Revenue 5.38 5/15/15 810,000 844,530 Texas Department of Housing and Community Affairs, SFMR (Collateralized: FNMA and GNMA and Insured; National Public Finance Guarantee Corp.) 5.45 9/1/23 1,000,000 1,014,290 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) 4.40 9/1/11 405,000 406,215 Texas Tech University System Board of Regents, Finance System and Improvement Revenue (Insured; AMBAC) 5.00 2/15/12 2,000,000 2,145,820 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/20 15,000,000 16,936,500 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/24 4,500,000 4,965,525 Vermont.3% Burlington, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/11 2,000,000 2,109,740 Burlington, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/12 2,500,000 2,747,675 Vermont Housing Finance Agency, SFHR (Insured; Assured Guaranty Municipal Corp.) 4.85 5/1/11 545,000 547,583 Virginia.2% Chesterfield County Industrial Development Authority, PCR (Virginia Electric and Power Company Project) 5.88 6/1/17 2,500,000 2,577,900 Newport News Industrial Development Authority, IDR (Virginia Advanced Shipbuilding and Carrier Integration Center) 5.50 9/1/10 1,000,000 1,013,480 Washington.8% Energy Northwest, Electric Revenue (Project Number 1) (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/13 1,000,000 1,100,150 FYI Properties, LR (State of Washington Department of Information Services Project) 5.25 6/1/29 5,625,000 6,072,919 FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/39 5,000,000 5,351,650 Seattle, Municipal Light and Power Revenue 5.50 12/1/10 1,000,000 1,026,370 West Virginia.5% Monongalia County Building Commission, HR (Monongalia General Hospital) 5.25 7/1/20 3,850,000 3,962,266 West Virginia Economic Development Authority, PCR (Appalachian Power CompanyAmos Project) 4.85 9/4/13 1,000,000 1,068,240 West Virginia Economic Development Authority, PCR (Appalachian Power CompanyAmos Project) 4.85 9/4/13 2,600,000 2,777,424 Wisconsin3.3% Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/36 9,500,000 10,574,545 Wisconsin, GO 4.50 5/1/20 20,000,000 22,507,000 Wisconsin, GO 5.00 5/1/20 5,800,000 6,600,400 Wisconsin, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 11,825,000 13,039,428 U.S. Related6.0% Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/12 2,000,000 2,082,100 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/11 950,000 999,315 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/13 1,380,000 1,534,795 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/17 5,000,000 5,447,900 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/18 5,000,000 5,506,300 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/19 2,000,000 2,211,380 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/23 5,000,000 5,330,550 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/15 2,000,000 2,257,900 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 3,940,000 4,220,173 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/12 10,000,000 10,678,900 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 4,000,000 4,326,600 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.88 7/1/10 1,405,000 a 1,426,173 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.88 7/1/10 2,595,000 a 2,634,029 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Public Housing Administration Projects) 5.00 12/1/11 580,000 617,729 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Public Housing Administration Projects) 5.00 12/1/11 420,000 443,604 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/14 1,000,000 1,094,190 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/15 995,000 1,090,251 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/15 5,000 5,935 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 5,000 5,972 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 1,995,000 2,181,792 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.75 7/1/17 1,940,000 2,152,178 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.75 7/1/17 5,000 6,077 Puerto Rico Public Buildings Authority, Government Facility Revenue (Insured; AMBAC) 6.25 7/1/10 750,000 753,413 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 11,000,000 c 8,957,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 2,500,000 c 1,565,125 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/34 3,000,000 d 692,040 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/36 10,000,000 d 2,022,600 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,192,600 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 17,500,000 18,988,200 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,832,050 Total Long-Term Municipal Investments (cost $1,486,181,452) Short-Term Municipal Coupon Maturity Principal Investments3.1% Rate (%) Date Amount ($) Value ($) Colorado.5% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 0.30 6/1/10 1,600,000 i 1,600,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 0.30 6/1/10 2,600,000 i 2,600,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 0.30 6/1/10 2,400,000 i 2,400,000 Colorado School of Mines Board of Trustees, Enterprise Improvement Revenue (LOC; Dexia Credit Locale) 0.30 6/1/10 1,600,000 i 1,600,000 Florida.3% Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.38 6/1/10 4,550,000 i 4,550,000 Orange County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 0.29 6/1/10 1,000,000 i 1,000,000 Illinois.2% Illinois Finance Authority, Revenue (Resurrection Health Care) (LOC; JPMorgan Chase Bank) 0.30 6/1/10 3,405,000 i 3,405,000 Iowa.5% Iowa Finance Authority, Health Facilities Revenue (Great River Medical Center Project) (LOC; Allied Irish Banks) 1.25 6/1/10 7,200,000 i 7,200,000 Iowa Higher Education Loan Authority, Private College Faciliity Revenue, Refunding (Des Moines University Project) (LOC; Allied Irish Banks) 1.25 6/1/10 1,330,000 i 1,330,000 Massachusetts.5% Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 0.30 6/1/10 2,600,000 i 2,600,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Baden-Wurttemberg) 0.32 6/1/10 4,725,000 i 4,725,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.35 6/1/10 200,000 i 200,000 Montana.1% Forsyth, PCR, Refunding (PacifiCorp Project) (LOC; Rabobank Nederland) 0.34 6/1/10 1,500,000 i 1,500,000 New York.1% New York City, GO Notes (Liquidity Facility; Allied Irish Banks) 1.15 6/1/10 1,000,000 i 1,000,000 North Carolina.1% North Carolina Medical Care Commission, HR (Iredell Memorial Hospital) (LOC; Bank of America) 0.29 6/1/10 1,200,000 i 1,200,000 Oregon.3% Multnomah County Hospital Facilities Authority, Revenue, Refunding (Holladay Park Plaza Project) (LOC; Allied Irish Banks) 1.15 6/1/10 4,485,000 i 4,485,000 Pennsylvania.5% Beaver County Industrial Development Authority, PCR (FirstEnergy Nuclear Generation Corporation Project) (LOC; Barclays Bank PLC) 0.28 6/1/10 1,300,000 i 1,300,000 Lancaster County Hospital Authority, Health System Revenue (The Lancaster General Hospital Refunding Project) (LOC; Bank of America) 0.32 6/1/10 7,500,000 i 7,500,000 Total Short-Term Municipal Investments (cost $50,195,000) Total Investments (cost $1,536,376,452) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010 these securities had a total market value of $8,292,251 or 0.5% of net assets. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate securityinterest rate subject to periodic change. f Non-income producingsecurity in default. g Purchased on a delayed delivery basis. h Subject to interest rate change on November 1, 2011. i Variable rate demand note - rate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,536,376,452. Net unrealized appreciation on investments was $72,327,957 of which $77,762,094 related to appreciated investment securities and $5,434,137 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 1,608,704,409 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S.Treasury securities and swaps) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund May 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments95.8% Rate (%) Date Amount ($) Value ($) Alabama.4% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 1,370,000 1,369,904 Jefferson County, Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 5.25 2/1/13 3,000,000 2,853,210 Alaska.6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 2,370,000 2,651,911 Fairbanks North Star Borough, GO 5.00 11/1/14 2,210,000 2,549,677 North Slope Borough, GO 5.00 6/30/12 1,000,000 1,083,470 Arizona4.6% Arizona Health Facilities Authority, Health Facility Revenue (Catholic Healthcare West) 5.00 7/2/12 4,000,000 4,215,240 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) 5.50 9/1/13 3,300,000 3,696,429 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/12 1,275,000 1,378,530 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/13 9,950,000 10,998,232 Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/14 2,165,000 2,478,968 Arizona Transportation Board, Transportation Excise Tax Revenue (Maricopa County Regional Area Road Fund) 4.50 7/1/10 1,575,000 1,581,048 Chandler Industrial Development Authority, IDR (Intel Corporation Project) 4.38 12/1/10 5,200,000 5,298,332 Mesa, Utility Systems Revenue (National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/1/14 3,600,000 a 4,125,168 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 1/1/11 3,150,000 3,237,917 Scottsdale, GO (Projects of 2000 and 2004) 5.00 7/1/13 3,000,000 3,371,730 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 5,000,000 5,726,400 California6.3% California, Economic Recovery Bonds 5.00 7/1/10 4,500,000 4,518,630 California, Economic Recovery Bonds 5.00 1/1/11 1,775,000 1,822,233 California, Economic Recovery Bonds 2.50 7/1/12 2,000,000 2,067,000 California, GO (Various Purpose) 5.00 9/1/12 3,220,000 3,488,129 California Department of Water Resources, Power Supply Revenue 5.50 5/1/11 2,000,000 2,090,900 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West) 5.00 7/2/12 1,500,000 1,593,060 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West) 5.00 7/2/12 3,000,000 3,186,120 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 3.90 12/1/11 2,000,000 2,087,620 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 2.25 4/2/12 2,500,000 2,545,375 California Statewide Communities Development Authority, MFHR (Clara Park / Cypress Sunrise / Wysong Plaza Apartments) (Collateralized; GNMA) 4.55 1/20/16 1,245,000 1,310,985 California Statewide Communities Development Authority, PCR (Southern California Edison Company) (Insured; XLCA) 4.10 4/1/13 1,000,000 1,051,190 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/13 5,000,000 5,438,300 California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 13,000,000 14,155,310 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/11 1,005,000 1,024,618 Los Angeles County Capital Asset Leasing Corporation, LR (LAC-CAL Equipment Program) 5.00 6/1/11 4,415,000 4,589,878 Los Angeles County Capital Asset Leasing Corporation, LR (LAC-CAL Equipment Program) 5.00 12/1/11 3,105,000 3,284,407 Los Angeles Unified School District, GO (Insured; AMBAC) 5.00 7/1/10 1,000,000 1,004,210 Mount San Antonio Community College District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/15 2,000,000 2,154,660 Newport Beach, Revenue (Hoag Memorial Hospital Presbyterian) 4.00 2/8/11 2,500,000 2,550,350 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) (Insured; AMBAC) (Prerefunded) 5.00 12/1/14 1,000,000 a 1,155,240 San Bernardino County Transportation Authority, Sales Tax Revenue Notes 5.00 5/1/12 1,500,000 1,599,825 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 4.00 1/1/13 1,000,000 1,064,360 Colorado1.9% Black Hawk, Device Tax Revenue 5.00 12/1/11 600,000 614,178 Colorado Department of Transportation, Transportation RAN (Insured; National Public Finance Guarantee Corp.) 5.50 6/15/11 6,300,000 6,634,971 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 5.00 6/1/10 1,000,000 1,000,260 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.00 11/12/13 5,000,000 5,527,500 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/15/15 5,000,000 5,271,350 Connecticut2.7% Connecticut, GO (Economic Recovery) 5.00 1/1/13 10,000,000 11,049,200 Connecticut, GO (Economic Recovery) 5.00 1/1/14 10,010,000 11,314,803 Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 11/15/11 2,000,000 2,144,600 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Credit Group) 3.50 2/1/12 1,445,000 1,483,856 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 1,190,000 1,285,819 Delaware.2% University of Delaware, Revenue 2.00 6/1/11 1,675,000 1,691,030 Florida5.5% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/13 10,000,000 10,588,300 Clearwater, Water and Sewer Revenue 5.00 12/1/10 1,000,000 1,021,700 Clearwater, Water and Sewer Revenue 5.00 12/1/11 1,000,000 1,061,960 Escambia County, SWDR (Gulf Power Company Project) 2.00 4/3/12 2,500,000 2,513,475 Florida Department of Environmental Protection, Florida Forever Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 1,100,000 1,194,556 Florida Department of Environmental Protection, Florida Forever Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 3,250,000 3,502,005 Florida Department of Management Services, Florida Facilities Pool Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/13 1,825,000 2,025,786 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/10 3,000,000 3,012,750 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/13 4,060,000 4,333,238 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/15 10,000,000 10,744,900 Florida Rural Utility Financing Commission, Revenue Notes (Public Projects Construction) 4.00 2/1/11 580,000 580,528 Florida State Board of Education, Public Education Capital Outlay Bonds (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/13 3,000,000 3,361,050 Miami-Dade County, Double-Barreled Aviation GO 5.00 7/1/14 1,000,000 1,126,760 Miami-Dade County Health Facilities Authority, HR (Miami Children's Hospital Project) (Insured; AMBAC) 5.50 8/15/11 2,450,000 2,599,009 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 5/1/11 1,885,000 a 1,981,927 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/12 2,000,000 2,150,680 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.25 8/1/11 1,000,000 1,048,820 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 5.00 8/1/11 2,200,000 2,276,076 Georgia3.6% Atlanta, Airport General Revenue (Insured; National Public Finance Guarantee Corp.) 5.88 1/1/17 1,000,000 1,013,870 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 6.50 4/1/11 2,000,000 2,088,120 Forsyth County, GO 5.00 3/1/12 2,000,000 2,157,900 Georgia, GO 5.00 5/1/12 1,270,000 1,379,398 Georgia, GO 4.50 12/1/12 3,125,000 3,425,906 Georgia, GO 4.00 7/1/13 5,000,000 5,475,550 Georgia, GO (Prerefunded) 5.00 8/1/12 5,000,000 a 5,469,400 Gwinnett County School District, GO 5.00 2/1/11 1,000,000 1,031,820 Gwinnett County School District, GO 5.00 2/1/13 3,000,000 3,331,080 Henry County, GO 5.00 7/1/11 2,500,000 2,625,850 Main Street Natural Gas, Inc., Gas Project Revenue 5.00 3/15/12 5,790,000 6,118,467 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 1/1/13 2,000,000 a 2,211,480 Hawaii1.7% Hawaii, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 7/1/12 10,850,000 a 11,879,231 Hawaii, GO (Insured; National Public Finance Guarantee Corp.) 5.50 8/1/11 1,000,000 1,059,360 Hawaii, GO (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/12 1,000,000 1,100,430 Honolulu City and County, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 3,000,000 3,436,350 Idaho.3% University of Idaho Regents, General Revenue (Insured; Assured Guaranty Municipal Corp.) 4.38 4/1/11 2,500,000 2,569,125 Illinois4.0% Chicago, GO (Project and Refunding Series) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/12 2,035,000 2,184,491 Chicago, Senior Lien Water Revenue (Insured; AMBAC) (Prerefunded) 5.50 11/1/11 1,000,000 a 1,069,830 Chicago, Senior Lien Water Revenue (Insured; AMBAC) (Prerefunded) 5.50 11/1/11 1,750,000 a 1,872,202 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/14 2,000,000 2,257,160 Chicago O'Hare International Airport, Second Lien Passenger Facility Charge Revenue (Insured; AMBAC) 5.50 1/1/14 1,000,000 1,033,730 Chicago Transit Authority, Capital Grant Receipts Revenue (Federal Transit Administration Section 5307 Formula Funds) (Insured; AMBAC) 5.00 6/1/14 3,815,000 4,207,716 Cook County, GO Capital Equipment Bonds 5.00 11/15/12 1,000,000 1,096,290 Illinois, GO 5.00 1/1/12 1,000,000 1,056,460 Illinois, GO 5.00 1/1/14 13,500,000 14,793,435 Illinois, GO (Fund for Infrastructure, Roads, Schools and Transit) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/11 2,000,000 2,117,680 Illinois, Sales Tax Revenue (Fund for Infrastructure, Roads, Schools and Transit) 5.50 6/15/13 1,100,000 1,151,392 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) 5.00 8/15/11 1,000,000 1,043,960 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (Insured; AMBAC) 5.38 6/1/14 2,500,000 2,508,575 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.75 12/15/14 3,360,000 3,406,402 Indiana1.0% Indiana Health and Educational Facility Financing Authority, HR (Clarian Health Obligated Group) 5.00 2/15/11 1,000,000 1,023,510 Indiana Transportation Finance Authority, Highway Revenue (Insured; FGIC) (Prerefunded) 5.25 6/1/14 1,000,000 a 1,154,210 Purdue University Trustees, Purdue University Student Facilities System Revenue 5.25 7/1/12 2,000,000 2,190,600 Whiting, Environmental Facilities Revenue (BP Products North America, Inc.) 2.80 6/2/14 6,000,000 6,171,480 Iowa.5% Iowa Higher Education Loan Authority, Private College Facility Revenue (Grinnell College Project) 2.10 12/1/11 2,500,000 2,550,650 Iowa Higher Education Loan Authority, Private College Facility Revenue (Grinnell College Project) 4.00 12/1/13 1,000,000 1,100,990 Iowa Higher Education Loan Authority, Private College Facility Revenue (Grinnell College Project) 4.00 12/1/14 1,250,000 1,386,662 Kentucky1.4% Kentucky Economic Development Finance Authority, Health System Revenue (Norton Healthcare, Inc.) 6.25 10/1/12 665,000 680,754 Kentucky Economic Development Finance Authority, Health System Revenue (Norton Healthcare, Inc.) (Prerefunded) 6.25 10/1/10 335,000 a 344,856 Kentucky Property and Buildings Commission, Revenue (Project Number 69) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/14 1,450,000 1,522,630 Kentucky Property and Buildings Commission, Revenue (Project Number 72) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.38 10/1/11 1,550,000 a 1,649,060 Kentucky Property and Buildings Commission, Revenue (Project Number 82) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/13 8,480,000 9,576,210 Louisiana.2% Louisiana Public Facilities Authority, Revenue (Department of Public Safety Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/10 1,765,000 1,776,508 Maryland1.3% Maryland, GO (State and Local Facilities Loan - Capital Improvement Bonds) 5.00 8/1/12 1,195,000 1,310,222 Maryland, GO (State and Local Facilities Loan - Capital Improvement Bonds) 5.00 7/15/13 5,000,000 5,636,000 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 3/1/13 4,950,000 5,507,667 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 11/15/11 1,000,000 1,053,970 Massachusetts4.4% Massachusetts, Consolidated Loan 5.25 8/1/13 1,500,000 1,696,200 Massachusetts, Consolidated Loan 5.00 8/1/14 5,000,000 5,719,300 Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) 5.50 11/1/12 2,000,000 2,226,360 Massachusetts, Consolidated Loan (Insured; FGIC) (Prerefunded) 5.25 11/1/12 2,000,000 a 2,201,800 Massachusetts, Consolidated Loan (Insured; XLCA) (Prerefunded) 5.25 11/1/12 15,000,000 a 16,563,150 Massachusetts, Federal Highway, GAN (Insured; Assured Guaranty Municipal Corp.) 5.75 6/15/12 2,000,000 2,056,520 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 4.00 12/1/11 1,725,000 1,795,932 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 5.00 7/15/10 200,000 200,470 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/10 2,500,000 2,537,475 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 4.13 2/16/12 1,000,000 1,035,570 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 4.10 4/19/12 1,000,000 1,037,490 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/13 1,350,000 1,488,753 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/14 1,600,000 1,786,320 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 6.13 10/1/14 1,000,000 1,140,270 Massachusetts Water Pollution Abatement Trust (Pool Program) (Prerefunded) 5.00 8/1/12 3,000,000 a 3,262,320 Michigan.4% Michigan, State Trunk Line Fund Revenue (Prerefunded) 5.50 11/1/11 4,145,000 a 4,421,140 Minnesota3.4% Minnesota, GO (Prerefunded) 5.25 11/1/12 13,175,000 a 14,590,654 Minnesota, GO (State Trunk Highway Bonds) 5.00 8/1/12 1,720,000 1,885,051 Minnesota, GO (Various Purpose) 4.00 8/1/13 11,500,000 12,609,520 Northern Municipal Power Agency, Electric System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/12 2,000,000 2,128,300 Osseo Independent School District Number 279, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 3.00 2/1/12 3,325,000 3,459,496 Mississippi.3% Mississippi, GO 4.00 11/1/11 1,000,000 1,049,410 Mississippi Business Finance Corporation, SWDR (Waste Management, Inc. Project) 4.40 3/1/11 2,000,000 2,026,340 Missouri.3% Rockwood R-6 School District, GO 5.00 2/1/12 1,035,000 1,113,122 Saint Louis, Airport Revenue (Lambert-Saint Louis International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/13 1,800,000 1,947,330 Montana.3% Montana Board of Regents of Higher Education, University of Montana Facilities Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 5/15/24 3,000,000 3,070,050 Nebraska.7% Nebraska Public Power District, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/13 1,300,000 1,428,830 University of Nebraska Facilities Corporation, Deferred Maintenance Bonds (Insured; AMBAC) 5.00 7/15/13 5,125,000 5,748,969 Nevada2.2% Clark County, Airport System Junior Subordinate Lien Revenue 5.00 7/1/12 10,000,000 10,673,000 Clark County, Limited Tax GO Public Safety Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 1,000,000 1,114,860 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/11 1,525,000 1,594,433 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.50 6/15/13 5,625,000 6,318,844 Las Vegas Valley Water District, GO (Additionally Secured by Pledged Revenues) 5.00 2/1/13 1,000,000 1,097,220 Las Vegas Valley Water District, GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/14 450,000 505,503 Truckee Meadows Water Authority, Water Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 7/1/11 1,000,000 a 1,055,320 New Hampshire1.1% Manchester, School Facilities Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.50 6/1/13 4,465,000 a 5,007,765 New Hampshire Health and Education Facilities Authority, Revenue (Center for Life Management Issue) (LOC; Ocean National Bank) 4.05 7/1/11 2,465,000 2,510,134 New Hampshire Health and Education Facilities Authority, Revenue (Dartmouth-Hitchcock Obligated Group Issue) 3.50 8/1/12 2,535,000 2,638,783 Portsmouth, GO 5.00 9/15/13 1,000,000 1,101,540 New Jersey2.6% New Jersey, COP (Equipment Lease Purchase Agreement) 5.00 6/15/12 2,000,000 2,143,360 New Jersey, GO 5.25 7/1/12 2,000,000 2,187,300 New Jersey, GO 5.00 8/1/13 7,880,000 8,834,898 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/14 2,935,000 3,106,844 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.63 6/15/17 110,000 110,063 New Jersey Economic Development Authority, Cigarette Tax Revenue (Insured; FGIC) 5.00 6/15/13 3,000,000 3,120,150 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/12 2,000,000 2,154,580 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/12 2,750,000 3,016,035 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.50 6/1/11 1,000,000 1,050,760 New Mexico1.3% Albuquerque Bernalillo County Water Utility Authority, Joint Water and Sewer System Revenue 5.00 7/1/12 3,700,000 4,032,593 New Mexico Finance Authority, State Transportation Senior Lien Revenue 5.00 6/15/13 4,940,000 5,527,465 New Mexico Finance Authority, State Transportation Subordinate Lien Revenue (Insured; AMBAC) 5.00 6/15/11 2,750,000 2,881,863 New Mexico Finance Authority, State Transportation Subordinate Lien Revenue (Insured; AMBAC) 5.00 6/15/13 1,000,000 1,118,920 New York11.8% Buffalo and Fort Erie Public Bridge Authority, Toll Bridge System Revenue (Liquidity Facility; Bank of Nova Scotia) 4.00 7/1/10 970,000 972,774 Buffalo Fiscal Stability Authority, Sales Tax and State Aid Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/11 3,090,000 3,264,430 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 11,125,000 12,273,767 New York City, GO 5.00 8/1/10 2,000,000 2,016,360 New York City, GO 5.00 10/1/11 4,250,000 4,506,275 New York City, GO 5.00 8/15/13 5,000,000 5,594,300 New York City, GO 5.00 8/1/14 4,000,000 4,544,960 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50/14.00 11/1/26 3,345,000 b 3,563,495 New York City Transitional Finance Authority, Future Tax Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/14 3,910,000 4,335,056 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 4.00 11/1/11 5,000,000 5,246,100 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 2.75 7/1/12 3,500,000 3,606,575 New York State, GO 3.00 2/1/14 10,000,000 10,612,100 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Albany Medical Center Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/11 1,075,000 1,110,206 New York State Dormitory Authority, LR (State University Dormitory Facilities Issue) (Insured; XLCA) 5.25 7/1/13 1,000,000 1,113,180 New York State Dormitory Authority, Revenue (New York State Association for Retarded Children, Inc.) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/12 1,100,000 1,172,292 New York State Dormitory Authority, Revenue (School Districts Revenue Financing Program) (Insured; National Public Finance Guarantee Corp.) 5.75 10/1/17 2,500,000 2,702,300 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Project) 5.38 6/15/16 5,000,000 5,402,850 New York State Municipal Bond Bank Agency, Special School Purpose Revenue (Prior Year Claims) 5.50 6/1/13 5,000,000 5,608,900 New York State Thruway Authority, General Revenue, BAN 4.00 7/15/11 4,000,000 4,145,800 New York State Thruway Authority, Local Highway and Bridge Service Contract Bonds 5.50 4/1/15 2,675,000 2,891,274 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/11 1,000,000 1,025,400 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.00 6/1/10 3,625,000 3,626,341 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.00 6/1/12 1,055,000 1,140,371 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/16 5,000,000 5,201,600 Tompkins County Industrial Development Agency, Civic Facility Revenue (Ithaca College Project) 4.00 7/1/10 1,000,000 1,002,650 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/12 12,325,000 13,196,994 Troy Industrial Development Authority, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 9/1/10 3,000,000 3,026,910 Troy Industrial Development Authority, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 4.05 9/1/11 3,500,000 3,609,900 Westchester County, GO 3.00 6/1/13 1,350,000 1,438,101 North Carolina1.7% Brunswick County, GO 5.00 5/1/13 2,445,000 2,732,899 Charlotte, COP (Convention Facility Project) 5.00 8/1/10 3,000,000 3,023,790 Mecklenburg County, Public Improvement GO 5.00 3/1/12 5,000,000 5,396,950 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.50 1/1/12 3,900,000 4,161,651 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/13 2,000,000 2,183,140 Ohio1.7% American Municipal Power - Ohio, Inc., Electricity Purpose Revenue (Prepayment Issue) 5.00 2/1/11 3,000,000 3,066,720 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/24 3,240,000 2,905,826 Cincinnati, Water System Revenue (Prerefunded) 5.00 6/1/11 1,010,000 a 1,057,137 Lorain County, Hospital Facilities Improvement Revenue (Catholic Healthcare Partners) 5.63 10/1/12 2,500,000 2,657,275 Ohio, GO Highway Captial Improvements Bonds (Full Faith and Credit/Highway User Receipts) 5.25 5/1/12 525,000 572,523 Ohio, Mental Health Capital Facilities Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/13 2,230,000 2,471,398 Ohio Water Development Authority, Fresh Water Revenue 5.00 12/1/12 1,905,000 2,107,978 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement Series) 5.00 6/1/13 2,060,000 2,306,994 Oklahoma.6% Oklahoma Building Bonds Commission, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/15 5,460,000 6,065,132 Oregon.1% Oregon Department of Administrative Services, Oregon Appropriation Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/11 1,140,000 1,205,425 Pennsylvania6.4% Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 6/15/13 1,000,000 1,096,650 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 5/15/14 2,875,000 3,185,069 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/13 3,035,000 3,356,467 Delaware County Industrial Development Authority, PCR (PECO Energy Company Project) 4.00 12/1/12 8,490,000 8,956,780 Montgomery County, GO 5.00 9/15/11 2,155,000 2,283,029 Pennsylvania, GO 5.00 7/15/11 5,000,000 5,259,750 Pennsylvania, GO 5.50 2/1/13 1,100,000 1,233,364 Pennsylvania, GO 5.00 2/15/13 10,000,000 11,099,500 Pennsylvania, GO (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/10 1,055,000 1,072,123 Pennsylvania, GO (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/13 1,950,000 2,156,193 Pennsylvania, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 4.00 2/1/14 5,000,000 a 5,496,100 Pennsylvania Higher Educational Facilities Authority, Revenue (The University of Pennsylvania Health System) (Insured; AMBAC) 5.00 8/15/12 6,325,000 6,847,698 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/12 1,500,000 1,629,525 Philadelphia School District, GO 5.00 9/1/11 2,250,000 2,353,613 Philadelphia School District, GO 5.00 9/1/12 5,000,000 5,372,350 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/13 1,500,000 1,692,810 South Carolina1.0% Charleston Educational Excellence Financing Corporation, Installment Purchase Revenue (Charleston County School District, South Carolina Project) 5.00 12/1/10 6,000,000 6,141,420 Horry County School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/11 1,660,000 1,706,530 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/15 2,000,000 2,220,160 Tennessee.5% Memphis, Electric System Subordinate Revenue 5.00 12/1/14 4,000,000 4,601,680 Texas7.3% Austin, Water and Wastewater System Revenue 4.00 11/15/13 1,500,000 1,643,850 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue 4.00 11/1/11 1,775,000 1,856,810 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue 4.00 11/1/12 2,220,000 2,364,855 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/13 1,550,000 1,720,422 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue (Insured; AMBAC) 5.38 12/1/13 2,135,000 2,274,544 El Paso, GO 3.00 8/15/10 3,500,000 3,520,265 Frisco Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 6.25 8/15/18 1,905,000 2,107,120 Gulf Coast Waste Disposal Authority, Environmental Facilities Revenue (BP Products North America, Inc. Project) 2.30 9/3/13 4,000,000 3,993,080 Harris County, GO and Revenue (Prerefunded) 5.00 8/15/12 15,000,000 a 16,416,450 Harris County, Unlimited Tax Road Bonds 5.00 10/1/12 1,000,000 1,099,690 Harris County, Unlimited Tax Toll Road and Subordinate Lien Revenue 5.00 8/15/12 2,100,000 2,300,844 Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 5.25 12/1/12 1,800,000 1,968,120 Lower Colorado River Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 5/15/15 1,075,000 1,079,300 Montgomery County, Unlimited Tax Adjustable Rate Road Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/10 1,050,000 1,061,981 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/13 2,050,000 2,203,996 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.50 8/1/12 10,000,000 10,030,100 Plano, GO 5.25 9/1/14 1,225,000 1,424,136 Texas, Water Financial Assistance GO Bonds (Water Infrastructure Fund) 4.00 8/1/11 500,000 521,025 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/13 1,375,000 1,534,404 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue 5.00 12/15/13 720,000 768,355 University of Texas System Board of Regents, Financing System Revenue 5.25 8/15/12 4,485,000 4,944,488 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/13 6,485,000 7,288,621 Utah1.2% Salt Lake County, Sales Tax Revenue 5.00 8/1/12 1,000,000 1,095,290 Timpanogos Special Service District, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/14 1,775,000 2,001,543 Utah, GO 4.00 7/1/13 8,000,000 8,768,560 Virginia3.5% Hampton, Public Improvement GO 4.25 1/15/13 4,015,000 4,375,587 Louisa Industrial Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 12/1/11 1,500,000 1,579,155 Newport News, GO General Improvement Bonds and GO Water Bonds 5.00 1/15/13 1,000,000 1,108,470 Richmond, GO Public Improvement (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/16 6,040,000 6,747,767 Riverside Regional Jail Authority, Jail Facility Senior RAN 4.25 7/1/10 3,000,000 3,005,430 Virginia Beach, GO Public Improvement 5.00 7/15/11 1,000,000 1,052,460 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/11 2,500,000 2,580,000 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/13 2,000,000 2,219,480 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/14 2,610,000 2,961,254 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 5.00 2/1/12 1,200,000 a 1,286,136 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 5.00 9/1/12 1,555,000 1,708,152 Virginia Commonwealth Transportation Board, Transportation Revenue (U.S. Route 58 Corridor Development Program) 5.25 5/15/12 5,000,000 5,460,250 Virginia Resources Authority, Infrastructure Revenue (Virginia Pooled Financing Program) 5.00 5/1/12 1,430,000 1,548,461 Washington2.9% Chelan County Public Utility District Number 1, Chelan Hydro Consolidated System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 4,000,000 4,279,480 Energy Northwest, Electric Revenue (Project Number 3) (Insured; AMBAC) 6.00 7/1/16 5,000,000 5,473,500 King County, Limited Tax GO (Baseball Stadium) 5.50 12/1/12 5,105,000 5,709,534 King County, Limited Tax GO (Payable From Sewer Revenues) 5.00 1/1/14 1,000,000 1,131,110 Seattle, Municipal Light and Power Improvement Revenue 5.00 4/1/12 1,145,000 1,235,146 Skagit County Burlington-Edison School District Number 100, Unlimited Tax GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.63 6/1/11 2,380,000 a 2,506,045 Snohomish County, Unlimited Tax GO (Edmonds School District Number 15) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/12 1,500,000 1,655,670 Washington, GO (Various Purpose) (Insured; AMBAC) 5.00 7/1/12 3,000,000 3,270,990 Washington, GO (Various Purpose) (Insured; AMBAC) 5.00 1/1/14 3,810,000 4,305,224 Wisconsin.5% Wisconsin, GO (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/12 1,000,000 1,082,980 Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/13 3,500,000 3,896,795 U.S. Related3.4% Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/13 2,140,000 2,298,574 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/13 1,335,000 1,453,668 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/13 5,000,000 5,444,450 Puerto Rico Government Development Bank, GO (Insured; National Public Finance Guarantee Corp.) 4.75 12/1/15 5,000,000 5,192,450 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 1,800,000 1,946,970 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/11 2,000,000 2,029,640 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/14 2,250,000 2,403,225 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Prerefunded) 5.25 7/1/12 1,000,000 a 1,089,160 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 4.50 7/1/10 4,105,000 4,114,113 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/11 2,000,000 2,085,400 University of Puerto Rico, University System Revenue 5.00 6/1/13 2,315,000 2,483,324 University of Puerto Rico, University System Revenue 5.00 6/1/14 2,930,000 3,160,796 Total Long-Term Municipal Investments (cost $950,308,972) Short-Term Municipal Coupon Maturity Principal Investments3.6% Rate (%) Date Amount ($) Value ($) California.1% ABAG Finance Authority for Nonprofit Corporations, Revenue (Jewish Home of San Francisco Project) (LOC; Allied Irish Banks) 1.15 6/1/10 1,100,000 c 1,100,000 Colorado.2% Colorado Health Facilities Authority, Revenue (The Visiting Nurse Corporation of Colorado, Inc.) (LOC; Wells Fargo Bank) 0.40 6/1/10 580,000 c 580,000 Denver City and County, MFHR (Ogden Residences Project) (LOC; Credit Lyonnais) 0.38 6/1/10 1,335,000 c 1,335,000 Florida.8% Lakeland, Energy System Revenue, Refunding 1.04 6/7/10 8,500,000 c 8,538,250 Iowa.5% Hills, Health Facilities Revenue (Mercy Hospital Project) (LOC; Allied Irish Banks) 1.25 6/1/10 4,500,000 c 4,500,000 Iowa Finance Authority, Health Facilities Revenue (Great River Medical Center Project) (LOC; Allied Irish Banks) 1.25 6/1/10 700,000 c 700,000 Massachusetts.4% Massachusetts, GO Notes, Refunding 0.82 6/7/10 3,700,000 c 3,712,210 North Carolina.5% North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System) 0.59 12/1/11 5,000,000 5,000,000 Oregon.1% Multnomah County Hospital Facilities Authority, Revenue, Refunding (Holladay Park Plaza Project) (LOC; Allied Irish Banks) 1.15 6/1/10 800,000 c 800,000 Pennsylvania1.0% Pennsylvania Turnpike Commission, Turnpike Revenue 0.91 6/7/10 10,000,000 c 10,000,000 Total Short-Term Municipal Investments (cost $36,215,000) Total Investments (cost $986,523,972) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Subject to interest rate change on November 1, 2011. c Variable rate demand note - rate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $986,523,972. Net unrealized appreciation on investments was $12,713,760 of which $13,368,031 related to appreciated investment securities and $654,271 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 999,237,732 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S.Treasury securities and swaps) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund May 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.6% Rate (%) Date Amount ($) Value ($) Alabama1.1% Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 2,500,000 2,341,500 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/21 3,500,000 3,504,445 Arizona.2% University Medical Center Corporation, HR 5.25 7/1/15 1,160,000 1,243,126 California7.5% Agua Caliente Band, Cahuilla Indians Revenue 6.00 7/1/18 1,500,000 a 1,473,195 Alameda Corridor Transportation Authority, Revenue (Insured; AMBAC) 0/5.25 10/1/21 2,000,000 b 1,692,820 California, GO 5.50 6/1/20 110,000 110,382 California, GO 5.50 11/1/33 6,300,000 6,441,498 California, GO (Various Purpose) 6.50 4/1/33 1,000,000 1,132,950 California, GO (Various Purpose) 6.00 4/1/38 5,000,000 5,457,900 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Los Angeles County Securitization Corporation) 0/5.25 6/1/21 1,250,000 b 1,079,587 California Department of Water Resources, Power Supply Revenue 5.00 5/1/22 5,000,000 5,566,450 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 2,000,000 1,952,600 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.88 1/15/27 6,000,000 6,086,940 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.88 1/15/29 2,000,000 2,014,580 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 5.00 6/1/21 2,000,000 2,002,400 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 3,885,000 3,515,148 Colorado1.1% Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0/5.70 6/15/16 5,000,000 b,c 5,588,250 Florida1.6% Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/39 5,000,000 5,196,250 Seminole Tribe, Special Obligation Revenue 5.50 10/1/24 3,000,000 a 2,840,280 Georgia.5% Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) (Insured; National Public Finance Guarantee Corp.) 4.75 4/1/11 2,500,000 2,577,375 Massachusetts.1% Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 351,190 Michigan1.4% Detroit City School District, School Buildings and Site Improvement Bonds (Insured; FGIC) 5.25 5/1/17 2,000,000 2,201,140 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/22 5,225,000 4,833,438 New Jersey1.6% Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/21 2,000,000 2,348,920 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/23 2,000,000 2,351,600 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 3,580,000 3,358,111 North Carolina.6% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.30 1/1/15 1,500,000 1,608,555 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.13 1/1/23 1,500,000 1,538,865 Ohio1.5% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/24 2,585,000 2,318,383 Cuyahoga County, Revenue (Cleveland Clinic Health System) 6.00 1/1/16 5,000,000 5,586,250 Pennsylvania65.6% Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 6/15/14 5,000,000 5,547,000 Allegheny County Port Authority, Special Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 3/1/11 2,500,000 2,590,500 Allegheny County Port Authority, Special Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 3/1/14 2,500,000 2,596,575 Allegheny County Port Authority, Special Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 3/1/16 1,360,000 1,411,054 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,560,000 2,686,592 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 6,860,000 7,087,135 Allentown School District, GO 5.00 2/15/22 5,875,000 6,373,317 Beaver County Industrial Development Authority, PCR (Duquesne Light Company Project) (Insured; AMBAC) 4.50 11/1/29 6,500,000 6,045,325 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/19 2,000,000 2,152,440 Central Bucks School District, GO 5.00 5/15/23 5,000,000 5,518,400 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.75 2/1/16 5,000,000 c 6,275,600 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 7.00 2/1/16 1,630,000 c 2,076,669 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 7.50 2/1/16 3,100,000 c 4,009,323 Central York School District, GO (Insured; FGIC) (Prerefunded) 5.50 6/1/12 80,000 c 87,750 Chester County, GO 5.00 8/15/18 4,545,000 5,104,126 Chester County, GO 5.00 7/15/25 5,000,000 5,667,300 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/21 5,000,000 5,518,050 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 8/15/14 1,485,000 c 1,725,733 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 8/15/14 6,515,000 c 7,571,147 Commonwealth Financing Authority of Pennsylvania, Revenue 5.00 6/1/24 5,000,000 5,426,250 Delaware County Authority, College Revenue (Haverford College) 5.88 11/15/21 1,500,000 1,549,335 Delaware County Authority, College Revenue (Haverford College) 5.75 11/15/25 3,000,000 3,094,080 Delaware County Authority, University Revenue (Villanova University) (Insured; AMBAC) 5.00 8/1/20 2,095,000 2,269,388 Delaware River Joint Toll Bridge Commission, Bridge Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/17 1,485,000 1,692,410 Downingtown Area School District, GO 5.00 11/1/18 2,010,000 2,357,067 East Stroudsburg Area School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 7.50 9/1/16 2,500,000 c 3,286,175 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/18 1,000,000 1,241,550 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/21 3,000,000 3,659,850 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/22 3,000,000 3,642,090 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/23 2,260,000 2,560,060 Erie County, GO (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/22 1,640,000 1,953,732 Kennett Consolidated School District, GO (Insured; FGIC) (Prerefunded) 5.50 2/15/12 1,310,000 c 1,416,097 Lancaster County Solid Waste Management Authority, Resource Recovery System Revenue (Insured; AMBAC) 5.25 12/15/10 2,000,000 2,044,040 Lancaster Higher Education Authority, College Revenue (Franklin and Marshall College Project) 5.25 4/15/16 1,815,000 1,981,254 Lehigh County General Purpose Authority, Revenue (Good Shepherd Group) 5.25 11/1/14 3,255,000 3,480,474 Lehigh County Industrial Development Authority, PCR (People Electric Utilities Corporation Project) (Insured; National Public Finance Guarantee Corp.) 4.75 2/15/27 2,000,000 2,008,240 Lower Merion School District, GO 5.00 9/1/22 2,980,000 3,351,934 Lower Merion School District, GO 5.00 5/15/29 5,000,000 5,195,750 Montgomery County, GO 5.00 12/15/17 2,025,000 2,401,812 Muhlenberg School District, GO (Insured; National Public Finance Guarantee Corp.) 5.38 4/1/15 1,000,000 1,073,050 Owen J. Roberts School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 8/15/12 1,440,000 c 1,591,762 Parkland School District, GO (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/14 3,110,000 3,595,782 Parkland School District, GO (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/16 1,490,000 1,749,230 Pennsylvania, GO 5.25 2/1/11 5,000,000 5,167,350 Pennsylvania, GO 5.00 7/1/20 10,000,000 11,792,100 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 7.00 11/1/10 1,000,000 1,013,680 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 5,000,000 5,336,200 Pennsylvania Higher Educational Facilities Authority, Health Services Revenue (Allegheny Delaware Valley Obligated Group Project) (Insured; National Public Finance Guarantee Corp.) 5.60 11/15/10 2,000,000 2,000,080 Pennsylvania Higher Educational Facilities Authority, Revenue (Bryn Mawr College) (Insured; AMBAC) 5.25 12/1/12 3,000,000 3,304,110 Pennsylvania Higher Educational Facilities Authority, Revenue (La Salle University) 5.50 5/1/34 2,250,000 2,257,110 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/19 5,090,000 5,975,711 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/17 1,700,000 1,930,758 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/18 1,485,000 1,687,346 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Scranton) (Insured; AMBAC) (Prerefunded) 5.75 5/1/11 1,690,000 c 1,773,537 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 5.13 1/15/11 1,550,000 1,590,703 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) (Prerefunded) 6.00 1/15/11 2,500,000 c 2,614,125 Pennsylvania Industrial Development Authority, EDR (Insured; AMBAC) 5.50 7/1/12 5,335,000 5,820,752 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/19 2,000,000 2,310,400 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/20 3,000,000 3,464,160 Pennsylvania Turnpike Commission, Oil Franchise Tax Subordinated Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 12/1/13 2,500,000 c 2,856,550 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/24 5,000,000 5,710,150 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/25 5,000,000 5,716,350 Pennsylvania Turnpike Commission, Turnpike Revenue 5.50 6/1/15 1,500,000 1,582,425 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/29 5,000,000 5,131,750 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/11 2,510,000 2,685,499 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/12 2,000,000 2,221,920 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/26 5,000,000 5,204,050 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/28 1,500,000 1,678,755 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/17 12,500,000 14,163,125 Philadelphia, Water and Wastewater Revenue (Insured; AMBAC) 5.25 12/15/12 10,000,000 10,910,300 Philadelphia, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/18 5,000,000 5,489,000 Philadelphia Authority for Industrial Development, Revenue (Cultural and Commercial Corridors Program) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/20 3,380,000 3,437,020 Philadelphia Authority for Industrial Development, Revenue (Cultural and Commercial Corridors Program) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 3,150,000 3,159,009 Philadelphia School District, GO (Insured; AMBAC) 5.00 4/1/17 5,000,000 5,376,100 Philadelphia School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.75 2/1/11 4,000,000 4,142,400 Philadelphia School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 2/1/12 1,770,000 c 1,913,936 Philadelphia School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 2/1/12 1,310,000 c 1,416,529 Pittsburgh School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/16 4,000,000 4,704,480 Pittsburgh School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/18 1,000,000 1,186,210 Pocono Mountain School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/22 5,270,000 5,704,564 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/21 1,000,000 1,020,400 Scranton-Lackawanna Health and Welfare Authority, Revenue (Community Medical Center Project) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/10 3,035,000 3,044,499 Scranton-Lackawanna Health and Welfare Authority, Revenue (Community Medical Center Project) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/11 3,195,000 3,204,489 State Public School Building Authority, School LR (Richland School District Project) (Insured; FGIC) (Prerefunded) 5.00 11/15/14 1,265,000 c 1,464,655 State Public School Building Authority, School LR (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 6/1/13 5,000,000 c 5,586,200 State Public School Building Authority, School Revenue (Tuscarora School District Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 4/1/17 840,000 925,882 State Public School Building Authority, School Revenue (Tuscarora School District Project) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 4/1/13 195,000 c 217,372 Susquehanna Area Regional Airport Authority, Airport System Revenue 5.38 1/1/18 6,000,000 5,511,060 Susquehanna Area Regional Airport Authority, Airport System Revenue (Insured; AMBAC) 5.50 1/1/20 4,370,000 4,418,026 Susquehanna Area Regional Airport Authority, Airport System Revenue (Insured; AMBAC) 5.00 1/1/33 2,290,000 1,990,743 Swarthmore Borough Authority, College Revenue 5.25 9/15/17 1,000,000 1,092,770 Twin Valley School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 10/1/15 1,000,000 c 1,182,200 University of Pittsburgh of the Commonwealth System of Higher Education, University Capital Project Bonds 5.50 9/15/21 2,500,000 2,967,450 Upper Darby School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/18 2,870,000 3,144,831 Upper Merion Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 2/15/19 1,165,000 1,281,978 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/24 1,060,000 1,196,221 Wilson School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.38 5/15/12 1,785,000 c 1,949,863 Wilson School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.38 5/15/12 1,500,000 c 1,638,540 York County, GO (Insured; AMBAC) 5.00 6/1/17 1,100,000 1,213,102 York County Solid Waste and Refuse Authority, Solid Waste System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/14 1,000,000 1,153,290 South Carolina.4% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 2,000,000 2,321,020 Texas.4% Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/31 2,000,000 2,015,420 U.S. Related14.0% Government of Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,032,320 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 4,090,000 4,207,792 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/18 9,545,000 10,273,093 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 7,500,000 8,253,450 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/20 4,000,000 4,341,680 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 7,875,000 8,799,919 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/17 6,000,000 6,762,120 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 2,290,000 2,587,769 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/12 3,000,000 3,203,670 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 3,000,000 3,244,950 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/13 1,500,000 1,584,525 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 4,000,000 4,249,960 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.25 7/1/10 4,000,000 4,014,880 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/21 5,000,000 5,127,700 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 b 814,320 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 b 313,025 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/36 3,750,000 d 758,475 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,038,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,627,560 Total Long-Term Municipal Investments (cost $482,608,470) Short-Term Municipal Coupon Maturity Principal Investments.7% Rate (%) Date Amount ($) Value ($) California.1% ABAG Finance Authority for Nonprofit Corporations, Revenue (Jewish Home of San Francisco Project) (LOC; Allied Irish Banks) 1.15 6/1/10 300,000 e 300,000 Colorado.1% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Northern Trust Company) 0.30 6/1/10 500,000 e 500,000 Florida.2% Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.38 6/1/10 1,200,000 e 1,200,000 Oregon.1% Multnomah County Hospital Facilities Authority, Revenue, Refunding (Holladay Park Plaza Project) (LOC; Allied Irish Banks) 1.15 6/1/10 595,000 e 595,000 Pennsylvania.2% Lancaster County Hospital Authority, Health Center Revenue (Masonic Homes Project) (LOC; JPMorgan Chase Bank) 0.29 6/1/10 100,000 e 100,000 Lancaster County Hospital Authority, Health System Revenue (The Lancaster General Hospital Refunding Project) (LOC; Bank of America) 0.32 6/1/10 800,000 e 800,000 Total Short-Term Municipal Investments (cost $3,495,000) Total Investments (cost $486,103,470) 98.3% Cash and Receivables (Net) 1.7% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010, these securities had a total market value of $4,315,475 or 0.8% of net assets. b Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand note - rate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $486,103,470. Net unrealized appreciation on investments was $21,575,089 of which $24,104,573 related to appreciated investment securities and $2,529,484 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 507,678,559 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S.Treasury securities and swaps) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund May 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.1% Rate (%) Date Amount ($) Value ($) Massachusetts87.6% Ashland, GO (Insured; AMBAC) 5.25 5/15/21 1,305,000 1,431,076 Auburn, GO (Insured; AMBAC) 5.13 6/1/20 1,225,000 1,359,468 Boston, GO 5.00 3/1/20 1,700,000 1,927,409 Boston, GO 5.00 3/1/21 2,000,000 2,251,040 Boston Water and Sewer Commission, General Revenue 5.00 11/1/17 2,000,000 2,361,380 Boston Water and Sewer Commission, General Revenue 5.00 11/1/18 1,500,000 1,777,635 Boston Water and Sewer Commission, General Revenue 5.00 11/1/19 2,170,000 2,402,884 Boston Water and Sewer Commission, General Revenue 5.00 11/1/23 3,920,000 4,213,569 Boston Water and Sewer Commission, General Revenue 5.00 11/1/25 5,000,000 5,664,100 Boston Water and Sewer Commission, System Revenue 9.25 1/1/11 55,000 57,698 Brockton, GO (Municipal Purpose Loan) (Insured; AMBAC) 5.00 6/1/19 1,430,000 1,565,349 Burlington, GO 5.25 2/1/12 200,000 215,934 Burlington, GO 5.25 2/1/13 250,000 279,170 Cambridge, GO (Municipal Purpose Loan) 5.00 12/15/11 510,000 545,975 Cohasset, GO 5.00 6/15/22 895,000 986,371 Cohasset, GO 5.00 6/15/23 895,000 955,547 Everett, GO (Insured; National Public Finance Guarantee Corp.) 5.38 12/15/17 1,250,000 1,432,837 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/16 1,580,000 1,846,894 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/18 505,000 575,180 Hingham, GO (Municipal Purpose Loan) 5.38 4/1/17 1,645,000 1,767,980 Hopedale, GO (Insured; AMBAC) 5.00 11/15/19 650,000 699,497 Ipswich, GO (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/14 500,000 576,875 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/20 505,000 564,545 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/21 525,000 582,230 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/22 585,000 644,886 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/23 585,000 625,880 Mansfield, GO (Insured; AMBAC) 5.00 8/15/17 1,395,000 1,578,512 Marblehead, GO 5.00 8/15/18 1,340,000 1,503,949 Marblehead, GO 5.00 8/15/22 1,750,000 1,930,600 Mashpee, GO (Insured; FGIC) (Prerefunded) 5.63 11/15/10 500,000 a 517,435 Massachusetts, Consolidated Loan 5.50 11/1/16 1,000,000 1,191,280 Massachusetts, Consolidated Loan 5.00 8/1/20 4,000,000 4,561,080 Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 5,825,000 6,578,114 Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 1/1/13 5,000,000 a 5,528,000 Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 12/1/14 5,000,000 a 5,751,850 Massachusetts, Consolidated Loan (Insured; FGIC) 5.50 8/1/18 1,035,000 1,245,012 Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/12 1,300,000 1,400,425 Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 8/1/12 420,000 a 457,964 Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 8/1/12 1,580,000 a 1,722,816 Massachusetts, Consolidated Loan (Prerefunded) 5.25 11/1/12 2,000,000 a 2,208,420 Massachusetts, Consolidated Loan (Prerefunded) 5.25 10/1/13 10,000,000 a 11,303,200 Massachusetts, Consolidated Loan (Prerefunded) 5.00 3/1/15 1,500,000 a 1,735,350 Massachusetts, Consolidated Loan (Prerefunded) 5.00 3/1/15 1,800,000 a 2,082,420 Massachusetts, Consolidated Loan (Prerefunded) 5.00 8/1/16 1,000,000 a 1,172,030 Massachusetts, Federal Highway, GAN (Insured; Assured Guaranty Municipal Corp.) 5.13 12/15/12 1,500,000 1,505,490 Massachusetts, GO (Insured; AMBAC) 5.50 10/1/18 225,000 271,111 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 5,000,000 5,988,050 Massachusetts, GO (Insured; XLCA) 3.46 12/1/12 2,470,000 b 2,445,028 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; FGIC) (Prerefunded) 5.25 1/1/14 2,500,000 a 2,816,775 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 3.46 1/1/16 3,540,000 b 3,405,232 Massachusetts, Special Obligation Revenue 5.38 6/1/11 5,000,000 5,252,050 Massachusetts, Special Obligation Revenue 5.50 6/1/13 1,000,000 1,131,500 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/18 4,000,000 4,701,160 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.75 7/1/10 165,000 a 165,822 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.25 7/1/14 1,045,000 a 1,211,437 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.25 7/1/14 1,000,000 a 1,159,270 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.00 7/1/15 5,000,000 a 5,834,700 Massachusetts Bay Transportation Authority, GO (General Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 3/1/15 1,000,000 1,156,030 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/15 3,500,000 4,052,685 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.50 7/1/16 2,500,000 2,970,225 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 2,515,000 3,017,849 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 2,000,000 2,399,880 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 3,415,000 4,106,606 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 2,430,000 2,922,124 Massachusetts College Building Authority, Project Revenue 5.00 5/1/23 1,000,000 1,105,060 Massachusetts Development Finance Agency, Education Revenue (Belmont Hill School Issue) (Prerefunded) 5.00 9/1/11 500,000 a 529,460 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5.00 5/1/23 1,400,000 1,490,622 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5.00 5/1/24 1,465,000 1,550,995 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/16 1,000,000 1,083,470 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 2,000,000 2,079,540 Massachusetts Development Finance Agency, Revenue (Belmont Hill School Issue) 4.50 9/1/36 1,130,000 1,066,257 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/20 1,000,000 1,113,370 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 5.00 9/1/21 1,800,000 2,014,974 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 5.25 2/1/22 980,000 1,040,397 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 4.75 3/1/20 530,000 511,885 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.25 3/1/26 1,000,000 991,460 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.00 3/1/36 1,000,000 912,260 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,750,000 2,914,422 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/27 1,000,000 1,046,090 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Prerefunded) 6.38 7/1/13 1,000,000 a 1,170,740 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) (Prerefunded) 5.00 9/1/13 1,000,000 a 1,075,580 Massachusetts Development Finance Agency, Revenue (Olin College Issue) (Insured; XLCA) 5.25 7/1/33 5,000,000 5,076,600 Massachusetts Development Finance Agency, Revenue (The Park School Issue) 4.50 9/1/31 1,000,000 967,220 Massachusetts Development Finance Agency, Revenue (Worcester Polytechnic Institute Issue) 5.00 9/1/40 2,500,000 2,550,100 Massachusetts Development Finance Agency, RRR (Waste Management, Inc. Project) 3.40 12/1/12 1,250,000 1,267,163 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.75 5/1/19 2,000,000 2,154,580 Massachusetts Development Finance Agency, SWDR (Waste Management, Inc. Project) 5.45 6/1/14 1,000,000 1,073,110 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/32 2,000,000 2,036,760 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/37 3,250,000 3,281,590 Massachusetts Health and Educational Facilities Authority, Revenue (Boston College Issue) 5.13 6/1/37 2,000,000 2,096,400 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.13 11/15/35 1,000,000 1,007,060 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 1,000,000 1,035,940 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/23 1,000,000 1,019,090 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/22 2,750,000 2,985,922 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 2,000,000 2,144,500 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/37 2,500,000 2,548,575 Massachusetts Health and Educational Facilities Authority, Revenue (Dartmouth-Hitchcock Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/22 2,000,000 2,044,560 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/25 2,500,000 2,855,500 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/27 3,230,000 3,641,244 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 7/15/36 1,000,000 1,047,580 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/26 2,525,000 2,666,274 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/27 1,000,000 1,050,640 Massachusetts Health and Educational Facilities Authority, Revenue (Jordan Hospital Issue) 5.00 10/1/10 500,000 500,135 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.50 7/1/22 1,500,000 1,882,245 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/23 3,335,000 3,963,014 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/38 2,000,000 2,121,720 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 5.00 7/15/11 500,000 508,220 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 5.00 7/15/22 500,000 457,310 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 4.13 2/16/12 1,500,000 1,553,355 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/12 975,000 1,058,158 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 2,495,000 2,678,233 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.63 10/1/29 3,000,000 3,247,770 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,095,190 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/35 2,500,000 2,530,050 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/14 1,460,000 1,543,819 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/16 1,045,000 1,103,395 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/18 1,500,000 1,644,120 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/21 1,235,000 1,308,211 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/21 2,325,000 2,434,019 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/22 250,000 260,125 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 2,350,000 2,369,458 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 1,000,000 1,223,810 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/29 1,800,000 2,084,922 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 1,500,000 1,714,560 Massachusetts Health and Educational Facilities Authority, Revenue (Southcoast Health System Obligated Group Issue) 5.00 7/1/29 1,400,000 1,410,108 Massachusetts Health and Educational Facilities Authority, Revenue (Southcoast Health System Obligated Group Issue) 5.00 7/1/39 1,500,000 1,479,555 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/14 1,000,000 1,163,970 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.25 8/15/23 1,000,000 1,137,940 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 2/15/36 1,000,000 1,008,420 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 2,000,000 2,174,000 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 2,000,000 1,989,600 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,000,000 921,520 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 5.00 7/1/24 1,000,000 1,049,400 Massachusetts Health and Educational Facilities Authority, Revenue (Winchester Hospital Issue) (Prerefunded) 6.75 7/1/10 1,505,000 a 1,528,779 Massachusetts Housing Finance Agency, Housing Revenue 4.00 6/1/19 3,500,000 3,534,055 Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 200,000 200,680 Massachusetts Industrial Finance Agency, Education Revenue (Saint John's High School of Worcester County, Inc. Issue) 5.70 6/1/18 1,575,000 1,576,449 Massachusetts Industrial Finance Agency, Revenue (Concord Academy Issue) 5.45 9/1/17 500,000 500,560 Massachusetts Industrial Finance Agency, Revenue (Concord Academy Issue) 5.50 9/1/27 1,250,000 1,250,775 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/12 2,000,000 2,128,360 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 5,000,000 5,233,900 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 5 Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/11 120,000 124,682 Massachusetts Port Authority, Revenue 5.75 7/1/11 3,500,000 3,701,355 Massachusetts Port Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/14 1,265,000 1,268,049 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/16 2,720,000 3,146,795 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 4,000,000 4,480,880 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/15 1,900,000 2,203,088 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/18 5,000,000 5,614,600 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/21 2,000,000 2,191,640 Massachusetts Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/20 5,000,000 5,816,700 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.63 8/1/13 25,000 25,476 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 2/1/14 1,105,000 1,165,576 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.50 8/1/14 30,000 30,263 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/17 170,000 193,395 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/18 75,000 81,103 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/21 2,625,000 2,962,076 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/32 2,000,000 2,047,660 Massachusetts Water Pollution Abatement Trust (Pool Program) (Prerefunded) 5.25 8/1/11 335,000 a 353,405 Massachusetts Water Pollution Abatement Trust (Pool Program) (Prerefunded) 5.00 8/1/12 3,910,000 a 4,251,890 Massachusetts Water Pollution Abatement Trust (Pool Program) (Prerefunded) 5.25 8/1/14 1,330,000 a 1,544,263 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 155,000 156,097 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (New Bedford Loan Program) 5.25 2/1/12 500,000 538,645 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (South Essex Sewer District Loan Program) 6.38 2/1/15 195,000 195,991 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/19 2,500,000 2,930,725 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 7,500,000 8,343,600 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/39 1,000,000 1,058,380 Massachusetts Water Resources Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 8/1/11 100,000 105,954 Massachusetts Water Resources Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/18 500,000 597,605 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 8/1/14 1,000,000 1,182,450 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/19 1,500,000 1,731,840 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,000,000 1,136,830 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,500,000 2,792,650 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/15/16 1,000,000 1,148,160 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/15/18 1,275,000 1,427,630 Milton, GO School Bonds 5.00 3/1/23 500,000 540,370 Milton, GO School Bonds 5.00 3/1/24 500,000 538,080 Milton, GO School Bonds 5.00 3/1/25 500,000 536,100 Northampton, GO (Insured; National Public Finance Guarantee Corp.) 5.13 10/15/16 1,985,000 2,218,198 Northbridge, GO (Insured; AMBAC) 5.25 2/15/17 1,000,000 1,077,970 Pembroke, GO (Insured; National Public Finance Guarantee Corp.) 4.50 8/1/13 695,000 763,854 Pembroke, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/20 960,000 1,048,272 Pittsfield, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/15/12 1,000,000 1,078,970 Pittsfield, GO (Insured; National Public Finance Guarantee Corp.) 5.50 4/15/14 500,000 541,675 Randolph, GO (Insured; AMBAC) 5.00 9/1/17 1,045,000 1,138,747 Randolph, GO (Insured; AMBAC) 5.00 9/1/24 490,000 513,907 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/22 1,175,000 1,256,322 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/23 1,235,000 1,313,163 University of Massachusetts Building Authority, Revenue 6.88 5/1/14 1,500,000 1,718,820 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/16 1,000,000 1,105,720 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/17 1,000,000 1,093,600 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/18 625,000 673,844 Worcester, GO (Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/10 755,000 758,843 U.S. Related10.5% Government of Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,032,320 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.15 5/15/11 250,000 261,055 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 300,000 324,963 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/13 1,175,000 1,309,479 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/14 2,500,000 2,698,225 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 1,500,000 1,544,790 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/15 1,350,000 1,520,114 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/11 1,050,000 1,104,506 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 500,000 550,230 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,135,000 1,245,311 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/23 2,000,000 2,132,220 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 1,000,000 1,071,110 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/12 3,205,000 3,422,587 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 3,000,000 3,244,950 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 2,000,000 2,064,860 Puerto Rico Highways and Transportation Authority, Highway Revenue 5.00 7/1/16 1,000,000 1,070,570 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FGIC) 5.50 7/1/16 3,265,000 3,583,729 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/11 4,000,000 4,059,280 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/15 1,905,000 2,005,298 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/16 1,550,000 1,619,750 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/20 2,260,000 2,332,297 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 c 814,320 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 c 469,538 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/36 3,000,000 d 606,780 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,557,780 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/42 Total Long-Term Municipal Investments (cost $386,893,269) Short-Term Municipal Coupon Maturity Principal Investments1.1% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 6/1/10 1,400,000 e Massachusetts, GO Notes (Central Artery/Ted Williams Tunnel Infrastructure Loan Act of 2000) (Liquidity Facility; Landesbank Baden-Wurttemberg) 6/1/10 1,800,000 e Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6/1/10 400,000 e Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Hessen-Thuringen Girozentrale) 6/1/10 800,000 e Total Short-Term Municipal Investments (cost $4,400,000) Total Investments (cost $391,293,269) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand note - rate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $391,293,269. Net unrealized appreciation on investments was $18,956,051 of which $19,635,904 related to appreciated investment securities and $679,853 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 410,249,320 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S.Treasury securities and swaps) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund May 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments95.8% Rate (%) Date Amount ($) Value ($) Arizona.2% Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/32 500,000 461,880 New York87.0% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 2,500,000 2,629,850 Battery Park City Authority, Senior Revenue 5.25 11/1/22 1,000,000 1,106,700 Erie County Industrial Development Agency, Revenue (City School District of the City of Buffalo Project) 5.00 5/1/17 2,500,000 a 2,854,800 Katonah-Lewisboro Union Free School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 9/15/15 1,000,000 a 1,168,680 Long Island Power Authority, Electric System General Revenue 5.25 6/1/14 2,000,000 2,255,180 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 4.00 5/1/12 850,000 899,784 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 1,000,000 1,104,440 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 11/15/15 2,000,000 2,115,640 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 2,500,000 2,630,950 Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; FGIC) 0.00 7/1/11 1,000,000 b 995,760 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,000,000 1,124,090 Nassau County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 1,000,000 1,120,590 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Insured; AMBAC) 5.00 11/15/16 1,500,000 1,656,705 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Insured; AMBAC) 5.00 11/15/17 1,500,000 1,650,345 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/16 1,000,000 1,148,680 Nassau County Sewer and Storm Water Finance Authority, System Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.38 11/1/28 1,000,000 1,123,340 New York City, GO 5.00 8/1/17 2,835,000 3,241,341 New York City, GO 5.00 8/1/18 1,000,000 1,109,850 New York City, GO 5.25 9/1/20 1,000,000 1,143,010 New York City, GO 5.13 12/1/22 1,000,000 1,101,690 New York City, GO 5.25 9/1/23 1,000,000 1,114,650 New York City, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/18 1,000,000 1,107,820 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/27 1,250,000 a 1,311,662 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/46 500,000 556,635 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,000,000 1,163,950 New York City Industrial Development Agency, Special Revenue (New York City - New York Stock Exchange Project) 5.00 5/1/21 1,000,000 1,087,160 New York City Industrial Development Agency, Special Revenue (New York City - New York Stock Exchange Project) 5.00 5/1/29 1,000,000 1,034,160 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 6/15/40 1,275,000 1,448,808 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/20 2,500,000 2,842,075 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/25 1,545,000 a 1,701,292 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/27 1,650,000 1,811,832 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50 11/15/17 1,755,000 1,938,029 New York City Transitional Finance Authority, Future Tax Secured Revenue (Prerefunded) 5.38 2/1/11 1,000,000 c 1,044,260 New York City Transitional Finance Authority, Future Tax Secured Revenue (Prerefunded) 5.38 2/15/12 1,000,000 c 1,080,570 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,750,000 2,033,990 New York City Trust for Cultural Resources, Revenue (Lincoln Center for the Performing Arts, Inc.) 5.75 12/1/16 1,000,000 1,173,950 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/34 1,850,000 a 1,984,717 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/39 3,750,000 a 4,011,825 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/25 1,150,000 1,274,683 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/31 1,000,000 1,070,280 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 1,850,000 1,933,564 New York Local Government Assistance Corporation, Revenue 5.00 4/1/18 2,500,000 2,884,425 New York Local Government Assistance Corporation, Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/13 2,000,000 2,230,120 New York State, GO 5.00 4/15/14 1,000,000 1,103,280 New York State, GO 5.25 3/15/15 2,750,000 2,869,405 New York State, GO 5.00 3/1/19 1,000,000 1,131,740 New York State, GO 5.00 2/15/26 2,600,000 2,872,090 New York State Dormitory Authority, Consolidated Fifth General Resolution Revenue (City University System) 5.00 7/1/19 1,000,000 a 1,090,210 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; FGIC) 5.75 7/1/18 2,370,000 a 2,653,689 New York State Dormitory Authority, Court Facilities LR (The City of New York Issue) (Prerefunded) 5.38 5/15/13 1,000,000 c 1,130,460 New York State Dormitory Authority, LR (State University Dormitory Facilities Issue) 5.00 7/1/18 1,000,000 a 1,086,130 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/12 1,000,000 a 1,091,430 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/18 1,500,000 a 1,717,485 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/38 500,000 a 532,655 New York State Dormitory Authority, Revenue (Fordham University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 405,000 a 419,997 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/11 1,000,000 1,048,140 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 3,250,000 3,512,177 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 3,000,000 d 3,098,370 New York State Dormitory Authority, Revenue (Mount Sinai New York University Health Obligated Group) 5.50 7/1/26 1,725,000 1,726,087 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.13 7/1/39 5,000,000 a 5,041,350 New York State Dormitory Authority, Revenue (New York University) 5.25 7/1/34 2,500,000 a 2,710,350 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/21 1,500,000 a 1,614,195 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Insured; AMBAC) 5.00 7/1/13 500,000 a 506,435 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.88 5/15/11 1,500,000 a 1,574,010 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/15 500,000 a 556,030 New York State Dormitory Authority, Revenue (The New York Public Library) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/10 600,000 b 599,874 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/25 1,000,000 a 1,128,790 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 5,000,000 a 5,324,800 New York State Dormitory Authority, Revenue (Vassar College) 5.00 7/1/15 675,000 a 780,341 New York State Dormitory Authority, Secured HR (The Bronx-Lebanon Hospital Center) 4.00 8/15/14 1,000,000 1,075,380 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/16 1,000,000 a 1,102,160 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 a 1,138,980 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.25 5/15/12 1,500,000 a 1,619,265 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.25 6/15/12 390,000 391,568 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.25 6/15/14 1,500,000 1,736,700 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.38 6/15/15 1,000,000 1,085,020 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.25 6/15/17 1,000,000 1,080,170 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.25 6/15/19 775,000 833,776 New York State Environmental Facilities Corporation, State Water Pollution Control Revolving Fund Revenue (New York City Municipal Water Finance Authority Project) 7.00 6/15/12 150,000 150,807 New York State Environmental Facilities Corporation, State Water Pollution Control Revolving Fund Revenue (Pooled Loan Issue) 7.20 3/15/11 5,000 5,029 New York State Medical Care Facilities Finance Agency, Secured Mortgage Revenue (Collateralized; SONYMA) 6.38 11/15/20 440,000 440,920 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.10 10/1/17 1,000,000 1,006,150 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.38 10/1/17 970,000 971,086 New York State Municipal Bond Bank Agency, Recovery Act Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/15/16 2,000,000 2,271,740 New York State Power Authority, Revenue (Insured; FGIC) 5.00 11/15/20 1,000,000 1,086,380 New York State Power Authority, Revenue (Prerefunded) 5.00 11/15/12 2,500,000 c 2,761,475 New York State Thruway Authority, General Revenue (Insured; AMBAC) 5.00 1/1/19 1,000,000 1,082,930 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 10/1/11 1,000,000 c 1,064,200 New York State Thruway Authority, Local Highway and Bridge Service Contract Bonds 5.50 4/1/14 1,000,000 1,080,850 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/25 2,000,000 2,144,060 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 4.75 4/1/13 1,000,000 c 1,092,840 New York State Urban Development Corporation, Corporate Purpose Senior Lien Revenue 5.50 7/1/16 685,000 687,829 New York State Urban Development Corporation, Service Contract Revenue 5.25 1/1/24 2,375,000 2,581,839 Onondaga County, GO 5.00 5/1/17 1,150,000 1,246,186 Onondaga County, GO (Prerefunded) 5.00 5/1/12 350,000 c 379,484 Onondaga County Trust for Cultural Resources, Revenue (Syracuse University Project) 5.00 12/1/19 2,500,000 a 2,910,275 Orange County, GO 5.00 7/15/19 1,000,000 1,106,040 Orange County, GO 5.00 7/15/20 1,000,000 1,096,610 Port Authority of New York and New Jersey (Consolidated Bonds, 125th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/19 2,000,000 2,149,940 Port Authority of New York and New Jersey (Consolidated Bonds, 128th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/18 1,000,000 1,089,560 Port Authority of New York and New Jersey (Consolidated Bonds, 140th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/19 1,000,000 1,107,420 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/21 1,000,000 1,100,640 Rockland County, GO (Various Purpose) 5.00 10/1/15 500,000 530,430 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/15/25 1,450,000 1,578,789 Suffolk County, Public Improvement GO (Insured; FGIC) 5.00 10/1/13 750,000 762,143 Suffolk County Industrial Development Agency, Civic Facility Revenue (New York Institute of Technology Project) 5.00 3/1/26 750,000 a 756,255 Suffolk County Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 4.00 6/1/14 1,000,000 1,084,620 Tobacco Settlement Financing Corporation, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.00 6/1/12 2,000,000 2,163,080 Triborough Bridge and Tunnel Authority, General Purpose Revenue 6.00 1/1/12 550,000 581,108 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.25 1/1/16 1,000,000 1,064,960 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.25 1/1/22 1,000,000 c 1,221,640 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/15 1,000,000 1,171,370 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/16 2,000,000 2,198,020 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/17 775,000 852,725 Troy Industrial Development Authority, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 9/1/10 2,000,000 a 2,017,940 Westchester County, GO 4.00 11/15/15 1,000,000 1,102,770 Westchester County Health Care Corporation, Subordinate Lien Revenue 5.13 11/1/15 1,100,000 1,119,283 U.S. Related8.6% Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/13 1,000,000 1,088,890 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/26 2,000,000 2,097,340 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 3,500,000 3,757,670 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/11 1,000,000 1,014,820 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Prerefunded) 5.25 7/1/12 1,000,000 c 1,089,160 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/18 260,000 273,042 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/19 270,000 281,972 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) (Prerefunded) 5.00 12/1/13 740,000 c 831,027 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) (Prerefunded) 5.00 12/1/13 730,000 c 819,797 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,700,000 e 1,384,344 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 e 313,025 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/34 2,000,000 b 461,360 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/36 1,250,000 b 252,825 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,038,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,500,000 2,712,600 Total Long-Term Municipal Investments (cost $182,525,725) Short-Term Municipal Coupon Maturity Principal Investments4.9% Rate (%) Date Amount ($) Value ($) New York; Long Island Power Authority, Electric System Subordinated Revenue (LOC; State Street Bank and Trust Co.) 6/1/10 1,200,000 f Metropolitan Transportation Authority, Transportation Revenue (LOC; BNP Paribas) 6/1/10 1,100,000 f New York City, GO Notes (Liquidity Facility; Allied Irish Banks) 6/1/10 3,400,000 f New York City, GO Notes (LOC; Dexia Credit Locale) 6/1/10 200,000 f New York City, GO Notes (LOC; JPMorgan Chase Bank) 6/1/10 300,000 f New York City, GO Notes (LOC; JPMorgan Chase Bank) 6/1/10 1,100,000 f New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Dexia Credit Locale) 6/1/10 2,100,000 f New York State Dormitory Authority, Revenue (University of Rochester) (LOC; JPMorgan Chase Bank) 6/1/10 500,000 a,f Total Short-Term Municipal Investments (cost $9,900,000) Total Investments (cost $192,425,725) 100.7% Liabilities, Less Cash and Receivables (.7%) Net Assets 100.0% a At May 31, 2010, the fund had $50,905,748 or 25.2% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Purchased on a delayed delivery basis. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Variable rate demand note - rate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $192,425,725. Net unrealized appreciation on investments was $11,176,391 of which $11,193,112 related to appreciated investment securities and $16,721 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 203,602,116 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S.Treasury securities and swaps) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund May 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.3% Rate (%) Date Amount ($) Value ($) Alabama3.7% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 5,000,000 4,999,650 Tuscaloosa Public Educational Building Authority, Student Housing Revenue (Ridgecrest Student Housing, LLC University of Alabama Ridgecrest Residential Project) (Insured; Assured Guaranty Municipal Corp.) 6.75 7/1/33 1,100,000 1,274,339 Arizona.5% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/27 750,000 853,897 California20.4% California, GO (Various Purpose) 6.50 4/1/33 1,000,000 1,132,950 California, GO (Various Purpose) 6.00 4/1/38 2,250,000 2,456,055 California, GO (Various Purpose) 5.50 3/1/40 2,500,000 2,570,100 California Educational Facilities Authority, Revenue (California Institute of Technology) 5.00 11/1/39 2,500,000 2,667,300 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 1,000,000 1,077,200 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 500,000 567,015 California Infrastructure and Economic Development Bank, Revenue (California Independent System Operator Corporation Project) 6.25 2/1/39 3,000,000 3,185,130 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.75 2/1/38 2,500,000 2,785,450 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 990,000 895,752 Los Angeles Unified School District, GO 5.00 1/1/34 1,000,000 1,019,720 M-S-R Energy Authority, Gas Revenue 7.00 11/1/34 3,730,000 4,381,407 New Haven Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/32 6,500,000 a 1,682,005 Northern California Gas Authority Number 1, Gas Project Revenue 0.92 7/1/27 660,000 b 480,975 Oceanside Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/35 8,000,000 a 1,634,000 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 3,000,000 3,270,390 San Diego Regional Building Authority, LR (County Operations Center and Annex Redevelopment Project) 5.38 2/1/36 2,000,000 2,127,360 San Diego Unified School District, GO 0.00 7/1/25 4,000,000 a 1,887,200 South Bayside Waste Management Authority, Solid Waste Enterprise Revenue (Shoreway Environmental Center) 6.00 9/1/36 1,000,000 1,044,650 Colorado1.3% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 500,000 565,005 Denver City and County, Airport System Revenue (Insured: Assured Guaranty Municipal Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 1,000,000 1,068,840 Northern Colorado Water Conservancy District Building Corporation, COP (Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/16 500,000 533,130 Connecticut1.2% Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/39 2,000,000 2,122,820 Florida4.3% Brevard County Health Facilities Authority, Health Facilities Revenue (Health First, Inc. Project) 7.00 4/1/39 1,500,000 1,662,375 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 1,000,000 1,141,210 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 1,200,000 1,238,124 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) (Insured; Berkshire Hathaway Assurance Corporation) 5.50 4/1/38 600,000 631,110 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/12 500,000 539,360 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) 5.63 7/1/39 2,000,000 2,087,360 Georgia2.5% Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 1,000,000 1,188,940 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) 5.75 1/1/29 2,000,000 1,901,360 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 1,000,000 1,150,480 Hawaii1.9% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 3,000,000 3,279,510 Illinois.6% Illinois Finance Authority, Revenue (The Art Institute of Chicago) 6.00 3/1/38 1,000,000 1,083,410 Kentucky.3% Kentucky Property and Buildings Commission, Revenue (Project Number 90) 5.38 11/1/23 500,000 559,670 Louisiana4.6% Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/25 4,000,000 4,478,360 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 1,000,000 1,063,280 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,277,420 Maryland6.3% Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 7,000,000 7,209,300 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/29 2,000,000 2,310,020 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.00 7/1/34 1,000,000 1,010,880 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.13 7/1/39 250,000 254,442 Massachusetts8.8% Massachusetts Department of Transportation, Metropolitan Highway System Subordinated Revenue (Commonwealth Contract Assistance Secured) 5.00 1/1/35 5,000,000 5,278,550 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.75 5/1/19 2,000,000 2,154,580 Massachusetts Development Finance Agency, SWDR (Waste Management, Inc. Project) 5.50 5/1/14 1,000,000 1,088,410 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/25 2,305,000 2,446,296 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 500,000 611,905 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 2,000,000 2,286,080 Massachusetts Housing Finance Agency, SFHR 6.00 12/1/37 1,000,000 1,046,740 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 50,000 50,354 Michigan.6% Detroit, Water Supply System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 950,000 976,552 Minnesota.7% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.63 11/15/28 1,000,000 1,124,210 Mississippi1.2% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Northrop Grumman Ship Systems, Inc. Project) 4.55 12/1/28 500,000 463,575 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 5.80 5/1/34 1,500,000 1,517,970 Missouri.2% Cape Girardeau County Industrial Development Authority, Health Facilities Revenue (Saint Francis Medical Center) 5.50 6/1/34 385,000 388,989 New Jersey4.0% New Jersey, COP (Equipment Lease Purchase Agreement) 5.25 6/15/28 1,000,000 1,055,210 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) 7.50 12/1/32 2,000,000 2,310,380 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 5,000,000 a 1,741,200 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/30 5,000,000 a 1,633,300 New York7.3% Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.00 7/15/30 5,000,000 5,154,450 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 500,000 587,030 New York City, GO 6.00 10/15/23 500,000 588,900 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/46 500,000 556,635 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,300,000 1,513,135 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 6/15/40 1,000,000 1,136,320 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 1,500,000 1,676,610 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,138,980 North Carolina3.2% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 2,500,000 2,628,175 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/19 250,000 281,223 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; FGIC) 5.50 1/1/17 500,000 500,870 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.50 10/1/34 1,890,000 1,981,268 Ohio.7% Montgomery County, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,000,000 1,128,680 Oregon1.3% Oregon Health and Science University, Revenue 5.75 7/1/39 2,000,000 2,132,480 Pennsylvania.4% Delaware County Authority, Revenue (Villanova University) 5.25 12/1/31 600,000 646,044 Texas6.0% Dallas, GO 5.00 2/15/27 515,000 562,251 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 1,000,000 1,130,770 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.00 12/1/27 1,000,000 1,129,830 Houston, Airport System Senior Lien Revenue 5.50 7/1/39 1,000,000 1,074,870 Texas Public Finance Authority Charter School Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) 6.20 2/15/40 6,250,000 6,340,313 Washington3.2% FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/39 5,000,000 5,351,650 Wisconsin3.6% Southeast Wisconsin Professional Baseball Park District, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/15/23 1,000,000 1,156,940 Wisconsin, General Fund Annual Appropriation Bonds 5.38 5/1/25 1,000,000 1,108,660 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 1,500,000 1,641,135 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/33 1,000,000 1,117,790 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/36 1,000,000 1,113,110 U.S. Related7.5% Government of Guam, LOR (Section 30) 5.75 12/1/34 1,000,000 1,033,270 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 750,000 803,333 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 c 814,320 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 c 469,538 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/34 5,000,000 a 1,153,400 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/36 2,000,000 a 404,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,557,780 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,870,000 4,199,105 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note - Diageo Project) 6.75 10/1/37 2,000,000 2,236,340 Total Long-Term Municipal Investments (cost $148,855,766) Short-Term Municipal Coupon Maturity Principal Investments2.3% Rate (%) Date Amount ($) Value ($) California.3% ABAG Finance Authority for Nonprofit Corporations, Revenue (Jewish Home of San Francisco Project) (LOC; Allied Irish Banks) 1.15 6/1/10 500,000 d 500,000 Colorado.1% Denver City and County, MFHR (Ogden Residences Project) (LOC; Credit Lyonnais) 0.38 6/1/10 100,000 d 100,000 Florida.2% Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.38 6/1/10 400,000 d 400,000 Massachusetts.4% Massachusetts Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 0.30 6/1/10 600,000 d 600,000 Oregon1.1% Multnomah County Hospital Facilities Authority, Revenue, Refunding (Holladay Park Plaza Project) (LOC; Allied Irish Banks) 1.15 6/1/10 1,900,000 d 1,900,000 Pennsylvania.2% Lancaster County Hospital Authority, Health System Revenue (The Lancaster General Hospital Refunding Project) (LOC; Bank of America) 0.32 6/1/10 400,000 d 400,000 Total Short-Term Municipal Investments (cost $3,900,000) Total Investments (cost $152,755,766) 98.6% Cash and Receivables (Net) 1.4% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Variable rate securityinterest rate subject to periodic change. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate demand note - rate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $152,755,766. Net unrealized appreciation on investments was $14,717,211 of which $14,738,217 related to appreciated investment securities and $21,006 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 167,472,977 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S.Treasury securities and swaps) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Balanced Fund May 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes39.1% Rate (%) Date Amount ($) Value ($) Asset - Backed Certificates.3% CIT Equipment Collateral, Ser. 2009-VT1, Cl. A2 2.20 6/15/11 1,098,043 a Asset-Backed Ctfs./Auto Receivables1.2% Franklin Auto Trust, Ser. 2007-1, Cl. A4 5.03 2/16/15 735,000 751,179 Harley-Davidson Motorcycle Trust, Ser. 2009-2, Cl. A3 2.62 3/15/14 1,520,000 1,544,745 Harley-Davidson Motorcycle Trust, Ser. 2005-3, Cl. A2 4.41 6/15/12 39,846 40,022 Harley-Davidson Motorcycle Trust, Ser. 2007-1, Cl. A4 5.21 6/17/13 401,826 413,299 Honda Auto Receivables Owner Trust, Ser. 2006-3, Cl. A4 5.11 4/15/12 470,400 471,395 Household Automotive Trust, Ser. 2007-1, Cl. A4 5.33 11/17/13 420,000 431,910 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A4 5.15 5/15/13 401,292 408,794 Automotive, Trucks & Parts.2% Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 750,000 Banks1.7% Bank of America, Sub. Notes 5.49 3/15/19 1,250,000 1,198,230 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 1,200,000 1,187,236 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 470,000 480,061 Goldman Sachs Group, Sr. Notes 3.63 8/1/12 465,000 467,710 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 600,000 563,436 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 535,000 570,415 Morgan Stanley, Sub. Notes 4.75 4/1/14 855,000 849,503 Royal Bank of Scotland, Bank Gtd. Notes 4.88 3/16/15 585,000 578,916 Commercial & Professional Services.2% Seminole Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 660,000 a Commercial Mortgage Pass-Through Ctfs.2.2% Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A2 5.17 9/10/47 240,000 b 242,494 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A3 4.57 7/11/42 695,000 704,737 Chase Commercial Mortgage Securities, Ser. 2000-3, Cl. A2 7.32 10/15/32 1,127,415 1,134,898 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 184,154 184,498 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 433,077 442,932 First Union National Bank Commercial Mortgage, Ser. 2000-C2, Cl. A2 7.20 10/15/32 96,012 96,505 GE Capital Commercial Mortgage, Ser. 2004-C3, Cl. A3 4.87 7/10/39 865,000 b 873,720 GMAC Commercial Mortgage Securities, Ser. 2001-C2, Cl. B 6.79 4/15/34 380,000 395,076 GMAC Commercial Mortgage Securities, Ser. 2001-C1, Cl. D 7.03 4/15/34 635,000 b 619,615 LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Cl. A2 4.06 9/15/27 138,976 b 139,169 LB-UBS Commercial Mortgage Trust, Ser. 2000-C5, Cl. A2 6.51 12/15/26 709,623 716,947 Prudential Mortgage Capital Funding, Ser. 2001-ROCK, Cl. A2 6.61 5/10/34 828,673 850,492 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C20, Cl. A4 5.24 7/15/42 535,000 b 535,692 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. A1 5.69 6/15/49 557,748 569,681 Diversified Financial Services1.8% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/20 915,000 1,018,948 AXA Financial, Sr. Unscd. Notes 7.75 8/1/10 840,000 848,899 Blackrock, Sr. Unscd. Notes 6.25 9/15/17 710,000 804,691 General Electric Capital, Sr. Unscd. Notes 5.63 9/15/17 795,000 842,217 HSBC Finance, Sr. Unscd. Notes 5.00 6/30/15 940,000 973,520 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 435,000 478,636 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 520,000 559,315 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 545,000 557,422 Electric Utilities.2% Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 510,000 Entertainment.2% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 328,000 a 312,253 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 410,000 a 390,316 Food & Beverages.6% Diageo Finance, Gtd. Notes 5.50 4/1/13 435,000 478,741 General Mills, Sr. Unscd. Notes 5.65 2/15/19 195,000 216,540 Kraft Foods, Sr. Unscd. Notes 4.13 2/9/16 845,000 873,542 Pepsico, Sr. Unscd. Notes 4.50 1/15/20 570,000 594,503 Foreign/Governmental.6% Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 805,000 808,837 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 825,000 888,938 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 185,000 208,588 Industrials.2% CRH America, Gtd. Notes 5.30 10/15/13 615,000 Manufacturing.3% Tyco International Finance, Gtd. Notes 3.38 10/15/15 900,000 Media & Telecommunications1.9% AT&T, Sr. Unscd. Notes 5.80 2/15/19 670,000 739,797 AT&T, Sr. Unscd. Notes 5.88 8/15/12 695,000 757,629 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 465,000 528,276 Comcast, Gtd. Notes 5.90 3/15/16 735,000 811,565 News America Holdings, Gtd. Debs. 7.60 10/11/15 365,000 428,552 News America, Gtd. Notes 6.15 3/1/37 250,000 254,098 Rogers Communications, Gtd. Notes 6.38 3/1/14 530,000 596,260 Telefonica Emisiones, Gtd. Notes 4.95 1/15/15 400,000 415,140 Time Warner Cable, Gtd. Notes 8.25 4/1/19 575,000 701,112 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 1,050,000 1,131,923 Office And Business Equipment.2% Xerox, Sr. Unscd. Notes 7.13 6/15/10 600,000 Oil & Gas.1% Shell International Finance, Gtd. Notes 3.25 9/22/15 250,000 Property & Casualty Insurance.4% MetLife, Sr. Unscd. Notes 7.72 2/15/19 535,000 620,115 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 590,000 607,353 Real Estate.2% Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 685,000 State/Territory General Obligations.7% California GO (Various Purpose) (Build America Bonds) 7.30 10/1/39 1,350,000 1,388,489 State of Illinois, Taxable Bonds 4.42 1/1/15 440,000 444,730 State of Washington Motor Vehicle Fuel Tax GO (Build America Bonds) 3.55 8/1/17 500,000 495,210 Technology.6% International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 320,000 388,337 Intuit, Sr. Unscd. Notes 5.40 3/15/12 710,000 758,027 Oracle, Sr. Unscd. Notes 5.75 4/15/18 765,000 864,813 Transportation.1% GATX, Sr. Unscd. Notes 4.75 5/15/15 250,000 U.S. Government Agencies2.1% Federal Agricultural Mortgage Corp., Notes 2.10 8/10/12 735,000 752,528 Federal Farm Credit Banks, Bonds 3.00 9/22/14 1,055,000 1,093,035 Federal Home Loan Banks, Bonds 3.63 10/18/13 470,000 500,523 Federal Home Loan Mortgage Corp., Notes, Ser. 1 2.00 9/28/12 875,000 c 878,017 Federal Home Loan Mortgage Corp., Notes, Ser. 1 2.00 11/5/12 875,000 c 879,645 Federal National Mortgage Association, Notes 2.00 9/28/12 875,000 c 878,777 Federal National Mortgage Association, Notes 2.63 12/10/14 670,000 c 675,085 Federal National Mortgage Association, Notes 3.00 9/16/14 530,000 c 550,892 Federal National Mortgage Association, Notes 4.38 7/17/13 775,000 c 841,401 U.S. Government Agencies/Mortgage-Backed13.2% Federal Home Loan Mortgage Corp.: 4.50%, 3/1/21 97,090 c 102,693 5.00%, 4/1/22 - 12/1/39 1,976,760 c 2,093,469 5.50%, 12/1/37 - 1/1/38 230,778 c 246,341 5.76%, 4/1/37 249,624 b,c 264,383 6.00%, 7/1/37 - 6/1/39 3,235,439 c 3,495,032 6.50%, 4/1/39 704,169 c 768,507 6.50%, 4/1/39 1,035,836 c 1,130,478 7.00%, 8/1/29 66,252 c 74,136 Federal National Mortgage Association: 5.50% 3,065,000 c,d 3,269,972 6.00% 1,135,000 c,d 1,224,122 4.00%, 9/1/24 - 1/1/25 1,932,695 c 1,987,136 4.50%, 3/1/23 - 5/1/40 7,439,010 c 7,679,144 5.00%, 4/1/23 - 11/1/39 4,688,216 c 4,942,263 5.50%, 4/1/36 - 3/1/38 3,320,584 c 3,546,660 5.61%, 4/1/37 488,014 b,c 516,510 5.90%, 5/1/37 - 8/1/37 1,841,227 b,c 1,975,621 6.00%, 4/1/33 - 12/1/37 2,624,749 c 2,850,428 6.50%, 10/1/36 - 1/1/39 3,209,843 c 3,501,004 7.00%, 6/1/32 88,155 c 98,970 Ser. 2003-64, Cl. BC, 5.50%, 3/25/30 1,243,886 c 1,282,476 Government National Mortgage Association I: 5.00%, 11/15/34 - 3/15/36 2,367,409 2,518,960 5.50%, 2/15/36 415,837 448,069 6.00%, 7/15/38 765,986 832,792 U.S. Government Securities9.9% U.S. Treasury Bonds: 4.63%, 2/15/40 750,000 800,977 6.25%, 8/15/23 310,000 389,486 U.S. Treasury Inflation Protected Securities: Bonds, 2.38%, 1/15/27 1,397,344 e 1,525,943 Notes, 0.50%, 4/15/15 657,692 e 662,008 Notes, 0.63%, 4/15/13 581,668 e 591,847 Notes, 1.38%, 7/15/18 1,104,965 e 1,129,308 Notes, 2.38%, 1/15/17 1,397,344 e 1,525,943 U.S. Treasury Notes: 1.13%, 12/15/12 250,000 250,293 1.38%, 10/15/12 2,575,000 2,600,549 1.38%, 5/15/13 525,000 527,093 1.75%, 4/15/13 1,720,000 1,745,932 3.25%, 5/31/16 165,000 171,781 3.38%, 11/15/19 500,000 503,164 3.63%, 6/15/10 3,155,000 3,159,436 3.63%, 2/15/20 4,500,000 4,616,370 4.00%, 11/15/12 5,435,000 5,836,679 4.25%, 8/15/13 2,600,000 2,836,844 4.25%, 11/15/13 1,065,000 1,164,678 4.50%, 11/15/15 945,000 1,055,226 4.50%, 5/15/17 615,000 686,638 5.13%, 5/15/16 1,390,000 1,596,979 Total Bonds and Notes (cost $128,095,737) Common Stocks34.6% Shares Value ($) Consumer Discretionary4.4% Autoliv 35,650 1,693,375 Carnival 17,130 620,620 Darden Restaurants 20,810 892,749 Gap 26,440 576,392 Home Depot 34,180 1,157,335 Limited Brands 33,580 834,799 Newell Rubbermaid 95,920 1,598,027 News, Cl. A 76,010 1,003,332 News, Cl. B 89,830 1,379,789 Stanley Black and Decker 19,460 1,085,673 Target 35,770 1,950,538 Time Warner 32,723 1,014,086 Whirlpool 10,280 1,073,643 Consumer Staples3.7% Clorox 20,880 1,311,682 CVS Caremark 27,370 947,823 Energizer Holdings 22,710 f 1,276,075 Nestle, ADR 29,360 1,325,310 PepsiCo 47,670 2,997,966 Philip Morris International 31,440 1,387,133 Unilever, ADR 88,090 2,381,954 Wal-Mart Stores 17,910 905,530 Energy3.6% Alpha Natural Resources 15,390 f 590,514 Chevron 22,980 1,697,533 ConocoPhillips 27,670 1,434,966 ENSCO, ADR 26,380 986,612 EOG Resources 9,920 1,040,013 Hess 20,930 1,113,476 Newfield Exploration 31,120 f 1,620,107 Occidental Petroleum 33,250 2,743,458 Valero Energy 41,440 774,099 Financial4.7% American Express 31,760 1,266,271 Bank of America 208,660 3,284,308 Capital One Financial 27,020 1,115,926 Franklin Resources 8,630 846,517 Genworth Financial, Cl. A 73,890 f 1,151,945 Goldman Sachs Group 3,830 552,516 JPMorgan Chase & Co. 75,132 2,973,725 Lincoln National 38,180 1,010,243 MetLife 31,070 1,258,024 Morgan Stanley 24,620 667,448 Wells Fargo & Co. 52,790 1,514,545 XL Capital, Cl. A 22,580 397,634 Health Care5.5% Alexion Pharmaceuticals 18,040 f 902,541 AmerisourceBergen 56,480 1,766,694 Amgen 20,460 f 1,059,419 Amylin Pharmaceuticals 70,630 f 1,166,807 CIGNA 25,630 857,836 Covidien 16,932 717,747 Hospira 16,520 f 860,031 Human Genome Sciences 53,410 f 1,322,432 King Pharmaceuticals 65,650 f 569,186 Mednax 10,370 f 586,424 Merck & Co. 72,302 2,435,854 Pfizer 176,550 2,688,857 St. Jude Medical 15,760 f 588,478 Teva Pharmaceutical Industries, ADR 12,270 672,641 Thermo Fisher Scientific 12,480 f 649,709 Universal Health Services, Cl. B 19,840 840,819 WellPoint 14,990 f 768,987 Industrial3.8% AMR 71,310 f 546,948 Caterpillar 14,660 890,742 Cummins 15,200 1,033,296 Dover 33,250 1,492,593 FedEx 11,610 969,319 General Electric 53,420 873,417 Norfolk Southern 43,480 2,454,881 Parker Hannifin 9,010 553,755 Raytheon 30,840 1,616,324 Textron 49,150 1,015,931 Tyco International 38,612 1,397,368 Information Technology7.0% Apple 15,750 f 4,050,270 BMC Software 24,130 f 893,051 Cisco Systems 93,160 f 2,157,586 EMC 95,130 f 1,771,321 Google, Cl. A 4,130 f 2,003,793 Hewlett-Packard 38,470 1,770,005 Informatica 45,550 f 1,175,190 International Business Machines 13,170 1,649,674 Microsoft 111,000 2,863,800 Oracle 96,890 2,186,807 QUALCOMM 17,580 625,145 Research In Motion 18,420 f 1,118,094 Teradata 40,463 f 1,292,388 Materials.6% Dow Chemical 26,880 723,341 E.I. du Pont de Nemours & Co. 39,090 1,413,885 Telecommunication Services.5% AT & T 70,617 Utilities.8% American Electric Power 22,190 709,192 Entergy 8,800 660,616 Public Service Enterprise Group 47,380 1,451,249 Total Common Stocks (cost $100,503,433) Other Investment27.2% Registered Investment Company: BNY Mellon Emerging Markets Fund, Cl. M 2,775,485 g 25,895,279 BNY Mellon International Fund, Cl. M 2,862,931 g 26,253,077 BNY Mellon Mid Cap Stock Fund, Cl. M 1,999,370 g 19,793,760 BNY Mellon Small Cap Stock Fund, Cl. M 1,010,095 g 9,858,524 Dreyfus Institutional Preferred Plus Money Market Fund 10,159,000 h 10,159,000 Total Other Investment (cost $107,977,359) Total Investments (cost $336,576,529) 100.9% Liabilities, Less Cash and Receivables (.9%) Net Assets 100.0% ADR - American Depository Receipts GO - General Obligations a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010, these securities had a total market value of $2,466,541 or 0.7% of net assets. b Variable rate securityinterest rate subject to periodic change. c On September 7, 2008, the Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d Purchased on a forward commitment basis. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Non-income producing security. g Investment in affiliated mutual fund. h Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $336,576,529. Net unrealized appreciation on investments was $4,383,423 of which $24,657,991 related to appreciated investment securities and $20,274,568 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Asset-Backed - 5,161,487 - Commercial Mortgage-Backed - 7,506,456 - Corporate Bonds+ - 29,837,187 - Equity Securities - Domestic+ 108,806,161 - - Equity Securities - Foreign+ 8,177,986 - - Foreign Government - 1,906,363 - Municipal Bonds - 2,328,429 - Mutual Funds 91,959,640 - - U.S. Government Agencies/Mortgage-Backed - 51,899,069 - U.S. Treasury - 33,377,174 - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Most debt securities are valued each business day by an independent pricing service (the Service) approved by the Trusts Board. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trusts Board, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trusts Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Money Market Fund May 31, 2010 (Unaudited) Negotiable Bank Certificates of Deposit2.3% Principal Amount ($) Value ($) Fortis Bank (Yankee) 0.47%, 11/2/10 (cost $25,000,000) 25,000,000 Commercial Paper39.8% Banco Bilbao Vizcaya Argentaria 0.31%, 7/8/10 30,000,000 a 29,990,442 Barclays Bank PLC 0.15% - 0.60%, 6/1/10 - 12/21/10 50,000,000 49,915,417 Deutsche Bank Financial LLC 0.22%, 6/1/10 25,000,000 25,000,000 District of Columbia Water and Sewer Authority 0.28%, 6/2/10 29,200,000 29,200,000 Fortis Funding LLC 0.21%, 6/1/10 25,000,000 a 25,000,000 ING (US) Funding LLC 0.21%, 6/4/10 25,000,000 24,999,562 Johns Hopkins University MD 0.30%, 6/23/10 12,900,000 12,900,000 Natixis 0.21%, 6/1/10 50,000,000 a 50,000,000 Rutgers State University New Jersey 0.40%, 6/10/10 25,150,000 25,150,000 San Jose CA International Airport 0.29%, 6/2/10 40,000,000 40,000,000 Societe Generale N.A. Inc. 0.25%, 6/1/10 29,971,000 29,971,000 Societe Generale N.A. Inc. 0.30%, 8/12/10 20,000,000 19,988,000 Tennessee 0.30%, 6/3/10 12,460,000 12,460,000 Tennessee School Bond Authority 0.25% - 0.29%, 6/10/10 - 7/22/10 60,000,000 60,000,000 Total Commercial Paper (cost $434,574,421) Notes53.1% Andrew W. Mellon Foundation NY 0.32%, 6/7/10 23,350,000 b 23,350,000 Athens Clarke County GA 0.30%, 6/1/10 5,200,000 b 5,200,000 Chicago IL Midway Airport 0.29% - 0.33%, 6/1/10 21,475,000 b 21,475,000 Cleveland OH Airport System 0.35% - 0.42%, 6/7/10 40,370,000 b 40,370,000 Colorado Educational and Cultural Facilities Authority 0.36%, 6/7/10 60,932,000 b 60,932,000 Connecticut Housing Finance Authority 0.33%, 6/7/10 11,150,000 b 11,150,000 Denver CO 0.40%, 6/7/10 31,000,000 b 31,000,000 Franklin County GA Industrial Building Authority 0.35%, 6/7/10 11,000,000 b 11,000,000 Fulton County GA 0.45%, 6/7/10 2,400,000 b 2,400,000 Greensboro NC 0.35%, 6/7/10 7,735,000 b 7,735,000 Groton CT 0.75%, 1/26/11 15,400,000 15,417,019 Indiana Health and Educational Facility 0.50%, 6/7/10 35,000,000 b 35,000,000 Kent County MI 1.00%, 4/1/11 27,000,000 27,057,907 M-S-R Public Power Agency CA 0.35%, 6/7/10 12,000,000 b 12,000,000 Maine 1.19%, 6/1/10 13,335,000 13,335,000 Meharry Medical College TN 0.45%, 6/7/10 6,990,000 b 6,990,000 Michigan Strategic Fund 0.44%, 6/7/10 13,500,000 b 13,500,000 Minnesota Higher Education Coordinating Board 0.33%, 6/7/10 11,000,000 b 11,000,000 Missouri Development Finance Board 0.39%, 6/7/10 5,400,000 b 5,400,000 Missouri Development Finance Board 0.45%, 6/7/10 6,600,000 b 6,600,000 Nassau County NY Industrial Development Authority 0.60%, 6/7/10 4,875,000 b 4,875,000 New Jersey Economic Development Authority 0.35%, 6/7/10 2,370,000 b 2,370,000 New York City NY Housing Development Corporation 0.35%, 6/7/10 37,965,000 b 37,965,000 New York City NY Housing Development Corporation 0.35%, 6/7/10 7,730,000 b 7,730,000 New York City NY Transitional Finance Authority 0.40%, 6/7/10 48,500,000 b 48,500,000 New York State Dormitory Authority 1.50%, 7/1/10 9,580,000 9,585,964 New York State Housing Finance Agency 0.41%, 6/7/10 2,000,000 b 2,000,000 Palm Bay FL 0.55%, 6/7/10 34,195,000 b 34,195,000 Portland ME 0.40%, 6/7/10 30,200,000 b 30,200,000 Roanoke Rapids NC 0.35%, 6/7/10 11,150,000 b 11,150,000 Sacramento County CA 0.35%, 6/7/10 5,700,000 b 5,700,000 Saint Paul MN Port Authority 0.34%, 6/7/10 3,010,000 b 3,010,000 Savannah College Art and Design Inc. GA 0.39%, 6/7/10 1,800,000 b 1,800,000 Texas 0.45%, 6/7/10 20,045,000 b 20,045,000 Total Notes (cost $580,037,890) U.S. Government Agency2.3% Federal Home Loan Bank 0.68%, 6/3/11 (cost $25,000,000) Repurchase Agreement2.5% JPMorgan Chase & Co. 0.10%, dated 5/28/10, due 6/1/10 in the amount of $27,500,306 (fully collateralized by $28,054,400 U.S. Treasury Bills, due 7/8/10, value $28,048,789) (cost $27,500,000) Total Investments (cost $1,092,112,311) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2010, these securities amounted to $104,990,442 or 9.6% of net assets. b Variable rate securityinterest rate subject to periodic change. At May 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,092,112,311 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost (other than those securities covered by a Capital Support Agreement, as described in Note 1(e) below, which are carried at market value based upon valuations provided by an independent pricing service approved by the Board of Directors) in accordance with Rule 2a-7 of the Act, which has been determined by the funds Board of Directors to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund May 31, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) Alabama1.9% Mobile Infirmary Health System Special Care Facilities Financing Authority, Revenue (Infirmary Health System, Inc.) (LOC; Bank of Nova Scotia) 0.27 6/7/10 25,000,000 a 25,000,000 California6.9% California Health Facilities Financing Authority, Revenue (Children's Hospital of Orange County) (LOC; U.S. Bank NA) 0.17 6/7/10 32,800,000 a 32,800,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Allied Irish Banks) 1.15 6/1/10 11,000,000 a 11,000,000 California School Cash Reserve Program Authority, Revenue 2.50 12/30/10 23,025,000 23,223,612 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.34 7/28/10 25,000,000 25,000,000 Colorado3.7% Colorado School of Mines Board of Trustees, Enterprise Revenue, Refunding (LOC; Dexia Credit Locale) 0.28 6/7/10 26,325,000 a 26,325,000 Commerce City Northern Infrastructure General Improvement District, GO Notes (LOC; U.S. Bank NA) 0.30 6/7/10 6,150,000 a 6,150,000 Commerce City Northern Infrastructure General Improvement District, GO Notes, Refunding (LOC; U.S. Bank NA) 0.30 6/7/10 9,390,000 a 9,390,000 Midcities Metropolitan District Number 1, Special Improvement Revenue, Refunding (LOC; BNP Paribas) 0.27 6/7/10 4,000,000 a 4,000,000 Parker Automotive Metropolitan District, GO Notes (LOC; U.S. Bank NA) 0.30 6/7/10 3,200,000 a 3,200,000 Delaware.1% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.28 6/1/10 1,000,000 a 1,000,000 District of Columbia.4% District of Columbia, GO Notes, Refunding (LOC; TD Bank) 0.25 6/7/10 5,900,000 a 5,900,000 Florida8.3% Alachua County Health Facilities Authority, Continuing Care Retirement Community Revenue (Oak Hammock at the University of Florida Project) (LOC; Bank of Scotland) 0.37 6/1/10 200,000 a 200,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/11 20,000,000 20,737,113 Jacksonville Health Facilities Authority, HR, Refunding (Baptist Medical Center Refunding) (LOC; Bank of America) 0.28 6/1/10 8,300,000 a 8,300,000 Orlando Utilities Commission, Utility System Revenue (Liquidity Facility; Banco Bilbao Vizcaya Argenteria) 0.50 6/7/10 50,000,000 a 50,000,000 Polk County Industrial Development Authority, Health Care Facilities Revenue, Refunding (Winter Haven Hospital Project) (LOC; PNC Bank) 0.25 6/7/10 10,200,000 a 10,200,000 Port Orange, Revenue (Palmer College of Chiropractic Florida Project) (LOC; ABN-AMRO) 0.30 6/7/10 8,770,000 a 8,770,000 Tohopekaliga Water Authority, Utility System Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.29 6/7/10 12,800,000 a 12,800,000 Georgia4.8% Clayton County Housing Authority, MFHR, Refunding (Chateau Forest Apartments Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Societe Generale) 1.16 6/7/10 6,530,000 a 6,530,000 Cobb County Development Authority, Educational Facilities Revenue (Mount Paran Christian School, Inc. Project) (LOC; Wells Fargo Bank) 0.27 6/7/10 10,015,000 a 10,015,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue (Second Indenture Series) (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.28 6/7/10 36,200,000 a 36,200,000 Municipal Electric Authority of Georgia, Project One Subordinated Bonds (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 6/7/10 11,200,000 a 11,200,000 Hawaii.4% Hawaii Housing Finance and Development Corporation, MFHR (Lokahi Ka'u) (Liquidity Facility; FHLMC) 0.29 6/7/10 5,200,000 a 5,200,000 Idaho.7% Coeur D'Alene Tribe, Revenue (LOC; Bank of America) 0.30 6/7/10 9,400,000 a 9,400,000 Illinois10.4% Chicago, Second Lien Water Revenue, Refunding (LOC; California Public Employees Retirement System) 0.25 6/7/10 14,750,000 a 14,750,000 Chicago, Second Lien Water Revenue, Refunding (LOC; State Street Bank and Trust Co.) 0.26 6/7/10 3,200,000 a 3,200,000 Chicago O'Hare International Airport, General Airport Third Lien Revenue (LOC; Dexia Credit Locale) 0.30 6/7/10 30,000,000 a 30,000,000 Illinois Educational Facilities Authority, Revenue (ACI/Cultural Pooled Financing Program) (LOC; Bank of America) 0.30 6/7/10 10,790,000 a 10,790,000 Illinois Educational Facilities Authority, Revenue (The University of Chicago) 0.52 8/12/10 30,000,000 30,000,000 Illinois Finance Authority, PCR, Refunding (Commonwealth Edison Company Project) (LOC; JPMorgan Chase Bank) 0.26 6/7/10 10,100,000 a 10,100,000 Illinois Finance Authority, PCR, Refunding (Commonwealth Edison Company Project) (LOC; JPMorgan Chase Bank) 0.30 6/7/10 8,305,000 a 8,305,000 Illinois Finance Authority, Revenue (OSF Healthcare System) (LOC; National City Bank) 0.24 6/7/10 7,100,000 a 7,100,000 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) (LOC; JPMorgan Chase Bank) 0.27 6/7/10 6,600,000 a 6,600,000 Illinois Finance Authority, Revenue, Refunding (Bradley University) (LOC; PNC Bank NA) 0.24 6/7/10 8,600,000 a 8,600,000 Illinois Finance Authority, Student Housing Revenue (Collegiate Housing Foundation-DeKalb, L.L.C. Project at Northern Illinois University) (LOC; Banco Santander) 0.70 6/7/10 9,825,000 a 9,825,000 Indiana.6% Lawrenceburg, PCR, Refunding (Indiana Michigan Power Company Project) (LOC; Royal Bank of Scotland) 0.35 6/7/10 8,600,000 a 8,600,000 Iowa1.0% Hills, Health Facilities Revenue (Mercy Hospital Project) (LOC; Allied Irish Banks) 1.25 6/1/10 12,490,000 a 12,490,000 Iowa Finance Authority, Private School Facility Revenue (Xavier High School Project) (LOC; Allied Irish Banks) 1.27 6/7/10 600,000 a 600,000 Louisiana1.5% East Baton Rouge Parish, Road and Street Improvement Sales Tax Revenue, Refunding (LOC; Dexia Credit Locale) 0.34 6/7/10 20,000,000 a 20,000,000 Maryland1.7% Baltimore Mayor and City Council Industrial Development Authority, Revenue (City of Baltimore Capital Acquisition Program) (LOC; Bayerische Landesbank) 0.37 6/7/10 10,000,000 a 10,000,000 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (LOC; Bank of America) 0.28 6/7/10 13,330,000 a 13,330,000 Massachusetts1.1% Massachusetts Development Finance Agency, Higher Education Revenue, Refunding (Smith College Issue) 0.16 6/7/10 3,500,000 a 3,500,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; BNP Paribas) 0.26 6/7/10 4,600,000 a 4,600,000 Massachusetts Development Finance Agency, Revenue (Harvard University Issue) 0.13 6/7/10 700,000 a 700,000 Massachusetts Health and Educational Facilities Authority, Revenue (Capital Asset Program Issue) (LOC; Bank of America) 0.25 6/1/10 6,500,000 a 6,500,000 Michigan.8% Lenawee County Economic Development Corporation, Revenue, Refunding (Siena Heights University Project) (LOC; FHLB) 0.31 6/7/10 8,580,000 a 8,580,000 Michigan Strategic Fund, LOR, Refunding (Waterfront Reclamation and Development Project) (LOC; Deutsche Bank AG) 0.32 6/7/10 2,810,000 a 2,810,000 Minnesota1.0% Minnesota Higher Education Facilities Authority, Revenue (Gustavus Adolphus College) (LOC; Allied Irish Banks) 0.28 6/7/10 13,450,000 a 13,450,000 Mississippi.2% Jackson County, Port Facility Revenue, Refunding (Chevron U.S.A. Inc. Project) 0.23 6/1/10 2,300,000 a 2,300,000 Missouri1.1% Kansas City, Special Obligation Revenue, Refunding (H. Roe Bartle Convention Center Project) (LOC; Bank of America) 0.29 6/7/10 14,250,000 a 14,250,000 New Hampshire.9% New Hampshire Housing Finance Authority, MFHR, Refunding (EQR-Bond Partnership - Manchester Project) (LOC; FNMA) 0.29 6/7/10 12,700,000 a 12,700,000 New Mexico1.5% Alamogordo, Hospital Improvement Revenue, Refunding (Gerald Champion Regional Medical Center Project) (LOC; Bank of America) 0.30 6/7/10 20,000,000 a 20,000,000 New York10.5% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue, Refunding (LOC; KBC Bank) 0.31 6/7/10 14,250,000 a 14,250,000 New York City, GO Notes (Liquidity Facility; Allied Irish Banks) 1.15 6/1/10 26,000,000 a 26,000,000 New York City, GO Notes (LOC; TD Bank) 0.24 6/7/10 12,345,000 a 12,345,000 New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.36 6/7/10 17,010,000 a 17,010,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; Dexia Credit Locale) 0.36 6/7/10 12,755,000 a 12,755,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (LOC; Bank of Nova Scotia) 0.25 6/7/10 16,000,000 a 16,000,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 30,600,000 30,600,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.33 6/7/10 11,950,000 a 11,950,000 North Carolina2.8% New Hanover County, HR, Refunding (New Hanover Regional Medical Center) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wells Fargo Bank) 0.27 6/7/10 24,030,000 a 24,030,000 North Carolina Medical Care Commission, Health Care Facilities Revenue (Union Regional Medical Center Project) (LOC; Wells Fargo Bank) 0.30 6/7/10 13,000,000 a 13,000,000 Ohio3.1% Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) (Liquidity Facility; JPMorgan Chase Bank) 0.24 6/7/10 20,000,000 a 20,000,000 Hamilton County, Hospital Facilities Revenue (The Elizabeth Gamble Deaconess Home Association) (LOC; JPMorgan Chase Bank) 0.27 6/7/10 12,000,000 a 12,000,000 Warren County, Health Care Facilities Improvement Revenue (Otterbein Homes Project) (LOC; U.S. Bank NA) 0.27 6/7/10 9,700,000 a 9,700,000 Oregon2.1% Medford Hospital Facilities Authority, Revenue (Rogue Valley Manor Project) (LOC; Bank of America) 0.30 6/1/10 28,800,000 a 28,800,000 Pennsylvania15.4% Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) (LOC; Deutsche Bank AG) 0.24 6/7/10 15,000,000 a 15,000,000 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) (LOC; PNC Bank NA) 0.24 6/7/10 7,500,000 a 7,500,000 Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Bank of Nova Scotia) 0.19 6/7/10 30,000,000 a 30,000,000 Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Citibank NA) 0.28 6/7/10 12,600,000 a 12,600,000 Lancaster County, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Royal Bank of Canada) 0.28 6/7/10 20,695,000 a 20,695,000 Lower Merion School District, GO Notes (LOC; State Street Bank and Trust Co.) 0.26 6/7/10 8,400,000 a 8,400,000 Luzerne County, GO Notes (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.30 6/7/10 56,500,000 a 56,500,000 Luzerne County Industrial Development Authority, Revenue (The Methodist Homes for the Aging of the Wyoming Conference Project) (LOC; Banco Santander) 0.70 6/7/10 15,055,000 a 15,055,000 Pennsylvania State University, Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.24 6/7/10 25,000,000 a 25,000,000 Pennsylvania State University, Revenue, Refunding 1.50 6/1/10 7,500,000 7,500,000 Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue, Refunding (LOC; PNC Bank NA) 0.27 6/7/10 9,000,000 a 9,000,000 South Carolina.7% South Carolina Jobs-Economic Development Authority, HR, Refunding (Tuomey Regional Medical Center) (LOC; Wells Fargo Bank) 0.27 6/7/10 10,000,000 a 10,000,000 Tennessee.7% Tennessee School Bond Authority, CP (LOC; State Street Bank and Trust Co.) 0.32 7/8/10 10,000,000 10,000,000 Texas8.1% Harris County Flood Control District, CP (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.30 6/1/10 50,000,000 50,000,000 Texas, TRAN 2.50 8/31/10 30,000,000 30,152,594 Travis County Health Facilities Development Corporation, Retirement Facilities Revenue (Longhorn Village Project) (LOC; Bank of Scotland) 0.27 6/7/10 28,900,000 a 28,900,000 Utah.2% Utah Housing Corporation, MFHR (Timbergate Apartments Project) (LOC; FHLMC) 0.30 6/7/10 3,125,000 a 3,125,000 Vermont.7% Vermont Housing Finance Agency, Student Housing Facilities Revenue (West Block University of Vermont Apartments Project) (LOC; Scotia Bank) 0.70 6/7/10 10,000,000 a 10,000,000 Virginia1.9% Albemarle County Economic Development Authority, HR (Martha Jefferson Hospital) (LOC; Branch Banking and Trust Co.) 0.28 6/7/10 5,900,000 a 5,900,000 Fairfax County Economic Development Authority, Revenue (Public Broadcasting Service Project) (LOC; Bank of America) 0.28 6/7/10 11,720,000 a 11,720,000 Williamsburg Industrial Development Authority, Revenue (The Colonial Williamsburg Foundation) (LOC; Wells Fargo Bank) 0.27 6/7/10 8,200,000 a 8,200,000 Washington3.1% Tulalip Tribes of the Tulalip Reservation, Revenue, Refunding (Capital Projects) (LOC; Wells Fargo Bank) 0.27 6/7/10 30,000,000 a 30,000,000 Vancouver Housing Authority, Pooled Housing Revenue, Refunding (Liquidity Facility; FHLMC and LOC; FHLMC) 0.27 6/7/10 4,400,000 a 4,400,000 Washington Higher Education Facilities Authority, Revenue (Bastyr University Project) (LOC; U.S. Bancorp) 0.25 6/7/10 7,000,000 a 7,000,000 Wisconsin1.6% Wisconsin Health and Educational Facilities Authority, Revenue (Saint Luke's Medical Center Project) (LOC; KBC Bank) 0.30 6/7/10 21,100,000 a 21,100,000 Total Investments (cost $1,342,408,319) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at May 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,342,408,319 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost (other than those securities covered by a Capital Support Agreement, as described in Note 1(e) below, which are carried at market value based upon valuations provided by an independent pricing service approved by the Board of Directors) in accordance with Rule 2a-7 of the Act, which has been determined by the funds Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Funds Trust By: /s/ Christopher E. Sheldon Christopher E. Sheldon President Date: 7/26/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Christopher E. Sheldon Christopher E. Sheldon President Date: 7/26/2010 By: /s/ James Windels James Windels Treasurer Date: 7/26/2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
